Exhibit 10.4

 

$35,000,000 SENIOR SECURED CREDIT FACILITIES

 

 

AMENDED AND RESTATED CREDIT AGREEMENT

 

 

dated as of April 22, 2011,

 

among

 

SATCON TECHNOLOGY CORPORATION
SATCON POWER SYSTEMS, INC.
SATCON ELECTRONICS, INC.
SATCON POWER SYSTEMS CANADA LTD.

 

 

as the Borrowers,

 

THE SEVERAL LENDERS FROM TIME TO TIME PARTIES HERETO,

 

 

and

 

 

SILICON VALLEY BANK,

 

 

as Administrative Agent, Issuing Lender and Swingline Lender

 

--------------------------------------------------------------------------------


 

Table of Contents

 

 

 

Page

 

 

SECTION 1 DEFINITIONS

2

 

 

1.1

Defined Terms

2

1.2

Other Definitional Provisions

32

 

 

 

SECTION 2 AMOUNT AND TERMS OF COMMITMENTS

32

 

 

2.1

Revolving Commitments

32

2.2

Procedure for Revolving Loan Borrowing

33

2.3

Swingline Commitment

33

2.4

Procedure for Swingline Borrowing; Refunding of Swingline Loans

34

2.5

Overadvances

35

2.6

Fees

35

2.7

Termination or Reduction of Revolving Commitments

36

2.8

Optional Prepayments

36

2.9

Interest Rates and Payment Dates

36

2.10

Computation of Interest and Fees

37

2.11

Pro Rata Treatment and Payments

37

2.12

Requirements of Law

40

2.13

Taxes

41

2.14

Change of Lending Office

44

2.15

Substitution of Lenders

44

2.16

Defaulting Lenders

45

2.17

Joint and Several Liability of the Borrowers

47

2.18

Notes

50

2.19

Increase in Commitments

50

 

 

 

SECTION 3 LETTERS OF CREDIT

52

 

 

3.1

L/C Commitment

52

3.2

Procedure for Issuance of Letters of Credit

53

3.3

Fees and Other Charges

53

3.4

L/C Participations; Existing Letters of Credit

54

3.5

Reimbursement

55

3.6

Obligations Absolute

56

3.7

Letter of Credit Payments

56

3.8

Applications

56

3.9

Interim Interest

56

3.10

Cash Collateral

57

3.11

Additional Issuing Lenders

58

3.12

Resignation of the Issuing Lender

58

3.13

Applicability of UCP and ISP

58

 

 

 

SECTION 4 REPRESENTATIONS AND WARRANTIES

59

 

 

4.1

Financial Condition

59

4.2

No Change

59

4.3

Existence; Compliance with Law

59

 

i

--------------------------------------------------------------------------------


 

Table of Contents

(continued)

 

 

 

Page

 

 

4.4

Power, Authorization; Enforceable Obligations

59

4.5

No Legal Bar

60

4.6

Litigation

60

4.7

No Default

60

4.8

Ownership of Property; Liens; Investments

60

4.9

Intellectual Property

61

4.10

Taxes

61

4.11

Federal Regulations

61

4.12

Labor Matters

61

4.13

ERISA

62

4.14

Investment Company Act; Other Regulations

63

4.15

Subsidiaries

63

4.16

Use of Proceeds

63

4.17

Environmental Matters

63

4.18

Accuracy of Information, etc.

64

4.19

Security Documents

65

4.20

Solvency

65

4.21

Regulation H

65

4.22

Designated Senior Indebtedness

65

4.23

Insurance

65

4.24

No Casualty

66

4.25

Accounts Receivable

66

4.26

Capitalization

66

4.27

Status of Canadian Plans

66

 

 

 

SECTION 5 CONDITIONS PRECEDENT

67

 

 

5.1

Conditions to Initial Extension of Credit

67

5.2

Conditions to Each Extension of Credit

71

 

 

 

SECTION 6 AFFIRMATIVE COVENANTS

71

 

 

6.1

Financial Statements

72

6.2

Certificates; Reports; Other Information

72

6.3

Accounts Receivable

74

6.4

Payment of Obligations

75

6.5

Maintenance of Existence; Compliance

75

6.6

Maintenance of Property; Insurance

76

6.7

Inspection of Property; Books and Records; Discussions

76

6.8

Notices

76

6.9

Environmental Laws

77

6.10

Operating Accounts

78

6.11

Audits and Appraisals

78

6.12

Additional Collateral, etc.

78

6.13

Use of Proceeds

80

6.14

Designated Senior Indebtedness

80

 

ii

--------------------------------------------------------------------------------


 

Table of Contents

(continued)

 

 

 

Page

 

 

6.15

Operation of Canadian Plans

80

6.16

Further Assurances

81

 

 

 

SECTION 7 NEGATIVE COVENANTS

81

 

 

7.1

Financial Condition Covenants

81

7.2

Indebtedness

82

7.3

Liens

82

7.4

Fundamental Changes

84

7.5

Disposition of Property

84

7.6

Restricted Payments

85

7.7

Investments

86

7.8

ERISA

86

7.9

Modifications of Certain Preferred Stock and Debt Instruments

87

7.10

Transactions with Affiliates

87

7.11

Sale Leaseback Transactions

87

7.12

Swap Agreements

87

7.13

Accounting Changes

87

7.14

Negative Pledge Clauses

87

7.15

Clauses Restricting Subsidiary Distributions

88

7.16

Lines of Business

88

7.17

Designation of other Indebtedness

88

7.18

Amendments to Organizational Agreements and Material Contracts

88

7.19

Use of Proceeds

88

7.20

Subordinated Indebtedness

88

 

 

 

SECTION 8 EVENTS OF DEFAULT

89

 

 

8.1

Events of Default

89

8.2

Remedies Upon Event of Default

91

8.3

Application of Funds

92

 

 

 

SECTION 9 THE ADMINISTRATIVE AGENT

93

 

 

9.1

Appointment and Authority

93

9.2

Delegation of Duties

94

9.3

Exculpatory Provisions

94

9.4

Reliance by Administrative Agent

95

9.5

Notice of Default

96

9.6

Non-Reliance on Administrative Agent and Other Lenders

96

9.7

Indemnification

97

9.8

Agent in Its Individual Capacity

97

9.9

Successor Administrative Agent

97

9.10

Collateral and Guaranty Matters

98

9.11

Proofs of Claim

98

 

 

 

SECTION 10 MISCELLANEOUS

99

 

 

10.1

Amendments and Waivers

99

 

iii

--------------------------------------------------------------------------------


 

Table of Contents

(continued)

 

 

 

Page

 

 

10.2

Notices

101

10.3

No Waiver; Cumulative Remedies

102

10.4

Survival of Representations and Warranties

102

10.5

Payment of Expenses and Taxes

102

10.6

Successors and Assigns; Participations and Assignments

104

10.7

Adjustments; Set-off

108

10.8

Payments Set Aside

108

10.9

Interest Rate Limitation

109

10.10

Counterparts

109

10.11

Severability

109

10.12

Integration

109

10.13

GOVERNING LAW

110

10.14

Submission to Jurisdiction; Waivers

110

10.15

Acknowledgements

110

10.16

Releases of Guarantees and Liens

111

10.17

Confidentiality

111

10.18

Automatic Debits

112

10.19

Patriot Act

112

10.20

Judgment Currency

112

10.21

Existing Credit Agreement Amended and Restated

113

 

iv

--------------------------------------------------------------------------------


 

SCHEDULES

 

Schedule 1.1A:

Revolving Commitments

Schedule 1.1B:

Existing Letters of Credit

Schedule 4.4:

Governmental Approvals, Consents, Authorizations, Filings and Notices

Schedule 4.5:

Requirements of Law

Schedule 4.6:

Litigation

Schedule 4.13:

ERISA Plans

Schedule 4.15:

Subsidiaries

Schedule 4.17:

Environmental Matters

Schedule 4.19(a):

Financing Statements and Other Filings

Schedule 4.26:

Capitalization

Schedule 4.27(e):

Canadian Tax Plans

Schedule 7.2(d):

Existing Indebtedness

Schedule 7.3(f):

Existing Liens

 

EXHIBITS

 

Exhibit A:

Form of Guarantee and Collateral Agreement

Exhibit B:

Form of Compliance Certificate

Exhibit C:

Form of Secretary’s Certificate

Exhibit D:

Form of Solvency Certificate

Exhibit E:

Form of Assignment and Assumption

Exhibit F:

Reserved

Exhibit G-1:

Form of Revolving Loan Note

Exhibit G-2:

Form of Swingline Loan Note

Exhibit H:

Form of Transaction Report

Exhibit I

Form of Collateral Information Certificate

Exhibit J:

Form of Notice of Borrowing

 

v

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED CREDIT AGREEMENT

 

THIS AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”), dated as of
April 22, 2011, is entered into by and among SATCON TECHNOLOGY CORPORATION, a
Delaware corporation (“Satcon Technology”), SATCON POWER SYSTEMS, INC., a
Delaware corporation (“Satcon Power”), SATCON ELECTRONICS, INC., a Delaware
corporation (“Satcon Electronics”), and SATCON POWER SYSTEMS CANADA LTD., an
Ontario corporation (“Satcon Canada”) (Satcon Technology, Satcon Power, Satcon
Electronics and Satcon Canada are hereinafter referred to, individually, as a
“Borrower” and collectively, jointly and severally, as the “Borrowers”), the
several banks and other financial institutions or entities from time to time
parties to this Agreement (each, a “Lender” and, collectively, the “Lenders”),
SILICON VALLEY BANK, as the Issuing Lender and the Swingline Lender, and SILICON
VALLEY BANK (“SVB”), as administrative agent for the Lenders (in such capacity,
the “Administrative Agent”).

 

WITNESSETH:

 

WHEREAS, the Borrowers have previously entered into a certain Loan and Security
Agreement dated as of February 20, 2008 (as amended and in effect, the “Existing
Credit Agreement”) with SVB;

 

WHEREAS, the Borrowers desire to obtain financing to refinance in full all of
the Borrowers’ obligations under the Existing Credit Agreement, as well as for
working capital financing and letter of credit facilities;

 

WHEREAS, the Lenders have agreed to extend a revolving loan facility to the
Borrowers, upon the terms and conditions specified in this Agreement, in an
aggregate principal amount of up to $35,000,000, and a letter of credit facility
in the aggregate availability amount of $10,000,000 (as a sublimit of the
revolving loan facility);

 

WHEREAS, the Borrowers have agreed to secure all of their respective Obligations
by granting to the Administrative Agent, for the ratable benefit of the Secured
Parties, a first priority lien on substantially all of their respective assets;
and

 

WHEREAS, in connection with the foregoing, the Borrowers, the Administrative
Agent and the Lenders desire to amend and restate the Existing Credit Agreement
as provided herein.

 

NOW, THEREFORE, in consideration of the mutual conditions and agreements set
forth in this Agreement, and for good and valuable consideration, the receipt of
which is hereby acknowledged, the parties hereto hereby agree that the Existing
Credit Agreement shall be amended and restated in its entirety to read as
follows (it being agreed that this Agreement shall not be deemed to evidence or
result in a novation or repayment and reborrowing of the Obligations under, and
as defined in, the Existing Credit Agreement):

 

1

--------------------------------------------------------------------------------


 

SECTION 1
DEFINITIONS

 

1.1          Defined Terms.  As used in this Agreement (including the recitals
hereof), the terms listed in this Section 1.1 shall have the respective meanings
set forth in this Section 1.1.

 

“ABR”:  for any day, a rate per annum (rounded upwards, if necessary, to the
next 1/16 of 1%) equal to the higher of (a) the Prime Rate in effect on such day
and (b) the Federal Funds Effective Rate in effect for such day plus 0.50%.  Any
change in the ABR due to a change in the Prime Rate or the Federal Funds
Effective Rate shall be effective as of the opening of business on the effective
day of such change in the Prime Rate or the Federal Funds Effective Rate.

 

“Acceptable Document of Title”:  with respect to any In-Transit Inventory, a
tangible, negotiable bill of lading or other Document (as defined in the UCC)
that (a) is issued by a common carrier which is not an Affiliate of an Approved
Foreign Vendor or any Loan Party which is in actual possession of such
Inventory, (b) is issued to the order of a Borrower or, if so requested by the
Administrative Agent, to the order of the Administrative Agent, (c) names the
Administrative Agent as a notify party and bears a conspicuous notation on its
face of the Administrative Agent’s security interest therein, (d) is not subject
to any Lien (other than in favor of the Administrative Agent), and (e) is on
terms otherwise reasonably acceptable to the Administrative Agent.

 

“Account Debtor”:  any Person who may become obligated to any Person under, with
respect to, or on account of, an Account, chattel paper or general intangibles
(including a payment intangible).  Unless otherwise stated, the term “Account
Debtor”, when used herein, shall mean an Account Debtor in respect of an Account
of a Borrower.

 

“Accounts”:  all “accounts” (as defined in the UCC) of a Person, including,
without limitation, accounts, accounts receivable, monies due or to become due
and obligations in any form (whether arising in connection with contracts,
contract rights, instruments, general intangibles, or chattel paper), in each
case whether arising out of goods sold or services rendered or from any other
transaction and whether or not earned by performance, now or hereafter in
existence, and all documents of title or other documents representing any of the
foregoing, and all collateral security and guaranties of any kind, now or
hereafter in existence, given by any Person with respect to any of the
foregoing.  Unless otherwise stated, the term “Account”, when used herein, shall
mean an Account of a Borrower.

 

“Administrative Agent”:  SVB, as the administrative agent under this Agreement
and the other Loan Documents, together with any of its successors in such
capacity.

 

“Additional Revolving Commitment Lender”: as defined in Section 2.19.

 

“Affected Lender”:  as defined in Section 2.15.

 

“Affiliate”:  as to any Person, any other Person that, directly or indirectly,
is in control of, is controlled by, or is under common control with, such
Person.  For purposes of determining the Affiliates of any Loan Party, “control”
of a Person means the power, directly or indirectly, either to (a) vote 25% or
more of the securities having ordinary voting power for the election of

 

2

--------------------------------------------------------------------------------


 

directors (or persons performing similar functions) of such Person or (b) direct
or cause the direction of the management and policies of such Person, whether by
contract or otherwise.

 

“Aggregate Exposure”:  with respect to any Lender at any time, an amount equal
to the sum of (a) the amount of such Lender’s Revolving Commitment then in
effect or, if the Revolving Commitments have been terminated, the amount of such
Lender’s Revolving Extensions of Credit then outstanding, and (b) without
duplication of clause (a), the L/C Commitment of such Lender then in effect (as
a sublimit of the Revolving Commitment).

 

“Aggregate Exposure Percentage”:  with respect to any Lender at any time, the
ratio (expressed as a percentage) of such Lender’s Aggregate Exposure at such
time to the Aggregate Exposure of all Lenders at such time.

 

“Agreement”:  as defined in the preamble hereto.

 

“Applicable Margin”:  initially, 0.75% per annum; provided that, commencing on
the date on which the Administrative Agent receives copies of the consolidated
financial statements of the Borrowers and their Subsidiaries in respect of the
fiscal quarter of the Borrowers ending June 30, 2011, together with a Compliance
Certificate in respect thereof as contemplated by Section 6.2(b), the rate per
annum set forth under the relevant column heading below based upon the amount of
Liquidity shown in the Compliance Certificate in respect of the fiscal quarter
of the Borrowers ending June 30, 2011 or in the most recent Compliance
Certificate with respect each fiscal quarter of the Borrowers ending thereafter:

 

Liquidity

 

Applicable Margin

 

 

 

> $35,000,000

 

0.25%

 

 

 

< $35,000,000

 

0.75%

 

Notwithstanding the foregoing, (a) until the delivery of the first Compliance
Certificate required to be delivered pursuant to Section 6.2(b), the Applicable
Margin shall be the rate corresponding to Liquidity of less than or equal to
$35,000,000 in the foregoing table, (b) if the Borrowers fail to deliver the
financial statements required by Section 6.1 and the related Compliance
Certificate required by Section 6.2(b), by the respective dates required
thereunder after the end of any related fiscal quarter, the Applicable Margin
shall be the rates corresponding to Liquidity of $35,000,000 or less in the
foregoing table until such financial statements and Compliance Certificate are
delivered, and (c) no reduction to the Applicable Margin shall become effective
at any time when an Event of Default has occurred and is continuing.

 

If, as a result of any restatement of or other adjustment to any Transaction
Report or Liquidity Report or for any other reason, Administrative Agent
determines that (x) Liquidity, as calculated by the Borrowers as of any
applicable date, was inaccurate and (y) a proper calculation of Liquidity would
have resulted in different pricing for any period, then: (i) if the proper
calculation of Liquidity would have resulted in higher pricing for such period,
the Borrowers shall automatically and retroactively be obligated to pay to the
Administrative Agent, for the benefit of the Lenders, promptly on demand by the
Administrative Agent, an amount equal to the excess of the amount of interest
that should have been paid for such period over the

 

3

--------------------------------------------------------------------------------


 

amount of interest actually paid for such period; and (ii) if the proper
calculation of Liquidity would have resulted in lower pricing for such period,
neither the Administrative Agent nor any Lender shall have any obligation to
repay any interest to the Borrowers.

 

“Application”:  an application, in such form as the Issuing Lender may specify
from time to time, requesting the Issuing Lender to issue a Letter of Credit.

 

“Approved Foreign Vendor”:  a Foreign Vendor which (a) is located in any country
acceptable to the Administrative Agent in its discretion, (b) has received
timely payment or performance of all obligations owed to it by the Borrowers,
and (c) has not asserted and has no right to assert any reclamation,
repossession, diversion, stoppage in transit, Lien or title retention rights in
respect of such Inventory.

 

“Approved Fund”:  as defined in Section 10.6(b).

 

“Assignee Group”:  two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

 

“Assignment and Assumption”:  an Assignment and Assumption, substantially in the
form of Exhibit E.

 

“Available Revolving Commitment”:  at any time, an amount equal to (a) the
lesser of (i) the aggregate Revolving Commitments of all Lenders in effect at
such time and (ii) the Borrowing Base in effect at such time, minus (b) the
aggregate undrawn amount of all outstanding Letters of Credit at such time,
minus (c) the aggregate amount of all L/C Disbursements that have not yet been
reimbursed or converted into Revolving Loans at such time, minus (d) the
aggregate principal balance of any Revolving Loans outstanding at such time.

 

“Bankruptcy Code”:  Title 11 of the United States Code entitled “Bankruptcy”.

 

“Benefitted Lender”:  as defined in Section 10.7(a).

 

“Board”:  the Board of Governors of the Federal Reserve System of the United
States (or any successor).

 

“Borrower” and “Borrowers”:  as defined in the preamble hereto.

 

“Borrowing Base”:  as of any date of determination by the Administrative Agent,
from time to time, an amount equal to the sum at such time of up to (a) 80% of
the book value of Eligible Accounts (other than Eligible Accounts payable in
Euros or Canadian dollars) at such time, plus (b) 70% of the book value of
Eligible Accounts payable in Euros or Canadian dollars at such time, plus
(c) 80% of the book value of Eligible Foreign Accounts at such time, plus
(d) 70% of the book value of Eligible Chinese Accounts at such time, plus
(e) the lesser of (i) 60% of the Cost of Eligible Inventory at such time or
(ii) 80% of the Net Orderly Liquidation Value of Eligible Inventory at such time
(provided that in no event shall the amounts available to be borrowed pursuant
to this clause (e) in respect of Eligible In-Transit Inventory exceed thirty
percent (30%) of the aggregate amounts available to be borrowed pursuant to this
clause (e); provided further that in no event shall the aggregate amounts
available to be borrowed pursuant

 

4

--------------------------------------------------------------------------------


 

to this clause (e) exceed $15,000,000), less (f) in each case, the amount of any
Reserves established by the Administrative Agent at such time.

 

“Borrowing Date”:  any Business Day specified by a Borrower in a Notice of
Borrowing as a date on which such Borrower requests the relevant Lenders to make
Loans hereunder.

 

“Business”:  as defined in Section 4.17(b).

 

“Business Day”:  a day other than a Saturday, Sunday or other day on which
commercial banks in the Commonwealth of Massachusetts and the Province of
Ontario are authorized or required by law to close.

 

“Canadian Plan”:  all Canadian benefit plans providing pensions, superannuation
benefits or retirement savings, including pension plans, top up pensions or
supplemental pensions, “registered retirement savings plans” (as defined in the
Income Tax Act (Canada), “registered pension plans” (as defined in the Income
Tax Act (Canada)) and “retirement compensation arrangements” (as defined in the
Income Tax Act (Canada)) which are maintained by Satcon Canada or any other
Borrower.

 

“Canadian Security Agreement”:  the General Security Agreement to be executed
and delivered by Satcon Canada in favor of the Administrative Agent, for the
benefit of the Secured Parties.

 

“Capital Lease Obligations”:  as to any Person, the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP and, for the purposes of this
Agreement, the amount of such obligations at any time shall be the capitalized
amount thereof at such time determined in accordance with GAAP.

 

“Capital Stock”:  any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing.

 

“Cash Collateralize”:  to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent or the Issuing
Lender (as applicable) and the Lenders, as collateral for L/C Exposure or
obligations of Lenders to fund participations in respect thereof, cash or
deposit account balances or, if the Issuing Lender shall agree in its sole
discretion, other credit support, in an amount equal to 105% of L/C Exposure at
such time (other than L/C Exposure with respect to Letters of Credit denominated
in a currency other than Dollars, which L/C Exposure shall be Cash
Collateralized in an amount equal to 110% of such L/C Exposure), in each case
pursuant to documentation in form and substance reasonably satisfactory to
(i) the Administrative Agent and, (ii) as applicable, the Issuing Lender. “Cash
Collateral” shall have a meaning correlative to the foregoing and shall include
the proceeds of such cash collateral and other credit support.

 

“Cash Equivalents”:  (a) marketable direct obligations issued by, or
unconditionally

 

5

--------------------------------------------------------------------------------


 

guaranteed by, the Canadian or United States Government or issued by any agency
thereof and backed by the full faith and credit of Canada or the United States,
in each case maturing within one year from the date of acquisition;
(b) certificates of deposit, time deposits, eurodollar time deposits or
overnight bank deposits having maturities of six months or less from the date of
acquisition issued by any Lender or by any commercial bank organized under the
laws of the United States or any state thereof having combined capital and
surplus of not less than $250,000,000; (c) commercial paper of an issuer rated
at least A-1 by S&P or P-1 by Moody’s, or carrying an equivalent rating by a
nationally recognized rating agency, if both of the two named rating agencies
cease publishing ratings of commercial paper issuers generally, and maturing
within six months from the date of acquisition; (d) repurchase obligations of
any Lender or of any commercial bank satisfying the requirements of clause
(b) of this definition, having a term of not more than 30 days, with respect to
securities issued or fully guaranteed or insured by the Canadian or United
States government; (e) securities with maturities of one year or less from the
date of acquisition issued or fully guaranteed by any state, province,
commonwealth or territory of Canada or the United States, by any political
subdivision or taxing authority of any such state, province, commonwealth or
territory or by any foreign government, the securities of which state, province,
commonwealth, territory, political subdivision, taxing authority or foreign
government (as the case may be) are rated at least A by S&P or A by Moody’s;
(f) securities with maturities of six months or less from the date of
acquisition backed by standby letters of credit issued by any Lender or any
commercial bank satisfying the requirements of clause (b) of this definition;
(g) money market mutual or similar funds that invest exclusively in assets
satisfying the requirements of clauses (a) through (f) of this definition; or
(h) money market funds that (i) comply with the criteria set forth in SEC
Rule 2a-7 under the Investment Company Act of 1940, as amended, (ii) are rated
AAA by S&P and Aaa by Moody’s and (iii) have portfolio assets of at least
$5,000,000,000.

 

“Cash Management Agreement”: as defined in the definition of Cash Management
Services.

 

“Cash Management Bank”: any Person that, at the time it enters into a Cash
Management Agreement, is a Lender or an Affiliate of a Lender, in its capacity
as a party to such Cash Management Agreement.

 

“Cash Management Services”:  cash management and other services provided to a
Loan Party by a Cash Management Bank which may include merchant services, direct
deposit of payroll, business credit card, and check cashing services identified
in such Cash Management Bank’s various cash management services or other similar
agreements (each, a “Cash Management Agreement”).

 

“Casualty Event”:  any damage to or any destruction of, or any condemnation or
other taking by any Governmental Authority of any property of the Loan Parties.

 

“Certificated Securities”:  as defined in Section 4.19(a).

 

“Change of Control”:  (a) at any time, any “person” or “group” (as such terms
are used in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”)), shall become, or obtain rights (whether by means
or warrants, options or otherwise) to

 

6

--------------------------------------------------------------------------------


 

become, the “beneficial owner” (as defined in Rules 13(d)-3 and 13(d)-5 under
the Exchange Act), directly or indirectly, of 35% or more of the ordinary voting
power for the election of directors of Satcon Technology (determined on a fully
diluted basis); (b) during any period of 24 consecutive months, a majority of
the members of the board of directors or other equivalent governing body of
Satcon Technology cease to be composed of individuals (i) who were members of
that board or equivalent governing body on the first day of such period,
(ii) whose election or nomination to that board or equivalent governing body was
approved by individuals referred to in clause (i) above constituting at the time
of such election or nomination at least a majority of that board or equivalent
governing body or (iii) whose election or nomination to that board or other
equivalent governing body was approved by individuals referred to in clauses
(i) and (ii) above constituting at the time of such election or nomination at
least a majority of that board or equivalent governing body (excluding, in the
case of both clause (ii) and clause (iii), any individual whose initial
nomination for, or assumption of office as, a member of that board or equivalent
governing body occurs as a result of an actual or threatened solicitation of
proxies or consents for the election or removal of one or more directors by any
person or group other than a solicitation for the election of one or more
directors by or on behalf of the board of directors); or (c) at any time, Satcon
Technology shall cease to own and control, of record and beneficially, directly,
100% of each class of outstanding Capital Stock of each other Borrower free and
clear of all Liens (except Liens created by the Security Documents and other
Permitted Liens).

 

“Closing Date”:  the date on which all of the conditions precedent set forth in
Section 5.1 are satisfied or waived by the Administrative Agent and, as
applicable, the Lenders or the Required Lenders.

 

“Code”:  the Internal Revenue Code of 1986, as amended from time to time.

 

“Collateral”:  all property of the Loan Parties, now owned or hereafter
acquired, upon which a Lien is purported to be created by any Security Document.

 

“Collateral Information Certificate”:  the Collateral Information Certificate to
be executed and delivered by the Borrowers pursuant to Section 5.1,
substantially in the form of Exhibit I.

 

“Collateral-Related Expenses”:  all costs and expenses of the Administrative
Agent paid or incurred in connection with any sale, collection or other
realization on the Collateral, including reasonable compensation to the
Administrative Agent and its agents and counsel, and reimbursement for all other
costs, expenses and liabilities and advances made or incurred by the
Administrative Agent in connection therewith (including as described in
Section 6.6 of the Guarantee and Collateral Agreement), and all amounts for
which the Administrative Agent is entitled to indemnification under the Security
Documents and all advances made by the Administrative Agent under the Security
Documents for the account of any Loan Party.

 

“Commitment Fee”:  as defined in Section 2.6(a).

 

“Commitment Fee Rate”: 0.375% per annum.

 

“Compliance Certificate”:  a certificate duly executed by a Responsible Officer

 

7

--------------------------------------------------------------------------------


 

substantially in the form of Exhibit B.

 

“Consolidated Capital Expenditures”:  with respect to the Borrowers and their
consolidated Subsidiaries for any period, the aggregate of all expenditures
(whether paid in cash or other consideration or accrued as a liability and
including that portion of Capital Lease Obligations which is capitalized on the
consolidated balance sheet of the Borrowers) by such Persons during such period
for the acquisition or leasing (pursuant to a capital lease) of fixed or capital
assets or additions to equipment (including replacements, capitalized repairs
and improvements during such period) that, in conformity with GAAP, are included
in “additions to property, plant or equipment” or comparable items reflected in
the consolidated statement of cash flows of the Borrowers.

 

“Consolidated EBITDA”:  with respect to the Borrowers and their consolidated
Subsidiaries for any period, (a) the sum, without duplication, of the amounts
for such period of (i) Consolidated Net Income, plus (ii) Consolidated Interest
Expense, plus (iii) provisions for taxes based on income, plus (iv) total
depreciation expense, plus (v) total amortization expense, plus (vi) non-cash
stock, warrant and option expense, plus (vii) non-cash losses from foreign
currency transactions and any other non-cash items reducing Consolidated Net
Income (excluding any such non-cash item to the extent that it represents an
accrual or reserve for potential cash items in any future period or amortization
of a prepaid cash item that was paid in a prior period), minus (b) to the extent
included in calculating such Consolidated Net Income, non-cash gains from
foreign currency transactions and any other other non-cash items increasing
Consolidated Net Income for such period (excluding any such non-cash item to the
extent it represents the reversal of an accrual or reserve for potential cash
item in any prior period).

 

“Consolidated Interest Expense”:  for any period, total interest expense
(including that attributable to Capital Lease Obligations) of the Borrowers and
their consolidated Subsidiaries for such period with respect to all outstanding
Indebtedness of such Persons (including all commissions, discounts and other
fees and charges owed with respect to letters of credit and bankers’ acceptance
financing and net costs under Swap Agreements in respect of interest rates to
the extent such net costs are allocable to such period in accordance with GAAP).

 

“Consolidated Net Income”:  for any period, the consolidated net income (or
loss) of the Borrowers and their consolidated Subsidiaries, determined on a
consolidated basis in accordance with GAAP; provided that there shall be
excluded from the calculation of “Consolidated Net Income” (a) any non-cash
gains or losses due to the issuance of, or any mark-to-market changes in the
value of, Satcon Technology’s warrants pursuant to Financial Accounting
Standards No. 123R, (b) the income (or deficit) of any such Person accrued prior
to the date it becomes a Subsidiary of a Borrower or is merged into or
consolidated with a Borrower or one of its Subsidiaries, (b) the income (or
deficit) of any such Person (other than a Subsidiary of a Borrower) in which a
Borrower or one of its Subsidiaries has an ownership interest, except to the
extent that any such income is actually received by a Borrower or such
Subsidiary in the form of dividends or similar distributions, and (c) the
undistributed earnings of any Subsidiary of a Borrower to the extent that the
declaration or payment of dividends or similar distributions by such Subsidiary
is not at the time permitted by the terms of any Contractual Obligation (other
than under any Loan Document) or Requirement of Law applicable to such
Subsidiary.

 

8

--------------------------------------------------------------------------------


 

“Contractual Obligation”:  as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Cost”: the lower of cost or market value of Inventory, based upon the
Borrowers’ accounting practices, known to the Administrative Agent, which
practices are in effect on the Closing Date as such calculated cost is
determined from invoices received by the Borrowers, the Borrowers’ purchase
journals or the Borrowers’ stock ledger.  “Cost” does not include inventory
capitalization costs or other non-purchase price charges (such as freight) used
in the Borrowers’ calculation of cost of goods sold.

 

“Customs Broker/Carrier Agreement”:  an agreement in form and substance
satisfactory to the Administrative Agent among a Borrower, a customs broker,
freight forwarder, consolidator or carrier, and the Administrative Agent, in
which the customs broker, freight forwarder, consolidator or carrier
acknowledges that it has control over and holds the documents evidencing
ownership of the subject Inventory for the benefit of the Administrative Agent
and agrees, upon notice from the Administrative Agent, to hold and dispose of
the subject Inventory solely as directed by the Administrative Agent.

 

“Default”:  any of the events specified in Section 8.1, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

 

“Defaulting Lender” means, subject to Section 2.16(b), any Lender that, as
determined by the Administrative Agent, (a) has failed to perform any of its
funding obligations hereunder, including in respect of its Loans (including
Swingline Loans) or participations in respect of Letters of Credit, within three
Business Days of the date required to be funded by it hereunder, (b) has
notified the Borrowers or the Administrative Agent that it does not intend to
comply with its funding obligations or has made a public statement to that
effect with respect to its funding obligations hereunder or under other
agreements in which it commits to extend credit, (c) has failed, within three
Business Days after request by the Administrative Agent, to confirm in a manner
satisfactory to the Administrative Agent that it will comply with its funding
obligations, or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of an Insolvency Proceeding, (ii) had a receiver,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or a
custodian appointed for it, or (iii) taken any action in furtherance of, or
indicated its consent to, approval of or acquiescence in any such proceeding or
appointment; provided that a Lender shall not be a Defaulting Lender solely by
virtue of the ownership or acquisition of any equity interest in that Lender or
any direct or indirect parent company thereof by a Governmental Authority.

 

“Default Rate”:  as defined in Section 2.9(b).

 

“Deferred Revenue”:  all amounts received or invoiced in advance of performance
under contracts and not yet recognized as revenue.

 

“Deposit Account Control Agreement”:  (a) the Deposit Account Control Agreement,
of near or even date herewith, among the Borrowers, the Administrative Agent and
SVB and (b) any other deposit account control agreement now or hereafter
delivered by the Borrowers, in

 

9

--------------------------------------------------------------------------------


 

each case in form and substance satisfactory to the Administrative Agent.

 

“Disposition”:  with respect to any property (including, without limitation,
Capital Stock of the Borrowers or any of their respective Subsidiaries), any
sale, lease, Sale Leaseback Transaction, assignment, conveyance, transfer,
encumbrance or other disposition thereof and any issuance of Capital Stock of
the Borrowers or any of their respective Subsidiaries.  The terms “Dispose” and
“Disposed of” shall have correlative meanings.

 

“Dollars” and “$”:  dollars in lawful currency of the United States.

 

“Domestic Subsidiary”:  any Subsidiary of any Borrower organized under the laws
of any jurisdiction within the United States or Canada.

 

“Eligible Accounts”:  all of the Accounts owned by a Borrower and reflected in
the most recent Transaction Report delivered by the Borrowers to the
Administrative Agent, except any Account to which any of the exclusionary
criteria set forth below applies.  The Administrative Agent shall have the
right, at any time and from time to time after the Closing Date, to establish,
modify or eliminate Reserves against Eligible Accounts, or to adjust or
supplement any of the criteria set forth below and to establish new criteria,
and to adjust advance rates with respect to Eligible Accounts, in its reasonable
credit judgment to reflect changes in the collectability or realization values
of such Accounts arising or discovered by the Administrative Agent after the
Closing Date.  Eligible Accounts shall not include any Account of a Borrower:

 

(a)           that does not arise from the sale of goods or warranties or the
performance of services by such Borrower in the ordinary course of its business;

 

(b)           (i) upon which such Borrower’s right to receive payment is not
absolute or is contingent upon the fulfillment of any condition whatsoever or
(ii) as to which such Borrower is not able to bring suit or otherwise enforce
its remedies against the applicable Account Debtor through judicial process or
(iii) if the Account represents a progress billing consisting of an invoice for
goods sold or services rendered pursuant to a contract under which the
applicable Account Debtor’s obligation to pay is subject to such Borrower’s
completion of further performance under such contract or is subject to the
equitable lien of a surety bond issuer;

 

(c)           to the extent that any defense, counterclaim, setoff or dispute is
asserted as to such Account (but only to the extent of the amount subject to
such defense, counterclaim, setoff or dispute);

 

(d)           that is not a true and correct statement of bona fide indebtedness
incurred in the amount of the Account for merchandise sold to or services
rendered and accepted by the applicable Account Debtor;

 

(e)           with respect to which an invoice, reasonably acceptable to the
Administrative Agent in form and substance, has not been sent to the applicable
Account Debtor;

 

(f)            that (i) is not owned by such Borrower or (ii) is subject to any
Lien of any other Person, other than Liens in favor of the Administrative Agent
and other Permitted Liens;

 

10

--------------------------------------------------------------------------------


 

(g)           that arises from a sale to any director, officer, other employee
or Affiliate of any Loan Party, or to any entity that has any common officer or
director with any Loan Party;

 

(h)           that is the obligation of an Account Debtor that is the United
States government or a political subdivision thereof, or any state, county or
municipality or department, agency or instrumentality thereof unless the Lender,
in its sole discretion, has agreed to the contrary in writing and such Borrower,
if necessary or desirable, has complied with respect to such obligation with the
Federal Assignment of Claims Act of 1940, or any applicable state, county or
municipal law restricting assignment thereof;

 

(i)            that is the obligation of an Account Debtor which does not have
its principal place of business in the United States or Canada;

 

(j)            to the extent any Loan Party thereof is liable for goods sold or
services rendered by the applicable Account Debtor to such Loan Party thereof
but only to the extent of the potential offset;

 

(k)           that arises with respect to goods that are delivered on a
bill-and-hold, cash-on-delivery basis or placed on consignment, guaranteed sale
or other terms by reason of which the payment by the applicable Account Debtor
is or may be conditional;

 

(l)            that is in default; provided that, without limiting the
generality of the foregoing, an Account shall be deemed in default upon the
occurrence of any of the following:

 

(i)            such Account is not paid within ninety (90) days following its
original invoice date;

 

(ii)           the Account Debtor obligated upon such Account suspends business,
makes a general assignment for the benefit of creditors or fails to pay its
debts generally as they come due; or

 

(iii)          a petition is filed by or against the Account Debtor obligated
upon such Account under any bankruptcy law or any other federal, state or
foreign (including any provincial) receivership, insolvency relief or other law
or laws for the relief of debtors;

 

(m)          that is owed by an Account Debtor where fifty percent (50%) or more
of the aggregate Dollar amount of all Accounts owing by such Account Debtor are
ineligible under one or more of the other criteria set forth in this definition;

 

(n)           as to which the Administrative Agent’s Lien is not a first
priority perfected Lien;

 

(o)           as to which any of the representations or warranties in the Loan
Documents are untrue;

 

(p)           to the extent such Account exceeds any credit limit established by
the Administrative Agent, in its reasonable credit judgment;

 

(q)           to the extent that such Account, together with all other Accounts
owing by such

 

11

--------------------------------------------------------------------------------


 

Account Debtor and its Affiliates as of any date of determination, exceed
twenty-five percent (25%) of all Eligible Accounts;

 

(r)            that is payable in any currency other than Dollars, Euros or
Canadian dollars;

 

(s)           owing from an Account Debtor the amount of which may be subject to
withholding based on the Account Debtor’s satisfaction of such Borrower’s
complete performance (but only to the extent of the amount withheld (sometimes
called retainage billings);

 

(t)            subject to contractual arrangements between such Borrower and an
Account Debtor where payments shall be scheduled or due according to completion
or fulfillment requirements and where the Account Debtor has a right of setoff
for damages suffered as a result of such Borrower’s failure to perform in
accordance with the contract setting forth such requirements (sometimes called
contracts accounts receivable, progress billings, milestone billings or
fulfillment contracts);

 

(u)           subject to trust provisions, subrogation rights of a bonding
company or a statutory trust;

 

(v)           owing from an Account Debtor with respect to whom such Borrower
has received Deferred Revenue (but only to the extent of such Deferred Revenue);
or

 

(w)          for which the Administrative Agent in its good faith business
judgment determines collection to be doubtful.

 

Any Account which is at any time an Eligible Account, but which subsequently
fails to meet any of the foregoing eligibility requirements, shall forthwith
cease to be an Eligible Account until such time as such Account shall again meet
all of the foregoing requirements.  In any event, the Administrative Agent
reserves the right to include in, or exclude from, the Borrowing Base any
Accounts, in its sole discretion.

 

“Eligible Assignee”:  any commercial bank, insurance company, investment or
mutual fund or other entity that is an “accredited investor” (as defined in
Regulation D under the Securities Act) and which extends credit or buys loans as
one of its businesses; provided that neither the Borrowers nor any Affiliate of
the Borrowers shall be an Eligible Assignee.

 

“Eligible Chinese Accounts”:  Accounts owned by a Borrower that are the
obligation of an Account Debtor located in China and that: (a) are supported by
a letter of credit, assigned and delivered to the Administrative Agent and
reasonably satisfactory to the Administrative Agent as to form, amount and
issuer; (b) otherwise constitute Eligible Accounts; and (c) are, on a
case-by-case basis, acceptable to the Administrative Agent in its sole
reasonable discretion.

 

“Eligible Foreign Accounts”:  Accounts (other than Eligible Chinese Accounts)
owned by a Borrower that are the obligation of an Account Debtor located outside
of the United States or Canada and that: (a) (i) are the obligation of an
Account Debtor that has its principal place of business in any of France,
Germany, Italy, Japan or the United Kingdom, the billing and payment receipt
history for which Account Debtor is acceptable to the Administrative Agent, in
its sole discretion, or (ii) are supported by a letter of credit, assigned and
delivered to the

 

12

--------------------------------------------------------------------------------


 

Administrative Agent and reasonably satisfactory to the Administrative Agent as
to form, amount and issuer, or (iii) are insured by insurance policies
acceptable to the Administrative Agent, in its sole discretion; and (b)
otherwise constitute Eligible Accounts; and (c) are, on a case-by-case basis,
acceptable to the Administrative Agent in its sole reasonable discretion.

 

“Eligible In-Transit Inventory”:  without duplication of other Eligible
Inventory, In-Transit Inventory:

 

(a)           Which has been shipped from a foreign location for receipt by a
Borrower, but which has not yet been delivered to such Borrower, which
In-Transit Inventory has been in transit for forty-five (45) days or less from
the date of shipment of such Inventory;

 

(b)           For which the purchase order is in the name of a Borrower and
title and risk of loss has passed to such Borrower;

 

(c)           For which an Acceptable Document of Title has been issued, and in
each case as to which a Customs Broker/Carrier Agreement has been executed and
delivered by each customs broker, freight forwarder and carrier acting on behalf
of the Borrowers in favor of the Administrative Agent;

 

(d)           Which is insured to the reasonable satisfaction of the
Administrative Agent (including, without limitation, marine cargo insurance);

 

(e)           the Foreign Vendor with respect to such In-Transit Inventory is an
Approved Foreign Vendor;

 

(f)            For which payment of the purchase price has been made by the
Borrower or the purchase price is supported by a commercial letter of credit;
and

 

(g)           Which otherwise would constitute Eligible Inventory;

 

provided that the Administrative Agent may, in its discretion, exclude any
particular Inventory from the definition of “Eligible In-Transit Inventory” in
the event the Administrative Agent determines that such Inventory is subject to
any Person’s right of reclamation, repudiation, stoppage in transit or any event
has occurred or is reasonably anticipated by the Administrative Agent to arise
which may otherwise adversely impact the ability of the Administrative Agent to
realize upon such Inventory.

 

“Eligible Inventory”:  without duplication, (i) Eligible In-Transit Inventory
and (ii) items of Inventory of a Borrower consisting of raw materials or
finished goods that are subject to the Lien created by the Security Documents;
provided that the Administrative Agent shall have the right, at any time and
from time to time after the Closing Date, to establish, modify or eliminate
Reserves against Eligible Inventory, or to adjust or supplement any of the
criteria set forth below and to establish new criteria, and to adjust advance
rates with respect to Eligible Inventory, in its reasonable credit judgment;
provided further that none of the following classes of Inventory shall be deemed
to be Eligible Inventory:

 

13

--------------------------------------------------------------------------------


 

(a)           Inventory which is not owned by a Borrower free and clear of all
Liens and rights of others (other than Liens granted in favor of the
Administrative Agent for the ratable benefit of the Secured Parties and other
Permitted Liens), including Inventory located on leaseholds or with bailees or
warehousemen as to which such party has not entered into a consent and agreement
providing the Administrative Agent with the right to receive notices of default,
the right to repossess such Inventory at any time and such other rights as may
be requested by the Administrative Agent;

 

(b)           Inventory that is obsolete, spoiled, damaged, unusable or
otherwise unavailable for sale;

 

(c)           Inventory consisting of promotional, marketing, packaging or
shipping materials and supplies;

 

(d)           Inventory that fails to meet all standards imposed by any
Governmental Authority having regulatory authority over such Inventory or its
use or sale;

 

(e)           Inventory that is subject to any licensing, patent, royalty,
trademark, trade name or copyright agreement with any third party from which a
Borrower has received notice of a dispute in respect of any such agreement;

 

(f)            Inventory located outside the United States or Canada, except for
Eligible In-Transit Inventory;

 

(g)           Inventory that is not in the possession of, or under the control
of, a Borrower, except for Eligible In-Transit Inventory;

 

(h)           Inventory consisting of supplies, work-in-progress or so-called
“service” Inventory that is not held for sale in the ordinary course of a
Borrower’s business;

 

(i)            Inventory with respect to which the representations and
warranties set forth in Section 4 of the Guarantee and Collateral Agreement
applicable to Inventory are not correct;

 

(j)            Inventory in respect of which the Guarantee and Collateral
Agreement and the Canadian Security Agreement, after giving effect to the
related filings of UCC and PPSA financing statements that have then been made,
if any, does not or has ceased to create a valid and perfected first priority
lien or security interest in favor of the Administrative Agent, for the ratable
benefit of the Secured Parties, securing the Obligations;

 

(k)           Inventory which is comingled with property of a Person other than
a Borrower;

 

(l)            Inventory with respect to which more than 120 days have elapsed
since the applicable original completion date therefor as designated in the
ordinary course of business by a Borrower; or

 

(m)          Inventory which, in the Administrative Agent’s reasonable
discretion, is unacceptable due to age, type, category or quantity or is
otherwise ineligible.

 

14

--------------------------------------------------------------------------------


 

Any Inventory which is at any time Eligible Inventory, but which subsequently
fails to meet any of the foregoing requirements, shall forthwith cease to be
Eligible Inventory until such time as such Inventory shall meet all of the
foregoing requirements.

 

“Environmental Laws”:  any and all foreign, Federal, state, provincial, local or
municipal laws, rules, orders, regulations, statutes, ordinances, codes,
decrees, requirements of any Governmental Authority or other Requirements of Law
(including common law) regulating, relating to or imposing liability or
standards of conduct concerning protection of human health or the environment,
as now or may at any time hereafter be in effect.

 

“Equity Interests”:  with respect to any Person, all of the shares of Capital
Stock of (or other ownership or profit interests in) such Person, all of the
warrants, options or other rights for the purchase or acquisition from such
Person of shares of Capital Stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of Capital Stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

 

“ERISA”:  the Employee Retirement Income Security Act of 1974, including (unless
the context otherwise requires) any rules or regulations promulgated thereunder.

 

“ERISA Affiliate”:  each business or entity which is, or within the last six
years was, a member of a “controlled group of corporations”, under “common
control” or an “affiliated service group” with any Loan Party within the meaning
of Section 414(b), (c) or (m) of the Code, required to be aggregated with any
Loan Party under Section 414(o) of the Code, or is, or within the last six years
was, under “common control” with any Loan Party, within the meaning of Section
4001(a)(14) of ERISA.

 

“ERISA Event”:  any of (a) a reportable event as defined in Section 4043 of
ERISA with respect to a Pension Plan, excluding, however, such events as to
which the PBGC by regulation has waived the requirement of Section 4043(a) of
ERISA that it be notified within 30 days of the occurrence of such event; (b)
the applicability of the requirements of Section 4043(b) of ERISA with respect
to a contributing sponsor, as defined in Section 4001(a)(13) of ERISA, to any
Pension Plan where an event described in paragraph (9), (10), (11), (12) or (13)
of Section 4043(c) of ERISA is reasonably expected to occur with respect to such
plan within the following 30 days; (c) a withdrawal by any Loan Party or any
ERISA Affiliate thereof from a Pension Plan or the termination of any Pension
Plan resulting in liability under Sections 4063 or 4064 of ERISA; (d) the
withdrawal of any Loan Party or any ERISA Affiliate thereof in a complete or
partial withdrawal (within the meaning of Section 4203 and 4205 of ERISA) from
any Multiemployer Plan if there is any potential liability therefore, or the
receipt by any Loan Party or any ERISA Affiliate thereof of notice from any
Multiemployer Plan that it is in reorganization or insolvency pursuant to
Section 4241 or 4245 of ERISA;  (e) the filing of a notice of intent to
terminate, the treatment of a plan amendment as a termination under Section 4041
or 4041A of ERISA, or the commencement of proceedings by the PBGC to terminate a
Pension Plan or Multiemployer Plan; (f) the imposition of liability on any Loan
Party

 

15

--------------------------------------------------------------------------------


 

or any ERISA Affiliate thereof pursuant to Sections 4062(e) or 4069 of ERISA or
by reason of the application of Section 4212(c) of ERISA; (g) the failure by any
Loan Party or any ERISA Affiliate thereof to make any required contribution to a
Plan, or the failure to meet the minimum funding standard of Section 412 of the
Code with respect to any Pension Plan (whether or not waived in accordance with
Section 412(c) of the Code) or the failure to make by its due date a required
installment under Section 430 of the Code with respect to any Pension Plan or
the failure to make any required contribution to a Multiemployer Plan; (h) the
determination that any Pension Plan is considered an at-risk plan or a plan in
endangered to critical status within the meaning of Sections 430, 431 and 432 of
the Code or Sections 303, 304 and 305 of ERISA; (i) an event or condition which
might reasonably be expected to constitute grounds under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any
Pension Plan or Multiemployer Plan; (j) the imposition of any liability under
Title I or Title IV of ERISA, other than PBGC premiums due but not delinquent
under Section 4007 of ERISA, upon any Loan Party or any ERISA Affiliate thereof;
(k) an application for a funding waiver under Section 303 of ERISA or an
extension of any amortization period pursuant to Section 412 of the Code with
respect to any Pension Plan; (l) the occurrence of a non-exempt prohibited
transaction under Sections 406 or 407 of ERISA for which any Loan Party or any
Subsidiary thereof may be directly or indirectly liable; (m) a violation of the
applicable requirements of Section 404 or 405 of ERISA or the exclusive benefit
rule under Section 401(a) of the Code by any fiduciary or disqualified person
for which any Loan Party or any ERISA Affiliate thereof may be directly or
indirectly liable; (n) the occurrence of an act or omission which could give
rise to the imposition on any Loan Party or any ERISA Affiliate thereof of
fines, penalties, taxes or related charges under Chapter 43 of the Code or under
Sections 409, 502(c), (i) or (1) or 4071 of ERISA; (o) the assertion of a
material claim (other than routine claims for benefits) against any Plan or the
assets thereof, or against any Loan Party or any Subsidiary thereof in
connection with any such plan; (p) receipt from the IRS of notice of the failure
of any Qualified Plan to qualify under Section 401(a) of the Code, or the
failure of any trust forming part of any Qualified Plan to fail to qualify for
exemption from taxation under Section 501(a) of the Code; (q) the imposition of
any lien (or the fulfillment of the conditions for the imposition of any lien)
on any of the rights, properties or assets of any Loan Party or any ERISA
Affiliate thereof, in either case pursuant to Title I or IV, including
Section 302(f) or 303(k) of ERISA or to Section 401(a)(29) or 430(k) of the
Code; or (r) the establishment or amendment by any Loan Party or any Subsidiary
thereof of any “welfare plan”, as such term is defined in Section 3(1) of ERISA,
that provides post-employment welfare benefits in a manner that would increase
the liability of any Loan Party.

 

“ERISA Funding Rules”:  the rules regarding minimum required contributions
(including any installment payment thereof) to Pension Plans, as set forth in
Section 412 of the Code and Section 302 of ERISA, with respect to Plan years
ending prior to the effective date of the Pension Protection Act of 2006, and
thereafter, as set forth in Sections 412, 430, 431, 432 and 436 of the Code and
Sections 302, 303, 304 and 305 of ERISA.

 

“Event of Default”:  any of the events specified in Section 8.1; provided that
any requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

 

“Exchange Act”:  the Securities Exchange Act of 1934.

 

16

--------------------------------------------------------------------------------


 

“Excluded Taxes”:  with respect to any payment made by or on account of any
obligation of any Loan Party under any Loan Document any of the following taxes
imposed on or with respect to any Person: (a) taxes measured by net income
(including branch profit taxes) and franchise taxes imposed in lieu of net
income taxes, in each case imposed on any Person as a result of a present or
former connection between such Person and the jurisdiction of the Governmental
Authority imposing such tax or any political subdivision or taxing authority
thereof or therein; (b) withholding taxes to the extent that the obligation to
withhold amounts existed on the date that such Person became a party to this
Agreement in the capacity under which such Person makes a claim under Section
2.13(a) or designates a new lending office (except to the extent the transferor
to such Person (if any) was entitled, at the time the transfer to such Person
became effective, to receive additional amounts under Section 2.13(a)); (c)
taxes that are attributable to a failure to deliver the documentation required
to be delivered pursuant to Section 2.13(d); and (d) in the case of a Non-U.S.
Lender Party, any United States federal withholding taxes imposed on amounts
payable to such Non-U.S. Lender Party as a result of such Non-U.S. Lender
Party’s failure to comply with FATCA to establish a complete exemption from
withholding thereunder.

 

“Existing Credit Agreement”:  as defined in the recitals hereto.

 

“Existing Letters of Credit”:  the letters of credit described on Schedule 1.1B.

 

“Facility”:  each of (a) the L/C Facility (which is a subfacility of the
Revolving Facility), and (b) the Revolving Facility.

 

“FATCA”:  sections 1471, 1472, 1473, and 1474 of the Code, the United States
Treasury Regulations promulgated thereunder and published guidance with respect
thereto.

 

“Federal Funds Effective Rate”:  for any day, the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published on the next succeeding
Business Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average of the quotations for
the day of such transactions received by SVB from three federal funds brokers of
recognized standing selected by it.

 

“Fee Letter”:  the letter agreement dated April 22, 2011 among the Borrowers and
the Administrative Agent.

 

“First Tier Foreign Subsidiary”:  at any date of determination, each Foreign
Subsidiary in which any one or more of the Borrowers or any of their respective
Domestic Subsidiaries owns directly more than 50%, in the aggregate, of the
Voting Stock of such Foreign Subsidiary.

 

“Foreclosed Borrower”:  as defined in Section 2.17.

 

“Foreign Currency”:  lawful money of a country other than the United States.

 

“Foreign Subsidiary”:  any Subsidiary of a Borrower that is not a Domestic
Subsidiary.

 

“Foreign Vendor”: a Person that sells In-Transit Inventory to a Borrower.

 

17

--------------------------------------------------------------------------------


 

“Fronting Exposure”:  at any time there is a Defaulting Lender, such Defaulting
Lender’s L/C Percentage of the outstanding L/C Exposure other than L/C Exposure
as to which such Defaulting Lender’s participation obligation has been
reallocated to other Lenders or Cash Collateralized in accordance with the terms
hereof.

 

“Funding Office”:  the office of the Administrative Agent specified in
Section 10.2 or such other office as may be specified from time to time by the
Administrative Agent as its funding office by written notice to the Borrowers
and the Lenders.

 

“FX Forward Contract”:  Foreign exchange contracts entered into between a Loan
Party and a Lender or an Affiliate of a Lender under which such Loan Party
commits to purchase from or sell to such Lender or an Affiliate of such Lender a
specific amount of Foreign Currency on a specified date.

 

“GAAP”:  generally accepted accounting principles in the United States as in
effect from time to time, except that for purposes of Section 7.1, GAAP shall be
determined on the basis of such principles in effect on the date hereof and
consistent with those used in the preparation of the most recent audited
financial statements referred to in Section 6.1(b).  In the event that any
“Accounting Change” (as defined below) shall occur and such change results in a
change in the method of calculation of financial covenants, standards or terms
in this Agreement, then the Borrowers and the Administrative Agent agree to
enter into negotiations to amend such provisions of this Agreement so as to
reflect equitably such Accounting Changes with the desired result that the
criteria for evaluating the Borrowers’ financial condition shall be the same
after such Accounting Changes as if such Accounting Changes had not been made. 
Until such time as such an amendment shall have been executed and delivered by
the Borrowers, the Administrative Agent and the Required Lenders, all financial
covenants, standards and terms in this Agreement shall continue to be calculated
or construed as if such Accounting Changes had not occurred.  “Accounting
Changes” refers to changes in accounting principles required by the promulgation
of any rule, regulation, pronouncement or opinion by the Financial Accounting
Standards Board of the American Institute of Certified Public Accountants or, if
applicable, the SEC.

 

“Governmental Approval”:  any consent, authorization, approval, order, license,
franchise, permit, certificate, accreditation, registration, filing or notice,
of, issued by, from or to, or other act by or in respect of, any Governmental
Authority.

 

“Governmental Authority”:  any nation or government, any state, province or
other political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self-regulatory
organization (including the National Association of Insurance Commissioners).

 

“Group Members”:  the collective reference to the Borrowers and their respective
Subsidiaries.

 

“Guarantee and Collateral Agreement”:  the Guarantee and Collateral Agreement to
be executed and delivered by the Borrowers and each Guarantor, substantially in
the form of Exhibit A.

 

18

--------------------------------------------------------------------------------


 

“Guarantee Obligation”: as to any Person (the “guaranteeing person”), any
obligation, including a reimbursement, counterindemnity or similar obligation,
of the guaranteeing person that guarantees or in effect guarantees, or which is
given to induce the creation of a separate obligation by another Person
(including any bank under any letter of credit) that guarantees or in effect
guarantees, any Indebtedness, leases, dividends or other obligations (the
“primary obligations”) of any other third Person (the “primary obligor”) in any
manner, whether directly or indirectly, including any obligation of the
guaranteeing person, whether or not contingent, (i) to purchase any such primary
obligation or any property constituting direct or indirect security therefor,
(ii) to advance or supply funds (1) for the purchase or payment of any such
primary obligation or (2) to maintain working capital or equity capital of the
primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (iii) to purchase property, securities or services primarily
for the purpose of assuring the owner of any such primary obligation of the
ability of the primary obligor to make payment of such primary obligation or
(iv) otherwise to assure or hold harmless the owner of any such primary
obligation against loss in respect thereof; provided that the term Guarantee
Obligation shall not include endorsements of instruments for deposit or
collection in the ordinary course of business.  The amount of any Guarantee
Obligation of any guaranteeing person shall be deemed to be the lower of (a) an
amount equal to the stated or determinable amount of the primary obligation in
respect of which such Guarantee Obligation is made and (b) the maximum amount
for which such guaranteeing person may be liable pursuant to the terms of the
instrument embodying such Guarantee Obligation, unless such primary obligation
and the maximum amount for which such guaranteeing person may be liable are not
stated or determinable, in which case the amount of such Guarantee Obligation
shall be such guaranteeing person’s maximum reasonably anticipated liability in
respect thereof as determined by the Borrowers in good faith.

 

“Guarantors”: a collective reference to each Domestic Subsidiary of any Borrower
which hereafter becomes a Guarantor pursuant to the Guarantee and Collateral
Agreement.

 

“Horizon”:  Horizon Credit I, LLC, a Delaware limited liability company.

 

“Horizon Indebtedness”: the Indebtedness of the Borrowers to Horizon, as more
particularly described in the Horizon Subordination Agreement.

 

“Horizon Subordination Agreement”: the Subordination Agreement dated as of the
Closing Date by and between Horizon and the Administrative Agent.

 

“Immaterial Subsidiary”:  at any date of determination, any Subsidiary of any
Loan Party designated as such by such Loan Party in writing and which, as of
such date, holds assets representing ten percent (10%) or less of the Borrowers’
consolidated total assets as of such date (determined in accordance with GAAP),
and which has generated less than ten percent (10)% of the Borrowers’
consolidated total revenues determined in accordance with GAAP for the four
fiscal quarter period ending on the last day of the most recent period for which
financial statements have been delivered after the Closing Date pursuant to
Section 6.1(a); provided that all Subsidiaries that are individually “Immaterial
Subsidiaries” shall not have aggregate consolidated total assets that would
represent ten percent (10)% or more of the Borrowers’ consolidated total assets
as of such date or have generated ten percent (10)% or more of the Borrowers’
consolidated total revenues for such four fiscal quarter period, in each case

 

19

--------------------------------------------------------------------------------


 

determined in accordance with GAAP.

 

“Indebtedness”:  of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of property or services (other than
current trade payables incurred in the ordinary course of such Person’s
business), (c) all obligations of such Person evidenced by notes, bonds,
debentures or other similar instruments, (d) all indebtedness created or arising
under any conditional sale or other title retention agreement with respect to
property acquired by such Person (even though the rights and remedies of the
seller or lender under such agreement in the event of default are limited to
repossession or sale of such property), (e) all Capital Lease Obligations and
all Synthetic Lease Obligations of such Person, (f) all obligations of such
Person, contingent or otherwise, as an account party or applicant under or in
respect of acceptances, letters of credit, surety bonds or similar arrangements,
(g) all Guarantee Obligations of such Person in respect of obligations of the
kind referred to in clauses (a) through (f) above, (h) all obligations of the
kind referred to in clauses (a) through (g) above secured by (or for which the
holder of such obligation has an existing right, contingent or otherwise, to be
secured by) any Lien on property (including accounts and contract rights) owned
by such Person, whether or not such Person has assumed or become liable for the
payment of such obligation, and (i) the net obligations of such Person in
respect of Swap Agreements.  The Indebtedness of any Person shall include the
Indebtedness of any other entity (including any partnership in which such Person
is a general partner) to the extent such Person is liable therefor as a result
of such Person’s ownership interest in or other relationship with such entity,
except to the extent the terms of such Indebtedness expressly provide that such
Person is not liable therefor.

 

“Insolvency”:  with respect to any Multiemployer Plan, the condition that such
Plan is insolvent within the meaning of Section 4245 of ERISA.

 

“Insolvency Proceeding” means (a) any case, action or proceeding before any
court or other Governmental Authority relating to bankruptcy, reorganization,
insolvency, liquidation, receivership, dissolution, winding-up or relief of
debtors, or (b) any general assignment for the benefit of creditors,
composition, marshalling of assets for creditors, or other, similar arrangement
in respect of any Person’s creditors generally or any substantial portion of
such Person’s creditors, in each case undertaken under U.S. Federal, state or
foreign law, including the Bankruptcy Code.

 

“Insolvent”:  pertaining to a condition of Insolvency.

 

“Intellectual Property”:  the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including copyrights,
copyright licenses, patents, patent licenses, trademarks, trademark licenses,
technology, know-how and processes, and all rights to sue at law or in equity
for any infringement or other impairment thereof, including the right to receive
all proceeds and damages therefrom.

 

“Intellectual Property Security Agreement”:  an intellectual property security
agreement, in form and substance satisfactory to the Administrative Agent,
together with each other intellectual property security agreement and supplement
thereto delivered pursuant to

 

20

--------------------------------------------------------------------------------


 

Section 5.10 of the Guarantee and Collateral Agreement, in each case as amended,
restated, supplemented or otherwise modified from time to time.

 

“Interest Payment Date”:  as to any Loan (including any Swingline Loan), the
first Business Day of each calendar month to occur while such Loan is
outstanding and the final maturity date of such Loan.

 

“Interest Rate Agreement”:  any interest rate swap agreement, interest rate cap
agreement, interest rate collar agreement, interest rate hedging agreement or
other similar agreement or arrangement, each of which is (a) for the purpose of
hedging the interest rate exposure associated with the Borrowers’ and their
Subsidiaries’ operations, (b) approved by the Administrative Agent, and (c) not
for speculative purposes.

 

“In-Transit Inventory”:  Inventory of a Borrower which is in the possession of a
common carrier and is in transit from a Foreign Vendor of a Borrower from a
location outside of the continental United States or Canada to a location of a
Borrower that is within the continental United States or Canada.

 

“Inventory”:  all “inventory,” as such term is defined in the Code, now owned or
hereafter acquired by any Borrower, wherever located, and in any event including
inventory, merchandise, goods and other personal property that are held by or on
behalf of any Borrower for sale or lease or are furnished or are to be furnished
under a contract of service, or that constitutes raw materials, work in process,
finished goods, returned goods, or materials or supplies of any kind used or
consumed or to be used or consumed in such Borrower’s business or in the
processing, production, packaging, promotion, delivery or shipping of the same,
including all supplies and embedded software.

 

“Investments”:  as defined in Section 7.7.

 

“IRS”:  the Internal Revenue Service, or any successor thereto.

 

“ISP”:  with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).

 

“Issuing Lender”:  as the context may require, (a) SVB or any affiliate thereof,
in its capacity as issuer of any Letter of Credit (including, without
limitation, each Existing Letter of Credit), and (b) any other Lender that may
become an Issuing Lender pursuant to Sections 3.11 or 3.12, with respect to
Letters of Credit issued by such Lender.  The Issuing Lender may, in its
discretion, arrange for one or more Letters of Credit to be issued by Affiliates
of the Issuing Lender or other financial institutions, in which case the term
“Issuing Lender” shall include any such Affiliate or other financial institution
with respect to Letters of Credit issued by such Affiliate or other financial
institution.

 

“Issuing Lender Fees”:  as defined in Section 3.3(a).

 

“L/C Advance”:  each L/C Lender’s funding of its participation in any L/C
Disbursement in accordance with its L/C Percentage of the L/C Commitment.

 

21

--------------------------------------------------------------------------------


 

“L/C Commitment”:  as to any L/C Lender, the obligation of such L/C Lender, if
any, to purchase an undivided interest in the Issuing Lenders’ obligations and
rights under and in respect of each Letter of Credit (including to make payments
with respect to draws made under any Letter of Credit pursuant to
Section 3.5(b)) in an aggregate principal amount not to exceed the amount set
forth under the heading “L/C Commitment” opposite such L/C Lender’s name on
Schedule 1.1A or in the Assignment and Assumption pursuant to which such L/C
Lender becomes a party hereto, as the same may be changed from time to time
pursuant to the terms hereof. The L/C Commitment is a sublimit of the Revolving
Commitment and the aggregate L/C Commitment shall not exceed $10,000,000 at any
time.

 

“L/C Disbursements”:  a payment or disbursement made by the Issuing Lender
pursuant to a Letter of Credit.

 

“L/C Exposure”:  at any time, the sum of (a) the aggregate undrawn amount of all
outstanding Letters of Credit at such time, and (b) the aggregate amount of all
L/C Disbursements that have not yet been reimbursed or converted into Revolving
Loans at such time.  The L/C Exposure of any L/C Lender at any time shall equal
its L/C Percentage of the aggregate L/C Exposure at such time.

 

“L/C Facility”:  the L/C Commitments and the extensions of credit made
thereunder.

 

“L/C Fee”:  as defined in Section 3.3(a).

 

“L/C Fee Payment Date”:  as defined in Section 3.3(a).

 

“L/C Lender”:  a Lender with an L/C Commitment.

 

“L/C Percentage”:  as to any L/C Lender at any time, the percentage of the Total
L/C Commitments represented by such L/C Lender’s L/C Commitment, as such
percentage may be adjusted as provided in Section 2.16.

 

“L/C-Related Documents”:  collectively, each Letter of Credit (including any
Existing Letter of Credit), all applications for any Letter of Credit (and
applications for the amendment of any Letter of Credit) submitted by a Borrower
to the Issuing Lender and any other document, agreement and instrument relating
to any Letter of Credit, including any of the Issuing Lender’s standard form
documents for letter of credit issuances.

 

“Lenders”:  as defined in the preamble hereto; provided that, unless the context
otherwise requires, each reference herein to the Lenders shall be deemed to
include any Issuing Lender.

 

“Letter of Credit”:  as defined in Section 3.1(a); provided that such term shall
include each Existing Letter of Credit.

 

“Letter of Credit Availability Period”:  the period from and including the
Closing Date to but excluding the Letter of Credit Maturity Date.

 

“Letter of Credit Maturity Date”:  the date occurring 15 days prior to the
Revolving Termination Date then in effect (or, if such day is not a Business
Day, the next preceding

 

22

--------------------------------------------------------------------------------


 

Business Day).

 

“Lien”:  any mortgage, deed of trust, pledge, hypothecation, collateral
assignment, deposit arrangement, encumbrance, lien (statutory or other), charge
or other security interest or any preference, priority or other security
agreement or preferential arrangement of any kind or nature whatsoever
(including any conditional sale or other title retention agreement and any
capital lease having substantially the same economic effect as any of the
foregoing).

 

“Liquidity”:  at any time, the sum of (a) the aggregate amount of unrestricted
cash and Cash Equivalents on deposit at SVB at such time by the Borrowers, and
(b) the Available Revolving Commitment at such time.  In calculating Liquidity
at any time and for any purpose under this Agreement, the Borrowers shall
certify to the Administrative Agent that all accounts payable and taxes are
being paid on a timely basis.

 

“Liquidity Event”:  any instance in which Liquidity is less than $15,000,000, as
reasonably determined by the Administrative Agent and as evidenced by the
delivery of a Liquidity Report.  Any such Liquidity Event shall continue until
the Borrowers deliver a Liquidity Report indicating, to the reasonable
satisfaction of the Administrative Agent, that a Liquidity Event has ceased to
exist.

 

“Liquidity Report”:  a report, in form and substance satisfactory to the
Administrative Agent, delivered by the Borrowers to the Administrative Agent
which discloses, as of the date of such report, the amount of Liquidity as of
such date.

 

“Loan”:  any loan made or maintained by any Lender pursuant to this Agreement.

 

“Loan Documents”:  this Agreement, the Security Documents, the Notes, the Fee
Letter, the Solvency Certificate, the Collateral Information Certificate, each
L/C-Related Document, and any agreement creating or perfecting rights in Cash
Collateral pursuant to the provisions of Section 3.10, and any amendment,
waiver, supplement or other modification to any of the foregoing.

 

“Loan Parties”:  each Group Member that is a party to a Loan Document.

 

“Material Adverse Effect”:  (a) a material adverse change in, or a material
adverse effect on, the operations, business, assets, properties, liabilities
(actual or contingent), condition (financial or otherwise) or prospects of the
Borrowers and their Subsidiaries, taken as a whole; (b) a material impairment of
the rights and remedies of the Administrative Agent or any Lender under any Loan
Document, or of the ability of any Borrower or any Guarantor to perform its
respective obligations under any Loan Document to which it is a party; or (c) a
material adverse effect upon the legality, validity, binding effect or
enforceability against any Borrower or any Guarantor of any Loan Document to
which it is a party; or (d) the Administrative Agent determines, based upon
information available to it and in its reasonable judgment, that there is a
significant likelihood that the Borrowers shall fail to comply with one or more
of the financial covenants in Section 7.1 during the next succeeding financial
reporting period.

 

“Materials of Environmental Concern”:  any substance, material or waste that is
defined, regulated, governed or otherwise characterized under any Environmental
Law as

 

23

--------------------------------------------------------------------------------


 

hazardous or toxic or as a pollutant or contaminant (or by words of similar
meaning and regulatory effect), any petroleum or petroleum products, asbestos,
polychlorinated biphenyls, urea-formaldehyde insulation, molds or fungus, and
radioactivity, radiofrequency radiation at levels known to be hazardous to human
health and safety.

 

“Minority Lender”:  as defined in Section 10.1(b).

 

“Moody’s”:  Moody’s Investors Service, Inc.

 

“Mortgaged Properties”:  the real properties as to which, pursuant to
Section 6.12(b) or otherwise, the Administrative Agent, for the benefit of the
Secured Parties, shall be granted a Lien pursuant to the Mortgages.

 

“Mortgages”:  each of the mortgages, deeds of trust, deeds to secure debt or
such equivalent documents hereafter entered into and executed and delivered by
one or more of the Loan Parties to the Administrative Agent, in each case, as
such documents may be amended, amended and restated, supplemented or otherwise
modified, renewed or replaced from time to time and in form and substance
reasonably acceptable to the Administrative Agent.

 

“Multiemployer Plan”:  a “multiemployer plan” (within the meaning of
Section 3(37) of ERISA) to which any Loan Party or any ERISA Affiliate thereof
makes, is making, or is obligated or has ever been obligated to make,
contributions.

 

“Net Orderly Liquidation Value”:  with respect to Eligible Inventory, a probable
price for all Eligible Inventory, as of a certain date, net of expenses, costs
and commissions estimated to be incurred, sold by a qualified liquidator,
utilizing the Borrowers’ customer base and competitors, given a reasonable time
to market the Inventory (not to exceed 120 days) and adequate funds to promote
such a sale, which price shall be determined by an appraisal undertaken by an
independent appraiser engaged by the Administrative Agent.  When determining the
Net Orderly Liquidation Value of Eligible Inventory, the appraiser shall assume
that all Inventory is sold by the completion of the sale.

 

“Non-Excluded Taxes”:  any and all present or future taxes, levies, imposts,
duties, charges, fees, deductions, withholdings or other charges of any nature,
including penalties, interest or additions thereto, other than the Excluded
Taxes, now or hereafter imposed, levied, collected, withheld or assessed by any
Governmental Authority in the nature of a tax.

 

“Non-U.S. Lender Party”:  each Lender and each Participant, in each case that is
not a “United States person” as defined in Section 7701(a)(30) of the Code.

 

“Note”:  a Revolving Loan Note or a Swingline Loan Note.

 

“Notice of Borrowing”:  means a notice substantially in the form of Exhibit J.

 

“Obligations”:  (a) the unpaid principal of and interest on (including interest
accruing after the maturity of the Loans and interest accruing after the filing
of any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding, relating to any Borrower or any Guarantor,
whether or not a claim for post-filing or post-petition interest is

 

24

--------------------------------------------------------------------------------


 

allowed in such proceeding) the Loans and all other obligations and liabilities
of any Borrower and any other Loan Party to the Administrative Agent or to any
Lender or any Qualified Counterparty party to a Specified Swap Agreement,
whether direct or indirect, absolute or contingent, due or to become due, or now
existing or hereafter incurred, which may arise under, out of, or in connection
with, this Agreement, any other Loan Document, the Cash Management Agreements,
FX Forward Contracts, the Letters of Credit, any Specified Swap Agreement or any
other document made, delivered or given in connection herewith or therewith,
whether on account of principal, interest, reimbursement obligations, fees,
indemnities, costs, expenses (including all reasonable and documented fees,
charges and disbursements of counsel to the Administrative Agent or to any
Lender that are required to be paid by any Borrower or any Guarantor pursuant
hereto) or otherwise, and (b) any obligations of any Loan Party to any Lender
arising in connection with treasury management services provided by such Lender
to such Loan Party.

 

“Original Currency”:  as defined in Section 10.20.

 

“Other Taxes”:  any and all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies or other charges of
any nature, including penalties, interest or additions thereto, arising from any
payment made hereunder or from the execution, delivery, registration or
enforcement of, or otherwise with respect to, this Agreement or any other Loan
Document.

 

“Participant”:  as defined in Section 10.6(c).

 

“Patriot Act”:  the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism (USA PATRIOT ACT) Act of
2001, Title III of Pub. L. 107-56, signed into law October 26, 2001.

 

“PBGC”:  the Pension Benefit Guaranty Corporation, or any successor thereto.

 

“Pension Plan”:  an employee benefit plan (as defined in Section 3(3) of ERISA)
other than a Multiemployer Plan (a) that is or was at any time maintained or
sponsored by any Loan Party or any ERISA Affiliate thereof or to which any Loan
Party or any ERISA Affiliate thereof has ever made, or was obligated to make,
contributions, and (b) that is or was subject to Section 412 of the Code,
Section 302 of ERISA or Title IV of ERISA.

 

“Permitted Liens”:  as defined in Section 7.3.

 

“Person”:  an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.

 

“Plan”:  (a) an employee benefit plan (as defined in Section 3(3) of ERISA)
other than a Multiemployer Plan which is or was at any time maintained or
sponsored by any Loan Party or any Subsidiary thereof or to which any Loan Party
or any Subsidiary thereof has ever made, or was obligated to make,
contributions, (b) a Pension Plan, or (c) a Qualified Plan.

 

“PPSA”: the Personal Property Security Act (Ontario), as amended, supplemented,

 

25

--------------------------------------------------------------------------------


 

restated and superseded, in whole or in part, from time to time, provided that,
if the attachment, perfection or priority of the Administrative Agent’s Lien
(for the benefit of the Secured Parties) is governed by the laws of any
provincial jurisdiction other than Ontario, PPSA shall mean those other laws for
the purposes hereof relating to such attachment, perfection or priority.

 

“Preferred Stock”:  the preferred Capital Stock of any Borrower.

 

“Prime Rate”:  the rate of interest per annum from time to time published in the
money rates section of the Wall Street Journal or any successor publication
thereto as the “prime rate” then in effect; provided that, if such rate of
interest, as set forth from time to time in the money rates section of the Wall
Street Journal, becomes unavailable for any reason as determined by the
Administrative Agent, the “Prime Rate” shall mean the rate of interest per annum
announced by SVB as its prime rate in effect at its principal office in the
State of California (such SVB announced Prime Rate not being intended to be the
lowest rate of interest charged by SVB in connection with extensions of credit
to debtors).

 

“Projections”:  as defined in Section 6.2(c).

 

“Properties”:  as defined in Section 4.17(a).

 

“Qualified Counterparty”:  with respect to any Specified Swap Agreement, any
counterparty thereto that, at the time such Specified Swap Agreement was entered
into or as of the Closing Date, was the Administrative Agent or a Lender or an
Affiliate of the Administrative Agent or a Lender.

 

“Qualified Plan”:  an employee benefit plan (as defined in Section 3(3) of
ERISA) other than a Multiemployer Plan (a) that is or was at any time maintained
or sponsored by any Loan Party or any ERISA Affiliate thereof or to which any
Loan Party or any ERISA Affiliate thereof has ever made, or was ever obligated
to make, contributions, and (b) that is intended to be tax-qualified under
Section 401(a) of the Code.

 

“Refunded Swingline Loans”:  as defined in Section 2.4(b).

 

“Register”:  as defined in Section 10.6(b)(v)..

 

“Regulation U”:  Regulation U of the Board as in effect from time to time.

 

“Related Parties”:  with respect to any Person, such Person’s Affiliates and the
partners, directors, officers, employees, agents and advisors of such Person and
of such Person’s Affiliates.

 

“Relevant Period”:  as defined in Section 2.10(c).

 

“Reorganization”:  with respect to any Multiemployer Plan, the condition that
such plan is in reorganization within the meaning of Section 4241 of ERISA.

 

“Replacement Lender”:  as defined in Section 2.15.

 

26

--------------------------------------------------------------------------------


 

“Required Lenders”:  at any time that there are two or more Lenders, at least
two Lenders (provided that there are at least two Lenders who are not Defaulting
Lenders; otherwise, one or more non-Defaulting Lenders) who hold more than 50%
of the Total Revolving Commitments (including, without duplication, the L/C
Commitments) or, at any time after the termination of the Revolving Commitments
when such Revolving Commitments were held by more than one Lender, at least two
Lenders who hold more than 50% of the Total Revolving Extensions of Credit then
outstanding (including, without duplication, any L/C Disbursements that have not
yet been reimbursed or converted into Revolving Loans at such time); provided
that the Revolving Commitments of, and the portion of the Revolving Loans and
participations in L/C Exposure and Swingline Loans held or deemed held by, any
Defaulting Lender shall be excluded for purposes of making a determination of
Required Lenders.

 

“Requirement(s) of Law”:  as to any Person, the Certificate of Incorporation and
By-Laws or other organizational or governing documents of such Person, and any
law, treaty, rule or regulation or determination of an arbitrator or a court or
other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.

 

“Reserves”:  with respect to the Borrowing Base, such reserves against Eligible
Accounts as the Administrative Agent, in its discretion exercised in good faith,
may from time to time establish in determining the Borrowing Base based upon
such credit and collateral considerations as the Administrative Agent deems, in
its discretion exercised in good faith, appropriate from time to time, based on
market conditions, to reflect contingencies or risks which could reasonably be
expected to affect any or all of the Collateral, the business, operations,
financial condition or business prospects of any Borrower, or the security of
the Loans made under the Revolving Facility.

 

“Responsible Officer”:  the chief executive officer, president, vice president,
chief financial officer, treasurer, controller or comptroller of a Borrower, but
in any event, with respect to financial matters, the chief financial officer,
treasurer, controller or comptroller of a Borrower.

 

“Restricted Payments”:  as defined in Section 7.6.

 

“Revolving Commitment”:  as to any Lender, the obligation of such Lender, if
any, to make Revolving Loans and participate in Swingline Loans and Letters of
Credit in an aggregate principal amount not to exceed the amount set forth under
the heading “Revolving Commitment” opposite such Lender’s name on Schedule 1.1A
or in the Assignment and Assumption pursuant to which such Lender became a party
hereto, as the same may be changed from time to time pursuant to the terms
hereof (including in connection with assignments permitted hereunder).

 

“Revolving Commitment Increase”: as defined in Section 2.19.

 

“Revolving Commitment Increase Effective Date”: as defined in Section 2.19.

 

“Revolving Commitment Period”:  the period from and including the Closing Date
to the Revolving Termination Date.

 

“Revolving Extensions of Credit”:  as to any Revolving Lender at any time, an
amount

 

27

--------------------------------------------------------------------------------


 

equal to the sum of (a) the aggregate principal amount of all Revolving Loans
held by such Lender then outstanding, (b) such Lender’s L/C Percentage of the
aggregate undrawn amount of all outstanding Letters of Credit (including the
Existing Letters of Credit) at such time, (c) such Lender’s L/C Percentage of
the aggregate amount of all L/C Disbursements that have not yet been reimbursed
or converted into Revolving Loans at such time, and (d) such Lender’s Revolving
Percentage of the aggregate principal amount of Swingline Loans then
outstanding.

 

“Revolving Facility”:  the Revolving Commitments and the extensions of credit
made thereunder.

 

“Revolving Lender”:  each Lender that has a Revolving Commitment or that holds
Revolving Loans.

 

“Revolving Loan Conversion”:  as defined in Section 3.5(b).

 

“Revolving Loan Note”:  a promissory note in the form of Exhibit G-1, as it may
be amended, supplemented or otherwise modified from time to time.

 

“Revolving Loans”:  as defined in Section 2.1(a).

 

“Revolving Percentage”:  as to any Revolving Lender at any time, the percentage
which such Lender’s Revolving Commitment then constitutes of the Total Revolving
Commitments or, at any time after the Revolving Commitments shall have expired
or terminated, the percentage which the aggregate principal amount of such
Lender’s Revolving Loans then outstanding constitutes of the aggregate principal
amount of all Revolving Loans then outstanding; provided that in the event that
the Revolving Loans are paid in full prior to the reduction to zero of the Total
Revolving Commitments, the Revolving Percentages shall be determined in a manner
designed to ensure that the other outstanding Revolving Extensions of Credit
shall be held by the Revolving Lenders on a comparable basis.

 

“Revolving Termination Date”:  April 22, 2014.

 

“S&P”:  Standard & Poor’s Ratings Services.

 

“Sale Leaseback Transaction”:  any arrangement with any Person or Persons,
whereby in contemporaneous or substantially contemporaneous transactions a Loan
Party sells substantially all of its right, title and interest in any property
and, in connection therewith, acquires, leases or licenses back the right to use
all or a material portion of such property.

 

“SEC”:  the Securities and Exchange Commission, any successor thereto and any
analogous Governmental Authority.

 

“Second Currency”:  as defined in Section 10.20.

 

“Secured Parties”:  the collective reference to the Administrative Agent, the
Lenders (including any Issuing Lender in its capacity as Issuing Lender), any
Lender or an Affiliate of any Lender who provides FX Forward Contracts to a Loan
Party, each Cash Management Bank and any Qualified Counterparties.

 

28

--------------------------------------------------------------------------------


 

“Securities Account Control Agreement”:  each securities account control
agreement, in form and substance satisfactory to the Agent, delivered pursuant
to Section 5.8 of the Guarantee and Collateral Agreement, as amended, restated,
supplemented or otherwise modified from time to time.

 

“Securities Act”:  the Securities Act of 1933, as amended from time to time and
any successor statute.

 

“Security Documents”:  the collective reference to the Guarantee and Collateral
Agreement, the Canadian Security Agreement, the Mortgages, the Intellectual
Property Security Agreements, each Deposit Account Control Agreement, each
Securities Account Control Agreement, and all other security documents hereafter
delivered to the Administrative Agent granting a Lien on any property of any
Person to secure the Obligations of any Loan Party under any Loan Document and
all financing statements, fixture filings, patent, trademark and copyright
filings, assignments, acknowledgments and other filings, documents and
agreements made or delivered pursuant thereto.

 

“Solvency Certificate”:  the Solvency Certificate, dated the Closing Date,
delivered to the Administrative Agent pursuant to Section 5.1(m), which Solvency
Certificate shall be in substantially the form of Exhibit D.

 

“Solvent”:  when used with respect to any Person, means that, as of any date of
determination, (a) the amount of the “fair value” of the assets of such Person
will, as of such date, exceed the amount of all “liabilities of such Person,
contingent or otherwise”, as of such date, as such quoted terms are determined
in accordance with applicable federal and state laws governing determinations of
the insolvency of debtors, (b) the “present fair saleable value” of the assets
of such Person will, as of such date, be greater than the amount that will be
required to pay the liability of such Person on its debts as such debts become
absolute and matured, as such quoted terms are determined in accordance with
applicable federal and state laws governing determinations of the insolvency of
debtors, (c) such Person will not have, as of such date, an unreasonably small
amount of capital with which to conduct its business, and (d) such Person will
be able to pay its debts as they mature.  For purposes of this definition,
(i) “debt” means liability on a “claim”, and (ii) “claim” means any (x) right to
payment, whether or not such a right is reduced to judgment, liquidated,
unliquidated, fixed, contingent, matured, unmatured, disputed, undisputed,
legal, equitable, secured or unsecured or (y) right to an equitable remedy for
breach of performance if such breach gives rise to a right to payment, whether
or not such right to an equitable remedy is reduced to judgment, fixed,
contingent, matured or unmatured, disputed, undisputed, secured or unsecured.

 

“Specified Swap Agreement”:  any Swap Agreement entered into by a Borrower and
any Qualified Counterparty (or any Person who was a Qualified Counterparty as of
the Closing Date or as of the date such Swap Agreement was entered into) in
respect of interest rates to the extent permitted under Section 7.13.

 

“Subordinated Debt Document”:  any agreement, certificate, document or
instrument executed or delivered by a Borrower or any Subsidiary and evidencing
Subordinated Indebtedness of such Borrower or any Subsidiary, and any renewals,
modifications, or

 

29

--------------------------------------------------------------------------------


 

amendments thereof which are approved in writing by the Administrative Agent and
the Required Lenders.

 

“Subordinated Indebtedness”:  (a) the Horizon Indebtedness, (b) the Velocity
Indebtedness and (c) any other Indebtedness which is expressly subordinated to
the prior payment in full of the Obligations in a manner approved in writing by
the Administrative Agent and the Required Lenders.

 

“Subsidiary”:  as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned, or the management of which is
otherwise controlled, directly or indirectly through one or more intermediaries,
or both, by such Person.  Unless otherwise qualified, all references to a
“Subsidiary” or to “Subsidiaries” in this Agreement shall refer to a Subsidiary
or Subsidiaries of a Borrower.

 

“Surety Indebtedness”:  as of any date of determination, Indebtedness
(contingent or otherwise) owing to sureties arising from surety bonds issued on
behalf a Borrower or its Subsidiaries as support for, among other things, their
contracts with customers, whether such Indebtedness is owing directly or
indirectly by such Borrower or any such Subsidiary.

 

“SVB”:  as defined in the preamble hereto.

 

“Swap Agreement”:  any agreement with respect to any swap, hedge, forward,
future or derivative transaction or option or similar agreement (including
without limitation, any Interest Rate Agreement) involving, or settled by
reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of a Borrower and its
Subsidiaries shall be deemed to be a “Swap Agreement”.

 

“Swingline Commitment”:  the obligation of the Swingline Lender to make
Swingline Loans pursuant to Section 2.3 in an aggregate principal amount at any
one time outstanding not to exceed $5,000,000.

 

“Swingline Lender”:  SVB, in its capacity as the lender of Swingline Loans.

 

“Swingline Loan Note”:  a promissory note in the form of Exhibit G-2, as it may
be amended, supplemented or otherwise modified from time to time.

 

“Swingline Loans”:  as defined in Section 2.3.

 

“Swingline Participation Amount”:  as defined in Section 2.4(c).

 

“Synthetic Lease Obligation”:  the monetary obligation of a Person under (a) a
so-called

 

30

--------------------------------------------------------------------------------


 

synthetic, off-balance sheet or tax retention lease or (b) an agreement for the
use of property creating obligations that do not appear on the balance sheet of
such Person but which, upon the insolvency or bankruptcy of such Person, would
be characterized as the indebtedness of such Person (without regard to
accounting treatment).

 

“Total L/C Commitments”:  at any time, the sum of all L/C Commitments at such
time, as the same may be reduced from time to time pursuant to Section 2.7 or
3.5(b).  The initial amount of the Total L/C Commitments on the Closing Date is
$10,000,000.

 

“Total Revolving Commitments”:  at any time, the aggregate amount of the
Revolving Commitments then in effect.  The L/C Commitment is a sublimit of the
Total Revolving Commitments.

 

“Total Revolving Extensions of Credit”:  at any time, the aggregate amount of
the Revolving Extensions of Credit outstanding at such time.

 

“Transaction Report”:  a certificate to be executed and delivered from time to
time by the Borrowers in substantially the form of Exhibit H.

 

“Transferee”:  any Eligible Assignee or Participant.

 

“Uniform Commercial Code” or “UCC”:  the Uniform Commercial Code (or any similar
or equivalent legislation) as in effect from time to time in the Commonwealth of
Massachusetts, or as the context may require, any other applicable jurisdiction.

 

“United States”:  the United States of America.

 

“U.S. Lender Party”:  the Administrative Agent, each Lender and each
Participant, in each case that is a “United States person” as defined in
Section 7701(a)(30) of the Code.

 

“USCRO”:  the US Copyright Office.

 

“USPTO”:  the US Patent and Trademark Office.

 

“Velocity”:  Velocity Venture Holdings, LLC, a Delaware limited liability
company.

 

“Velocity Indebtedness”: the Indebtedness of the Borrowers to Velocity, as more
particularly described in the Velocity Subordination Agreement.

 

“Velocity Subordination Agreement”: the Subordination Agreement dated as of the
Closing Date by and between Velocity and the Administrative Agent.

 

“Voting Stock”:  as to any Person, the capital stock of any class or classes or
other equity interests (however designated and including general partnership
interests in a partnership) having ordinary voting power for the election of
directors or similar governing body of such Person.

 

“Wholly Owned Subsidiary”:  as to any Person, any other Person all of the
Capital Stock of which (other than directors’ qualifying shares required by law)
is owned by such Person

 

31

--------------------------------------------------------------------------------


 

directly and/or through other Wholly Owned Subsidiaries.

 

“Wholly Owned Subsidiary Guarantor”:  any Guarantor that is a Wholly Owned
Subsidiary of a Borrower or one of the other Loan Parties.

 

1.2          Other Definitional Provisions.

 

(a)           Unless otherwise specified therein, all terms defined in this
Agreement shall have the defined meanings when used in the other Loan Documents
or any certificate or other document made or delivered pursuant hereto or
thereto.

 

(b)           As used herein and in the other Loan Documents, and any
certificate or other document made or delivered pursuant hereto or thereto,
(i) accounting terms relating to any Group Member not defined in Section 1.1 and
accounting terms partly defined in Section 1.1, to the extent not defined, shall
have the respective meanings given to them under GAAP, (ii) the words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”, (iii) the word “incur” shall be construed to mean incur, create,
issue, assume, become liable in respect of or suffer to exist (and the words
“incurred” and “incurrence” shall have correlative meanings), (iv) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, Capital Stock, securities, revenues, accounts, leasehold
interests and contract rights, and (v) references to agreements (including this
Agreement) or other Contractual Obligations shall, unless otherwise specified,
be deemed to refer to such agreements or Contractual Obligations as amended,
supplemented, restated, amended and restated or otherwise modified from time to
time.

 

(c)           The words “hereof”, “herein” and “hereunder” and words of similar
import, when used in this Agreement, shall refer to this Agreement as a whole
and not to any particular provision of this Agreement, and Section, Schedule and
Exhibit references are to this Agreement unless otherwise specified.

 

(d)           The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms.

 

SECTION 2
AMOUNT AND TERMS OF COMMITMENTS

 

2.1          Revolving Commitments.

 

(a)           Subject to the terms and conditions hereof, each Revolving Lender
severally agrees to make revolving credit loans (each, a “Revolving Loan” and,
collectively, the “Revolving Loans”) to the Borrowers from time to time during
the Revolving Commitment Period in an aggregate principal amount at any one time
outstanding which, when added to the aggregate outstanding amount of the
Swingline Loans, the aggregate undrawn amount of all outstanding Letters of
Credit and the aggregate amount of all L/C Disbursements that have not yet been
reimbursed or converted into Revolving Loans, incurred on behalf of the
Borrowers and owing to such Lender, does not exceed the amount of such Lender’s
Revolving Commitment.  In addition, such aggregate obligations shall not at any
time exceed the lesser of (i) the Total

 

32

--------------------------------------------------------------------------------


 

Revolving Commitments at such time and (ii) the Borrowing Base at such time. 
During the Revolving Commitment Period, the Borrowers may use the Revolving
Commitments by borrowing, prepaying the Revolving Loans in whole or in part, and
reborrowing, all in accordance with the terms and conditions hereof.

 

(b)           The Borrowers shall repay all outstanding Revolving Loans on the
Revolving Termination Date.

 

2.2          Procedure for Revolving Loan Borrowing.  The Borrowers may borrow
under the Revolving Commitments during the Revolving Commitment Period on any
Business Day; provided that the Borrowers shall give the Administrative Agent an
irrevocable Notice of Borrowing, which must be received by the Administrative
Agent prior to 11:00 A.M., Eastern time, two (2) Business Days prior to the
requested Borrowing Date (with originals to follow within three (3) Business
Days); provided further that any such Notice of Borrowing under the Revolving
Facility to finance payments under Section 3.5(a) may be given not later than
11:00 A.M., Eastern time, on the date of the proposed borrowing), in each such
case specifying (i) the amount of Loans to be borrowed, (ii) the requested
Borrowing Date, and (iii) instructions for remittance of the proceeds of the
applicable Loans to be borrowed.  Each borrowing under the Revolving Commitments
shall be in an amount equal to $1,000,000 or a whole multiple of $100,000 in
excess thereof (or, if the then aggregate Available Revolving Commitments are
less than $1,000,000, such lesser amount); provided that the Swingline Lender
may request, on behalf of the Borrowers, borrowings under the Revolving
Commitments that are in other amounts pursuant to Section 2.4.  Upon receipt of
any such Notice of Borrowing from the Borrowers, the Administrative Agent shall
promptly notify each Lender thereof.  Each Lender will make the amount of its
pro rata share of each such borrowing available to the Administrative Agent for
the account of the Borrower at the Funding Office prior to 2:00 P.M., Eastern
time, on the Borrowing Date requested by the Borrowers in funds immediately
available to the Administrative Agent.  Such borrowing will then be made
available to the Borrowers by the Administrative Agent crediting an account
maintained at SVB with the aggregate of the amounts made available to the
Administrative Agent by the Lenders and in like funds as received by the
Administrative Agent.

 

2.3          Swingline Commitment.  Subject to the terms and conditions hereof,
the Swingline Lender agrees to make available a portion of the Revolving
Commitments from time to time during the Revolving Commitment Period in the form
of swing line loans (each a “Swingline Loan” and, collectively, the “Swingline
Loans”) to the Borrowers; provided that (a) the aggregate principal amount of
Swingline Loans outstanding at any time shall not exceed the Swingline
Commitment then in effect, (b) the Borrowers shall not request, and the
Swingline Lender shall not make, any Swingline Loan if, after giving effect to
the making of such Swingline Loan, the aggregate amount of the Available
Revolving Commitments would be less than zero, and (c) the Borrowers shall not
use the proceeds of any Swingline Loan to refinance any then outstanding
Swingline Loan.  During the Revolving Commitment Period, the Borrowers may use
the Swingline Commitment by borrowing, repaying and reborrowing, all in
accordance with the terms and conditions hereof.  The Borrowers shall repay to
the Swingline Lender the then unpaid principal amount of each Swingline Loan on
the Revolving Termination Date.

 

33

--------------------------------------------------------------------------------


 

2.4          Procedure for Swingline Borrowing; Refunding of Swingline Loans.

 

(a)           Whenever the Borrowers desire that the Swingline Lender make
Swingline Loans, the Borrowers shall give the Swingline Lender irrevocable
telephonic notice (which telephonic notice must be received by the Swingline
Lender not later than 1:00 P.M., Eastern time, on the proposed Borrowing Date)
confirmed promptly in writing by a Notice of Borrowing, specifying (i) the
amount to be borrowed, (ii) the requested Borrowing Date (which shall be a
Business Day during the Revolving Commitment Period), and (iii) instructions for
the remittance of the proceeds of such Loan.  Each borrowing under the Swingline
Commitment shall be in an amount equal to $100,000 or a whole multiple of
$100,000 in excess thereof.  Promptly thereafter, on the Borrowing Date
specified in a notice in respect of Swingline Loans, the Swingline Lender shall
make available to the Borrowers an amount in immediately available funds equal
to the amount of the Swingline Loan to be made by depositing such amount in the
account designated in writing to the Administrative Agent by the Borrowers. 
Unless a Swingline Loan is sooner refinanced by the advance of a Revolving Loan
pursuant to Section 2.4(b), such Swingline Loan shall be repaid by the Borrowers
no later than five (5) Business Days after the advance of such Swingline Loan.

 

(b)           The Swingline Lender, at any time and from time to time in its
sole and absolute discretion may, on behalf of the Borrowers (which hereby
irrevocably direct the Swingline Lender to act on its behalf), on one
(1) Business Day’s telephonic notice given by the Swingline Lender no later than
1:00 P.M., Eastern time, and promptly confirmed in writing, request each
Revolving Lender to make, and each Revolving Lender hereby agrees to make, a
Revolving Loan, in an amount equal to such Revolving Lender’s Revolving
Percentage of the aggregate amount of such Swingline Loan (each a “Refunded
Swingline Loan”) outstanding on the date of such notice, to repay the Swingline
Lender.  Each Revolving Lender shall make the amount of such Revolving Loan
available to the Administrative Agent at the Funding Office in immediately
available funds, not later than 11:00 A.M., Eastern time, one (1) Business Day
after the date of such notice.  The proceeds of such Revolving Loan shall be
immediately made available by the Administrative Agent to the Swingline Lender
for application by the Swingline Lender to the repayment of the Refunded
Swingline Loan.  The Borrowers irrevocably authorize the Swingline Lender to
charge the Borrowers’ accounts with the Administrative Agent (up to the amount
available in each such account) to immediately pay the amount of any Refunded
Swingline Loan to the extent amounts received from the Revolving Lenders are not
sufficient to repay in full such Refunded Swingline Loan.

 

(c)           If, prior to the time that the Borrowers have repaid the Swingline
Loans pursuant to Section 2.4(a) or a Revolving Loan has been made pursuant to
Section 2.4(b), one of the events described in Section 8.1(f) shall have
occurred or if for any other reason, as determined by the Swingline Lender in
its sole discretion, Revolving Loans may not be made as contemplated by
Section 2.4(b), each Revolving Lender shall, on the date such Revolving Loan was
to have been made pursuant to the notice referred to in Section 2.4(b) or on the
date requested by the Swingline Lender (with at least one (1) Business Day’s
notice to the Revolving Lenders), purchase for cash an undivided participating
interest in the then outstanding Swingline Loans by paying to the Swingline
Lender an amount (the “Swingline Participation Amount”) equal to (i) such
Revolving Lender’s Revolving Percentage times (ii) the sum of the aggregate
principal amount of the outstanding Swingline Loans that were to have been
repaid with such Revolving Loans.

 

34

--------------------------------------------------------------------------------


 

(d)           Whenever, at any time after the Swingline Lender has received from
any Revolving Lender such Lender’s Swingline Participation Amount, the Swingline
Lender receives any payment on account of the Swingline Loans, the Swingline
Lender will distribute to such Revolving Lender its Swingline Participation
Amount (appropriately adjusted, in the case of interest payments, to reflect the
period of time during which such Lender’s participating interest was outstanding
and funded and, in the case of principal and interest payments, to reflect such
Lender’s pro rata portion of such payment if such payment is not sufficient to
pay the principal of and interest on all Swingline Loans then due); provided
that, in the event that such payment received by the Swingline Lender is
required to be returned, such Revolving Lender will return to the Swingline
Lender any portion thereof previously distributed to it by the Swingline Lender.

 

(e)           Each Revolving Lender’s obligation to make the Loans referred to
in Section 2.4(b) and to purchase participating interests pursuant to
Section 2.4(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (i) any setoff, counterclaim, recoupment, defense or
other right that such Revolving Lender or any Borrower may have against the
Swingline Lender, any other Borrower or any other Person for any reason
whatsoever, (ii) the occurrence of a Default or an Event of Default or the
failure to satisfy any of the other conditions specified in Section 5, (iii) any
adverse change in the condition (financial or otherwise) of any Borrower,
(iv) any breach of this Agreement or any other Loan Document by any Borrower,
any other Loan Party or any other Revolving Lender, or (v) any other
circumstance, happening or event whatsoever, whether or not similar to any of
the foregoing.

 

2.5          Overadvances.  If, at any time or for any reason, the aggregate
amount of all Revolving Extensions of Credit of all of the Lenders exceeds the
lesser of (x) the amount of the Total Revolving Commitments then in effect, and
(y) the amount of the Borrowing Base then in effect (any such excess, an
“Overadvance”), the Borrowers shall, if the amount of such Overadvance is
(a) equal or greater than $500,000, immediately pay the full amount of such
Overadvance to the Administrative Agent, without notice or demand, or (b) less
than $500,000, within one (1) Business Day after the receipt of a request by the
Administrative Agent therefore, pay the full amount of such Overadvance to the
Administrative Agent, in each case, for application against the Revolving
Extensions of Credit in accordance with the terms hereof.

 

2.6          Fees.

 

(a)           Commitment Fee.  As additional compensation for the Revolving
Commitment, the Borrowers agree to pay to the Administrative Agent, for the
account of each Lender, a commitment fee (a “Commitment Fee”) equal to the
Commitment Fee Rate multiplied by the actual daily amount by which such
Revolving Lender’s Revolving Commitment exceeds such Revolving Lender’s
Revolving Extensions of Credit; provided that, for purposes of calculating any
Revolving Lender’s Revolving Extensions of Credit for the purpose of determining
such Revolving Lender’s Commitment Fee pursuant to this Section 2.6(a), the
aggregate principal amount of Swingline Loans then outstanding shall be deemed
to be zero.  The Commitment Fee shall accrue at all times from the Closing Date
until the Revolving Termination Date, and shall be due and payable monthly in
arrears on the first Business Day of each month, commencing on the first such
date to occur after the Closing Date, and on the earlier of the date such
Revolving Commitment is terminated hereunder and the Revolving Termination Date.

 

35

--------------------------------------------------------------------------------


 

(b)           Other Fees.  The Borrowers agree to pay to the Administrative
Agent the fees in the amounts and on the dates as set forth in the Fee Letter
and to perform any other obligations contained therein.

 

(c)           Fees Nonrefundable.  All fees payable under this Section 2.9 shall
be fully earned on the date paid and nonrefundable.

 

2.7          Termination or Reduction of Revolving Commitments.  The Borrowers
shall have the right, upon not less than three (3) Business Days’ notice to the
Administrative Agent, to terminate the Revolving Commitments or, from time to
time, to reduce the amount of the Revolving Commitments; provided that no such
termination or reduction of the Revolving Commitments shall be permitted if,
after giving effect thereto and to any prepayments of the Revolving Loans and
Swingline Loans made on the effective date thereof, the Total Revolving
Extensions of Credit would exceed the Available Revolving Commitments.  Any such
reduction shall be in an amount equal to $1,000,000, or a whole multiple
thereof, and shall reduce permanently the Revolving Commitments then in effect. 
The Borrowers shall have the right, upon not less than three (3) Business Days’
notice to the Administrative Agent, to terminate the L/C Commitments or, from
time to time, to reduce the amount of the L/C Commitments; provided that no such
termination or reduction of L/C Commitments shall be permitted if, after giving
effect thereto, the Total L/C Commitments shall be reduced to an amount that
would result in the aggregate L/C Exposure exceeding the Total L/C Commitments
(as so reduced).  Any such reduction shall be in an amount equal to $1,000,000,
or a whole multiple thereof, and shall reduce permanently the L/C Commitments
then in effect.

 

2.8          Optional Prepayments.  The Borrowers may at any time and from time
to time prepay the Loans, in whole or in part, without premium or penalty, upon
irrevocable notice delivered to the Administrative Agent no later than
11:00 A.M., Eastern time, one (1) Business Day prior thereto, which notice shall
specify the date and amount of the proposed prepayment; provided that, if such
notice of prepayment indicates that such prepayment is to be funded with the
proceeds of a refinancing, such notice of prepayment may be revoked if the
financing is not consummated.  Upon receipt of any such notice, the
Administrative Agent shall promptly notify each relevant Lender thereof.  If any
such notice is given, the amount specified in such notice shall be due and
payable on the date specified therein.

 

2.9          Interest Rates and Payment Dates.

 

(a)           Each Loan shall bear interest for each day during each Interest
Period with respect thereto at a rate per annum equal to (i) the ABR determined
for such day plus (ii) the Applicable Margin.

 

(b)           During the continuance of any Event of Default, all outstanding
Loans shall bear interest at a rate per annum equal to the rate that would
otherwise be applicable thereto pursuant to the foregoing provisions of this
Section 2.9 plus 2.00% (the “Default Rate”).

 

(c)           Interest shall be payable in arrears on each Interest Payment
Date; provided that interest accruing pursuant to Section 2.9(b) shall be
payable from time to time on demand.

 

36

--------------------------------------------------------------------------------


 

2.10        Computation of Interest and Fees.

 

(a)           Interest and fees payable pursuant hereto shall be calculated on
the basis of a 365- (or 366-, as the case may be) day year for the actual days
elapsed.  Any change in the interest rate on a Loan resulting from a change in
the ABR shall become effective as of the opening of business on the day on which
such change becomes effective.  The Administrative Agent shall as soon as
practicable notify the Borrowers and the relevant Lenders of the effective date
and the amount of each such change in interest rate.

 

(b)           Each determination of an interest rate by the Administrative Agent
pursuant to any provision of this Agreement shall be conclusive and binding on
the Borrowers and the Lenders in the absence of manifest error.  The
Administrative Agent shall, at the request of the Borrowers, deliver to the
Borrowers a statement showing the quotations used by the Administrative Agent in
determining any interest rate pursuant to Section 2.16(a).

 

(c)           For the purposes hereof, whenever interest is calculated on the
basis of a period other than a calendar year (the “Relevant Period”), each rate
of interest determined pursuant to such calculation expressed as an annual rate
for the purposes of the Interest Act (Canada) is equivalent to such rate as so
determined multiplied by the actual number of days in the calendar year in which
the same is to be ascertained and divided by the number of days in the Relevant
Period.

 

2.11        Pro Rata Treatment and Payments.

 

(a)           Each borrowing by the Borrowers from the Lenders hereunder, each
payment by the Borrowers on account of any Commitment Fee and any reduction of
the Revolving Commitments shall be made pro rata according to the respective L/C
Percentages or Revolving Percentages, as the case may be, of the relevant
Lenders.

 

(b)           Each payment (including each prepayment) by the Borrowers on
account of principal of and interest on the Revolving Loans shall be made pro
rata according to the respective outstanding principal amounts of the Revolving
Loans then held by the Lenders.

 

(c)           All payments (including prepayments) to be made by the Borrowers
hereunder, whether on account of principal, interest, fees or otherwise, shall
be made without condition or deduction for any counterclaim, defense, recoupment
or setoff and shall be made prior to 11:00 A.M., Eastern time, on the due date
thereof to the Administrative Agent, for the account of the Lenders, at the
applicable Funding Office, in Dollars and in immediately available funds.  The
Administrative Agent shall distribute such payments to the Lenders promptly upon
receipt in like funds as received.  Any payment received by the Administrative
Agent after 11:00 A.M., Eastern Time shall be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue.  If any payment hereunder becomes due and payable on a day other than a
Business Day, such payment shall be extended to the next succeeding Business
Day.  In the case of any extension of any payment of principal pursuant to the
preceding sentence, interest thereon shall be payable at the then applicable
rate during such extension.

 

37

--------------------------------------------------------------------------------


 

(d)           Unless the Administrative Agent shall have been notified in
writing by any Lender prior to the date of any borrowing that such Lender will
not make the amount that would constitute its share of such borrowing available
to the Administrative Agent, the Administrative Agent may assume that such
Lender is making such amount available to the Administrative Agent, and the
Administrative Agent may, in reliance upon such assumption, make available to
the Borrowers a corresponding amount.  If such amount is not made available to
the Administrative Agent by the required time on the Borrowing Date therefor,
such Lender shall pay to the Administrative Agent, on demand, such amount with
interest thereon, at a rate equal to the greater of (i) the Federal Funds
Effective Rate and (ii) a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation, for the period
until such Lender makes such amount immediately available to the Administrative
Agent.  If such Lender’s share of such borrowing is not made available to the
Administrative Agent by such Lender within three (3) Business Days after such
Borrowing Date, the Administrative Agent shall also be entitled to recover such
amount with interest thereon at the rate per annum applicable to the Loans, on
demand, from the Borrower.

 

(e)           Unless the Administrative Agent shall have been notified in
writing by the Borrowers prior to the date of any payment due to be made by the
Borrowers hereunder that the Borrowers will not make such payment to the
Administrative Agent, the Administrative Agent may assume that the Borrowers are
making such payment, and the Administrative Agent may, but shall not be required
to, in reliance upon such assumption, make available to the Lenders their
respective pro rata shares of a corresponding amount.  If such payment is not
made to the Administrative Agent by the Borrowers within three (3) Business Days
after such due date, the Administrative Agent shall be entitled to recover, on
demand, from each Lender to which any amount which was made available pursuant
to the preceding sentence, such amount with interest thereon at the rate per
annum equal to the daily average Federal Funds Effective Rate.  Nothing herein
shall be deemed to limit the rights of Administrative Agent or any Lender
against any Borrower.

 

(f)            If any Lender makes available to the Administrative Agent funds
for any Loan to be made by such Lender as provided in the foregoing provisions
of this Section 2, and such funds are not made available to the Borrowers by the
Administrative Agent because the conditions to the applicable extension of
credit set forth in Section 5.1 or Section 5.2 are not satisfied or waived in
accordance with the terms hereof, the Administrative Agent shall return such
funds (in like funds as received from such Lender) to such Lender, without
interest.

 

(g)           The obligations of each Lender hereunder to (i) make Revolving
Loans, (ii) to fund its participations in L/C Disbursements in accordance with
its respective L/C Percentage, (iii) to fund its respective Swingline
Participation Amount of any Swingline Loan, and (iv) to make payments pursuant
to Section 9.7, as applicable, are several and not joint.  The failure of any
Lender to make any such Loan, to fund any such participation or to make any such
payment under Section 9.7 on any date required hereunder shall not relieve any
other Lender of its corresponding obligation to do so on such date, and no
Lender shall be responsible for the failure of any other Lender to so make its
Loan, to purchase its participation or to make its payment under Section 9.7.

 

38

--------------------------------------------------------------------------------


 

(h)           Nothing herein shall be deemed to obligate any Lender to obtain
the funds for any Loan in any particular place or manner or to constitute a
representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

 

(i)            If at any time insufficient funds are received by and available
to the Administrative Agent to pay fully all amounts of principal, interest and
fees then due hereunder, such funds shall be applied (i) first, toward payment
of interest and fees then due hereunder, ratably among the parties entitled
thereto in accordance with the amounts of interest and fees then due to such
parties, and (ii) second, toward payment of principal then due hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
principal then due to such parties.

 

(j)            If any Lender shall obtain any payment (whether voluntary,
involuntary, through the exercise of any right of set-off, or otherwise) on
account of the principal of or interest on any Loan made by it or its
participation in the L/C Exposure, as applicable (other than pursuant to a
provision hereof providing for non-pro rata treatment), in excess of its
Revolving Percentage or L/C Percentage, as applicable, of such payment on
account of the Loans or participations obtained by all of the Lenders, such
Lender shall forthwith advise the Administrative Agent of the receipt of such
payment, and within five (5) Business Days of such receipt purchase (for cash at
face value) from the other Revolving Lenders or L/C Lenders, as applicable
(through the Administrative Agent), without recourse, such participations in the
Revolving Loans made by them and/or participations in the L/C Exposure held by
them, as applicable, as shall be necessary to cause such purchasing Lender to
share the excess payment ratably with each of them in accordance with their
respective Revolving Percentages or L/C Percentages, as applicable; provided,
however, that if all or any portion of such excess payment is thereafter
recovered by or on behalf of the Borrowers from such purchasing Lender, the
purchase shall be rescinded and the purchase price restored to the extent of
such recovery, but without interest.  The Borrowers agree that any Lender so
purchasing a participation from another Lender pursuant to this
Section 2.11(j) may exercise all its rights of payment (including the right of
set-off) with respect to such participation as fully as if such Lender were the
direct creditor of the Borrower in the amount of such participation.  No
documentation other than notices and the like referred to in this
Section 2.11(j) shall be required to implement the terms of this
Section 2.11(j).  The Administrative Agent shall keep records (which shall be
conclusive and binding in the absence of manifest error) of participations
purchased pursuant to this Section 2.11(j) and shall in each case notify the
Revolving Lenders or the L/C Lenders, as applicable, following any such
purchase.  The provisions of this Section 2.11(j) shall not be construed to
apply to (i) any payment made by or on behalf of the Borrower pursuant to and in
accordance with the express terms of this Agreement (including the application
of funds arising from the existence of a Defaulting Lender), (ii) the
application of Cash Collateral provided for in Section 3.10, or (iii) any
payment obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans or sub-participations in any L/C Exposure to
any assignee or participant, other than an assignment to a Borrower or any
Affiliate thereof (as to which the provisions of this Section shall apply).

 

(k)           Any amounts actually paid to or collected by the Administrative
Agent pursuant to Section 6.3(c) at any time when no Event of Default exists
shall be applied by the Administrative Agent to the Revolving Loans then
outstanding and distributed by the

 

39

--------------------------------------------------------------------------------


 

Administrative Agent to the Revolving Lenders, in each case, (i) in accordance
with the Revolving Percentages of such Revolving Lenders then in effect, and
(ii) by no later than the date occurring three (3) days after the date on which
such payments or proceeds are so received or collected by the Administrative
Agent, with any remaining amounts to be returned to the Borrowers as specified
in Section 6.3(c).

 

(l)            Notwithstanding anything to the contrary in this Agreement, the
Administrative Agent may, in its discretion at any time or from time to time,
without the Borrowers’ request and even if the conditions set forth in
Section 5.2 would not be satisfied, make a Revolving Loan in an amount equal to
the portion of the Obligations constituting overdue interest and fees and
Swingline Loans from time to time due and payable to itself, any Revolving
Lender, the Swingline Lender or the Issuing Lender, and apply the proceeds of
any such Revolving Loan to those Obligations; provided that, after giving effect
to any such Revolving Loan, the aggregate outstanding Revolving Loans will not
exceed the Total Revolving Commitments then in effect.

 

2.12        Requirements of Law.

 

(a)           If the adoption of or any change in any Requirement of Law or in
the interpretation or application thereof or compliance by any Lender with any
request or directive (whether or not having the force of law) from any central
bank or other Governmental Authority made subsequent to the date hereof:

 

(i)            shall subject any Lender to any tax of any kind whatsoever with
respect to this Agreement, any Letter of Credit, any Application, or change the
basis of taxation of payments to such Lender in respect thereof (except for
Non-Excluded Taxes covered by Section 2.13 and changes in the rate of tax on the
overall net income of such Lender);

 

(ii)           shall impose, modify or hold applicable any reserve, special
deposit, compulsory loan or similar requirement against assets held by, deposits
or other liabilities in or for the account of, advances, loans or other
extensions of credit by, or any other acquisition of funds by, any office of
such Lender; or

 

(iii)          shall impose on such Lender any other condition;

 

and the result of any of the foregoing is to increase the cost to such Lender,
by an amount that such Lender deems to be material, of issuing or participating
in Letters of Credit, or to reduce any amount receivable hereunder in respect
thereof, then, in any such case, the Borrowers shall promptly pay such Lender,
upon its demand, any additional amounts necessary to compensate such Lender for
such increased cost or reduced amount receivable.  If any Lender becomes
entitled to claim any additional amounts pursuant to this paragraph, it shall
promptly notify the Borrowers (with a copy to the Administrative Agent) of the
event by reason of which it has become so entitled.

 

(b)           If any Lender shall have determined that the adoption of or any
change in any Requirement of Law regarding capital adequacy or in the
interpretation or application thereof or the compliance by such Lender or any
corporation controlling such Lender with any request or directive regarding
capital adequacy (whether or not having the force of law) from any

 

40

--------------------------------------------------------------------------------


 

Governmental Authority made subsequent to the date hereof shall have the effect
of reducing the rate of return on such Lender’s or such corporation’s capital as
a consequence of its obligations hereunder or under or in respect of any Letter
of Credit to a level below that which such Lender or such corporation could have
achieved but for such adoption, change or compliance (taking into consideration
such Lender’s or such corporation’s policies with respect to capital adequacy)
by an amount deemed by such Lender to be material, then from time to time, after
submission by such Lender to the Borrowers (with a copy to the Administrative
Agent) of a written request therefor, the Borrowers shall pay to such Lender
such additional amount or amounts as will compensate such Lender or such
corporation for such reduction.

 

(c)           A certificate as to any additional amounts payable pursuant to
Sections 2.12(a) or (b) submitted by any Lender to the Borrowers (with a copy to
the Administrative Agent) shall be conclusive in the absence of manifest error. 
Notwithstanding anything to the contrary in this Section 2.12, the Borrowers
shall not be required to compensate a Lender pursuant to this Section 2.12 for
any amounts incurred more than six months prior to the date that such Lender
notifies the Borrowers of such Lender’s intention to claim compensation
therefor; provided that, if the circumstances giving rise to such claim have a
retroactive effect, then such six-month period shall be extended to include the
period of such retroactive effect.  The obligations of the Borrowers arising
pursuant to this Section 2.12 shall survive the termination of the Revolving
Commitments, the termination of this Agreement, the repayment of all Obligations
and the resignation of the Administrative Agent.

 

(d)           For purposes of this Agreement, the Dodd Frank Wall Street Reform
and Consumer Protection Act and all requests, guidelines or directives in
connection therewith are deemed to have gone into effect and been adopted after
the Closing Date.

 

2.13        Taxes.

 

(a)           Except as otherwise provided in this Section 2.13, any and all
payments made by the Borrowers under this Agreement or any other Loan Document
shall be made without set-off or counterclaim, and free and clear of, and
without deduction or withholding for or on account of, any and all Non-Excluded
Taxes.  If any such Non-Excluded Taxes or Other Taxes are required to be
deducted or withheld from or in respect of any amounts payable to, or for the
benefit of, the Administrative Agent or any Lender hereunder, the amounts so
payable to the Administrative Agent or such Lender shall be increased by such
additional amount as may be necessary so that after making all required
deductions or withholdings (including deductions or withholdings in respect of
any additional amount payable under this Section 2.13(a)) the Administrative
Agent or the Lenders, as the case may be, receives the full amount that it would
have received had no such deduction or withholding been required or made.  The
Borrowers shall pay any such Non-Excluded Taxes to the relevant Governmental
Authority in a timely manner in accordance with applicable law.

 

(b)           In addition, the Borrowers shall pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.

 

(c)           Whenever any Non-Excluded Taxes or Other Taxes are payable by the
Borrowers, as promptly as possible thereafter the Borrowers shall send to the
Administrative

 

41

--------------------------------------------------------------------------------


 

Agent for its own account or for the account of the relevant Lender, as the case
may be, a certified copy of an original official receipt received by the
Borrowers showing payment thereof.

 

(d)           The Borrowers shall reimburse and indemnify, within thirty (30)
days after receipt of demand therefor, each Lender, the Issuing Lender, and the
Administrative Agent for all Non-Excluded Taxes and Other Taxes (including any
Non-Excluded Taxes and Other Taxes imposed by any jurisdiction on amounts
payable under this Section 2.13) paid by such Lender or the Administrative Agent
and any liabilities arising therefrom or with respect thereto, including any
amendment, supplement, or modification of, or any waiver or consent under or in
respect of, this Agreement, the other Loan Documents, or any such other
documents.  A certificate of the Lender or the Administrative Agent claiming any
compensation under this Section 2.13, setting forth the amounts to be paid
thereunder and delivered to the Borrowers with copy to the Administrative Agent,
shall be conclusive, binding and final for all purposes, absent manifest error. 
If the Borrowers fail to pay any Non-Excluded Taxes or Other Taxes when due to
the appropriate taxing authority or fails to remit to the Administrative Agent
the required receipts or other required documentary evidence, the Borrowers
shall indemnify the Administrative Agent and the Lenders for any incremental
taxes, interest or penalties that may become payable by the Administrative Agent
or any Lender as a result of any such failure.

 

(e)           Each U.S. Lender Party shall (A) on or prior to the date such U.S.
Lender Party becomes a “U.S. Lender Party” hereunder, (B) on or prior to the
date on which any such form or certification expires or becomes obsolete,
(C) after the occurrence of any event requiring a change in the most recent form
or certification previously delivered by it pursuant to this Section 2.13(d) and
(D) from time to time if requested by the Borrowers or the Administrative Agent
(or, in the case of a Participant, the relevant Lender), provide the
Administrative Agent and the Borrowers (or, in the case of a Participant, the
relevant Lender) with two completed originals of Form W-9 (certifying that such
U.S. Lender Party is entitled to an exemption from U.S. backup withholding tax)
or any successor form.

 

(f)            Each Non-U.S. Lender Party that, at any of the following times,
is entitled to an exemption from United States withholding tax or, after a
change in any Requirement of Law, is subject to such withholding tax at a
reduced rate under an applicable tax treaty, shall (w) on or prior to the date
such Non-U.S. Lender Party becomes a “Non-U.S. Lender Party” hereunder, (x) on
or prior to the date on which any such form or certification expires or becomes
obsolete, (y) after the occurrence of any event requiring a change in the most
recent form or certification previously delivered by it pursuant to this
Section 2.13(d)(ii) and (z) from time to time if requested by the Borrowers or
the Administrative Agent (or, in the case of a Participant, the relevant
Lender), provide the Administrative Agent and the Borrowers (or, in the case of
a Participant, the relevant Lender) with two completed originals of each of the
following, as applicable: (A) Forms W-8ECI (claiming exemption from U.S.
withholding tax because the income is effectively connected with a U.S. trade or
business), W-8BEN (claiming exemption from, or a reduction of, U.S. withholding
tax under an income tax treaty) and/or W-8IMY or any successor forms, (B) in the
case of a Non-U.S. Lender Party claiming exemption under Sections 871(h) or
881(c) of the Code, Form W-8BEN (claiming exemption from U.S. withholding tax
under the portfolio interest exemption) or any successor form and a certificate
in form and substance reasonably acceptable to the Borrowers and the
Administrative Agent that such Non-U.S. Lender Party is not (1) a “bank” within
the meaning of Section 881(c)(3)(A) of the Code,

 

42

--------------------------------------------------------------------------------


 

(2) a “10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code or (3) a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code or (C) any other applicable
document prescribed by the IRS certifying as to the entitlement of such Non-U.S.
Lender Party to such exemption from United States withholding tax or reduced
rate with respect to all payments to be made to such Non-U.S. Lender Party under
the Loan Documents.  Unless the Borrower and the Administrative Agent have
received forms or other documents described above indicating that payments under
any Loan Document to or for a Non-U.S. Lender Party are not subject to United
States withholding tax or are subject to such tax at a rate reduced by an
applicable tax treaty, the Loan Parties and the Administrative Agent shall
withhold amounts required to be withheld by applicable Requirements of Law from
such payments at the applicable statutory rate.

 

(g)           If a payment made to a Non-U.S. Lender Party would be subject to
United States federal withholding tax imposed by FATCA if such Non-U.S. Lender
Party fails to comply with the applicable reporting requirements of FATCA, such
Non-U.S. Lender Party shall deliver to the Administrative Agent and the
Borrowers any documentation under any Requirement of Law sufficient for the
Administrative Agent or the Borrowers to comply with their obligations under
FATCA and to determine that such Non-U.S. Lender has complied with such
applicable reporting requirements.

 

(h)           If the Administrative Agent or any Lender determines, in its sole
discretion, that it has received a refund of any Non-Excluded Taxes or Other
Taxes as to which it has been indemnified by the Borrowers or with respect to
which the Borrowers have paid additional amounts pursuant to this Section 2.13,
it shall pay over such refund to the Borrowers (but only to the extent of
indemnity payments made, or additional amounts paid, by the Borrowers under this
Section 2.13 with respect to the Non-Excluded Taxes or Other Taxes giving rise
to such refund), net of all out-of-pocket expenses of the Administrative Agent
or such Lender and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund); provided that the
Borrowers, upon the request of the Administrative Agent or such Lender, agree to
repay the amount paid over to the Borrowers (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the
Administrative Agent or such Lender in the event the Administrative Agent or
such Lender is required to repay such refund to such Governmental Authority. 
This paragraph shall not be construed to require the Administrative Agent or any
Lender to make available its tax returns (or any other information relating to
its taxes which it deems confidential) to the Borrowers or any other Person.

 

(i)            Each Lender acknowledges and agrees that certain payments made
under this Agreement after December 31, 2012, as to extensions of credit made
after March 18, 2012, to any Lender that does not comply with the information
collection and reporting obligations imposed by the United States with respect
to foreign accounts, or that fails to provide adequate certification regarding
such compliance, may become subject to withholding taxes imposed under
Section 1471 or 1472 of the Code.  Each Lender agrees to undertake commercially
reasonable actions to cooperate with the Administrative Agent and the Borrowers
in establishing that it is in compliance with such requirements and agrees to
provide all certifications required by the IRS (once further guidance is issued
under those provisions) or determined by the Administrative Agent, in its
reasonable discretion, to be necessary for the Administrative Agent

 

43

--------------------------------------------------------------------------------


 

to establish its compliance under such provisions on or before December 31,
2012.  Each Lender hereby authorizes the Administrative Agent and the Borrowers
to withhold any and all amounts due under Section 1471 or 1472 of the Code as in
effect on the later of the date of this Agreement and the date such Lender
becomes a party to this Agreement from amounts payable to such Lender under this
Agreement after December 31, 2012.  Nothing in this Agreement shall be
interpreted to require any Lender to violate any law or regulation applicable to
such Lender in any jurisdiction in which such Lender is formed, managed and
controlled or doing business.  Notwithstanding any other provision in this
Agreement, the Borrowers shall not be required to make payments hereunder free
and clear of withholding or deduction of those taxes imposed by Section 1471 or
1472 of the Code as in effect on the later of the date of this Agreement or the
date an applicable Lender becomes a party to this Agreement, or to provide a
gross-up or indemnity to such Lender for any such withholding or deduction, if
such Lender fails to establish an exemption from withholding under such
provisions.

 

(j)            The obligations of the Borrowers arising pursuant to this
Section 2.13 shall survive the termination of the Revolving Commitments, the
termination of this Agreement, the repayment of all Obligations and the
resignation of the Administrative Agent.

 

2.14        Change of Lending Office.  Each Lender agrees that, upon the
occurrence of any event giving rise to the operation of Section 2.12(b),
Section 2.12(c) or Section 2.13(a) with respect to such Lender, it will, if
requested by the Borrowers, use reasonable efforts (subject to overall policy
considerations of such Lender) to designate another lending office for any Loans
affected by such event with the object of avoiding the consequences of such
event; provided that such designation is made on terms that, in the sole
judgment of such Lender, cause such Lender and its lending office(s) to suffer
no economic, legal or regulatory disadvantage; provided further that nothing in
this Section shall affect or postpone any of the obligations of the Borrowers or
the rights of any Lender pursuant to Section 2.12(b), Section 2.12(c) or
Section 2.13(a).

 

2.15        Substitution of Lenders.  Upon the receipt by the Borrowers of any
of the following, with respect to any Lender (any such Lender described in
clauses (i) through (iii) below being referred to as an “Affected Lender”
hereunder):

 

(i)            a request from a Lender for payment of indemnified taxes under
Section 2.13 or of increased costs pursuant to Section 2.12(b) or
Section 2.12(c);

 

(ii)           a notice from the Administrative Agent under Section 10.1(b) that
one or more Minority Lenders are unwilling to agree to an amendment or other
modification approved by the Required Lenders and the Administrative Agent; or

 

(iii)          notice from the Administrative Agent that a Lender is a
Defaulting Lender;

 

then the Borrowers may, at their sole expense and effort, upon notice to the
Administrative Agent and such Affected Lender: (i) request that one or more of
the other Lenders acquire and assume all or part of such Affected Lender’s Loans
and Revolving Commitment; or (ii) designate a replacement lending institution
(which shall be an Eligible Assignee) to acquire and assume all or a ratable
part of such Affected Lender’s Loans and Revolving Commitment (the replacing

 

44

--------------------------------------------------------------------------------


 

Lender or lender in (i) or (ii) being a “Replacement Lender”); provided that, if
the Borrowers elect to exercise such right with respect to any Affected Lender
under clause (a) or (b) of this Section 2.13, then the Borrowers shall be
obligated to replace all Affected Lenders under such clauses.  The Affected
Lender replaced pursuant to this Section 2.13 shall be required to assign and
delegate, without recourse, all of its interests, rights and obligations under
this Agreement and the related Loan Documents to one or more Replacement Lenders
that so agree to acquire and assume all or a ratable part of such Affected
Lender’s Loans and Revolving Commitment upon payment to such Affected Lender of
an amount (in the aggregate for all Replacement Lenders) equal to 100% of the
outstanding principal of the Affected Lender’s Loans, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents from such Replacement Lenders (to the extent of such outstanding
principal and accrued interest and fees) or the Borrowers (in the case of all
other amounts).  Any such designation of a Replacement Lender shall be effected
in accordance with, and subject to the terms and conditions of, the assignment
provisions contained in Section 10.6 (with the assignment fee to be paid by the
Borrowers in such instance), and, if such Replacement Lender is not already a
Lender hereunder or an Affiliate of a Lender or an Approved Fund, shall be
subject to the prior written consent of the Administrative Agent (which consent
shall not be unreasonably withheld).  Notwithstanding the foregoing, an Affected
Lender shall not be required to make any such assignment or delegation if, prior
thereto, as a result of a waiver by such Affected Lender or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply.

 

2.16        Defaulting Lenders.

 

(a)           Adjustments.  Notwithstanding anything to the contrary contained
in this Agreement, if any Lender becomes a Defaulting Lender, then, until such
time as that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable law:

 

(i)            Waivers and Amendments.  Such Defaulting Lender’s right to
approve or disapprove any amendment, waiver or consent with respect to this
Agreement shall be restricted as set forth in Section 10.1 and in the definition
of Required Lenders.

 

(ii)           Reallocation of Payments.  Any payment of principal, interest,
fees or other amounts received by the Administrative Agent for the account of
such Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Section 8.2 or 8.3 or otherwise, and including any amounts made available to the
Administrative Agent by such Defaulting Lender pursuant to Section 10.7), shall
be applied at such time or times as may be determined by the Administrative
Agent as follows: first, to the payment of any amounts owing by such Defaulting
Lender to the Administrative Agent hereunder; second, to the payment on a pro
rata basis of any amounts owing by such Defaulting Lender to the Issuing Lender
hereunder; third, if so determined by the Administrative Agent or requested by
the Issuing Lender, to be held as Cash Collateral for future funding obligations
of such Defaulting Lender of any participation in any Letter of Credit; fourth,
as the Borrowers may request (so long as no Default  exists), to the funding of
any Loan in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrowers, to be held in a non-interest bearing deposit account and released
to satisfy obligations of such Defaulting Lender to fund Loans

 

45

--------------------------------------------------------------------------------


 

under this Agreement; sixth, to the payment of any amounts owing to the L/C
Lenders or the Issuing Lender as a result of any judgment of a court of
competent jurisdiction obtained by any L/C Lender or Issuing Lender against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; seventh, so long as no Event of Default has
occurred and is continuing, to the payment of any amounts owing to the Borrowers
as a result of any judgment of a court of competent jurisdiction obtained by the
Borrowers against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; and eighth, to such Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if (A) such payment is a payment of the principal amount of any Loans or
L/C Advances in respect of which such Defaulting Lender has not fully funded its
appropriate share and (B) such Loans or L/C Advances were made at a time when
the conditions set forth in Section 5.2 were satisfied or waived, such payment
shall be applied solely to pay the Loans of, and L/C Advances owed to, all
non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or L/C Advances owed to, such Defaulting Lender.  Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender or to post Cash
Collateral pursuant to this Section 2.16(a)(ii) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.

 

(iii)          Certain Fees.  A Defaulting Lender (A) shall not be entitled to
receive any fee pursuant to Section 2.6(a) for any period during which such
Lender is a Defaulting Lender (and the Borrowers shall not be required to pay
any such fee that otherwise would have been required to have been paid to such
Defaulting Lender) and (B) shall be limited in its right to receive letter of
credit fees as provided in Section 3.3(d).

 

(iv)          Reallocation of Pro Rata Share to Reduce Fronting Exposure. 
During any period in which there is a Defaulting Lender, for purposes of
computing the amount of the obligation of each non-Defaulting Lender to acquire,
refinance or fund participations in Letters of Credit pursuant to Section 3.4 or
in Swingline Loans pursuant to Section 2.4(c), the L/C Percentage of each
non-Defaulting Lender of any such Letter of Credit and the Revolving Percentage
of each non-Defaulting Lender of any such Swingline Loan, as the case may be,
shall be computed without giving effect to the Revolving Commitment of such
Defaulting Lender; provided that (A) each such reallocation shall be given
effect only if, at the date the applicable Lender becomes a Defaulting Lender,
no Event of Default has occurred and is continuing; and (B) the aggregate
obligations of each non-Defaulting Lender to acquire, refinance or fund
participations in Letters of Credit and Swingline Loans shall not exceed the
positive difference, if any, of (1) the Revolving Commitment of that
non-Defaulting Lender minus (2) the aggregate outstanding amount of the
Revolving Loans of that Lender plus the aggregate amount of that Lender’s L/C
Percentage of then outstanding Letters of Credit.

 

(b)           Defaulting Lender Cure.  If the Borrowers, the Administrative
Agent and the Issuing Lender agree in writing in their sole discretion that a
Defaulting Lender should no longer be deemed to be a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
such Lender will, to the extent applicable, purchase that portion of outstanding
Loans of the other Lenders or take such other actions as the Administrative
Agent may determine to be necessary to

 

46

--------------------------------------------------------------------------------


 

cause the Loans and funded and unfunded participations in Letters of Credit and
Swingline Loans to be held on a pro rata basis by the Lenders in accordance with
their respective Revolving Percentages and L/C Percentages, as applicable
(without giving effect to Section 2.16(a)(iv)), whereupon such Lender will cease
to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrowers while such Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from such Lender having been
a Defaulting Lender.

 

2.17        Joint and Several Liability of the Borrowers.

 

(a)           Each Borrower is accepting joint and several liability hereunder
and under the other Loan Documents in consideration of the financial
accommodations to be provided by the Lenders under this Agreement, for the
mutual benefit, directly and indirectly, of each Borrower and in consideration
of the undertakings of the other the Borrowers to accept joint and several
liability for the Obligations.

 

(b)           Each Borrower, jointly and severally, hereby irrevocably and
unconditionally accepts, not merely as a surety but also as a co-debtor, joint
and several liability with the other the Borrowers, with respect to the payment
and performance of all of the Obligations (including any Obligations arising
under this Section 2.17), it being the intention of the parties hereto that all
the Obligations shall be the joint and several obligations of each Borrower
without preferences or distinction among them.

 

(c)           If and to the extent that any Borrower shall fail to make any
payment with respect to any of the Obligations as and when due or to perform any
of the Obligations in accordance with the terms thereof, then in each such event
the other the Borrowers will make such payment with respect to, or perform, such
Obligation.

 

(d)           The Obligations of each Borrower under the provisions of this
Section 2.17 constitute the absolute and unconditional, full recourse
Obligations of each Borrower enforceable against each Borrower to the full
extent of its properties and assets, irrespective of the validity, regularity or
enforceability of this Agreement or any other circumstances whatsoever.

 

(e)           Except as otherwise expressly provided in this Agreement, each
Borrower hereby waives notice of acceptance of its joint and several liability,
notice of any Loans made or Letters of Credit issued under or pursuant to this
Agreement, notice of the occurrence of any Default, Event of Default, or of any
demand for any payment under this Agreement, notice of any action at any time
taken or omitted by the Administrative Agent or the Lenders under or in respect
of any of the Obligations, any requirement of diligence or to mitigate damages
and, generally, to the extent permitted by applicable law, all demands, notices
and other formalities of every kind in connection with this Agreement (except as
otherwise provided in this Agreement).  Each Borrower hereby assents to, and
waives notice of, any extension or postponement of the time for the payment of
any of the Obligations, the acceptance of any payment of any of the Obligations,
the acceptance of any partial payment thereon, any waiver, consent or other
action

 

47

--------------------------------------------------------------------------------


 

or acquiescence by the Administrative Agent or the Lenders at any time or times
in respect of any default by any Borrower in the performance or satisfaction of
any term, covenant, condition or provision of this Agreement, any and all other
indulgences whatsoever by the Administrative Agent or the Lenders in respect of
any of the Obligations, and the taking, addition, substitution or release, in
whole or in part, at any time or times, of any security for any of the
Obligations or the addition, substitution or release, in whole or in part, of
any Borrower.  Without limiting the generality of the foregoing, each Borrower
assents to any other action or delay in acting or failure to act on the part of
the Administrative Agent or any Lender with respect to the failure by any
Borrower to comply with any of its respective Obligations, including, without
limitation, any failure strictly or diligently to assert any right or to pursue
any remedy or to comply fully with applicable laws or regulations thereunder,
which might, but for the provisions of this Section 2.17 afford grounds for
terminating, discharging or relieving any Borrower, in whole or in part, from
any of its Obligations under this Section 2.17, it being the intention of each
Borrower that, so long as any of the Obligations hereunder remain unsatisfied,
the Obligations of each Borrower under this Section 2.17 shall not be discharged
except by performance and then only to the extent of such performance.  The
Obligations of each Borrower under this Section 2.17 shall not be diminished or
rendered unenforceable by any winding up, reorganization, arrangement,
liquidation, reconstruction or similar proceeding with respect to any Borrower,
the Administrative Agent or any Lender.

 

(f)            Each Borrower represents and warrants to the Administrative Agent
and the Lenders that such Borrower is currently informed of the financial
condition of the Borrowers and of all other circumstances which a diligent
inquiry would reveal and which bear upon the risk of nonpayment of the
Obligations.  Each Borrower further represents and warrants to the
Administrative Agent and the Lenders that such Borrower has read and understands
the terms and conditions of the Loan Documents.  Each Borrower hereby covenants
that such Borrower will continue to keep informed of the Borrowers’ financial
condition, the financial condition of other guarantors, if any, and of all other
circumstances which bear upon the risk of nonpayment or nonperformance of the
Obligations.

 

(g)           Each Borrower waives all rights and defenses arising out of an
election of remedies by the Administrative Agent or any Lender, even though that
election of remedies, such as a nonjudicial foreclosure with respect to security
for a guaranteed obligation, has destroyed the Administrative Agent’s or such
Lender’s rights of subrogation and reimbursement against such Borrower.

 

(h)           Each Borrower waives all rights and defenses that such Borrower
may have to the extent that the Obligations are secured by real property at any
time.  This means, among other things:

 

(i)            The Administrative Agent and the Lenders may collect from such
Borrower without first foreclosing on any real or personal property Collateral
pledged by the Borrowers.

 

(ii)           If the Administrative Agent or any Lender forecloses on any
Collateral consisting of real property pledged by the Borrowers:

 

48

--------------------------------------------------------------------------------


 

(A)          The amount of the Obligations may be reduced only by the price for
which that collateral is sold at the foreclosure sale, even if the collateral is
worth more than the sale price.

 

(B)           The Administrative Agent and the Lenders may collect from such
Borrower even if the Administrative Agent or the Lenders, by foreclosing on real
property, has destroyed any right such Borrower may have to collect from the
other Borrowers.

 

This is an unconditional and irrevocable waiver of any rights and defenses such
Borrower may have because the Obligations are secured by real property.

 

(i)            The provisions of this Section 2.17 are made for the benefit of
the Administrative Agent, the Lenders and their respective successors and
assigns, and may be enforced by it or them from time to time against any or all
the Borrowers as often as occasion therefor may arise and without requirement on
the part of the Administrative Agent or any Lender, or any successor or assign
thereof, first to marshal any of its or their claims or to exercise any of its
or their rights against any Borrower or to exhaust any remedies available to it
or them against any Borrower or to resort to any other source or means of
obtaining payment of any of the Obligations hereunder or to elect any other
remedy.  The provisions of this Section 2.17 shall remain in effect until all of
the Obligations shall have been paid in full or otherwise fully satisfied.  If
at any time, any payment, or any part thereof, made in respect of any of the
Obligations, is rescinded or must otherwise be restored or returned by the
Administrative Agent or any Lender upon the insolvency, bankruptcy or
reorganization of any Borrower, or otherwise, the provisions of this
Section 2.17 will forthwith be reinstated in effect, as though such payment had
not been made.

 

(j)            Each Borrower hereby agrees that it will not enforce any of its
rights of contribution or subrogation against any other Borrower with respect to
any liability incurred by it hereunder or under any of the other Loan Documents,
any payments made by it to the Administrative Agent or the Lenders with respect
to any of the Obligations or any collateral security therefor until such time as
all of the Obligations have been paid in full in cash.  Any claim which any
Borrower may have against any other Borrower with respect to any payments to the
Administrative Agent or any Lender hereunder or under any other Loan Documents
are hereby expressly made subordinate and junior in right of payment, without
limitation as to any increases in the Obligations arising hereunder or
thereunder, to the prior payment in full in cash of the Obligations and, in the
event of any insolvency, bankruptcy, receivership, liquidation, reorganization
or other similar proceeding under the laws of any jurisdiction relating to any
Borrower, its debts or its assets, whether voluntary or involuntary, all such
Obligations shall be paid in full in cash before any payment or distribution of
any character, whether in cash, securities or other property, shall be made to
any other Borrower therefor.  Notwithstanding anything to the contrary contained
in this Section 2.17, no Borrower shall exercise any rights of subrogation,
contribution, indemnity, reimbursement or other similar rights against, and
shall not proceed or seek recourse against or with respect to any property or
asset of, any other Borrower (the “Foreclosed Borrower”), including after
payment in full of the Obligations, if all or any portion of the Obligations
have been satisfied in connection with an exercise of remedies in respect of the
Capital Stock of such Foreclosed Borrower whether pursuant to the Security
Documents or otherwise.

 

49

--------------------------------------------------------------------------------


 

Each Borrower hereby agrees that, after the occurrence and during the
continuance of any Default or Event of Default, the payment of any amounts due
with respect to the indebtedness owing by any Borrower to any other Borrower is
hereby subordinated to the prior payment in full in cash of the Obligations. 
Each Borrower hereby agrees that after the occurrence and during the continuance
of any Default or Event of Default, such Borrower will not demand, sue for or
otherwise attempt to collect any indebtedness of any other Borrower owing to
such Borrower until the Obligations shall have been paid in full in cash.  If,
notwithstanding the foregoing sentence, such Borrower shall collect, enforce or
receive any amounts in respect of such indebtedness, such amounts shall be
collected, enforced and received by such Borrower as trustee for the
Administrative Agent, and such Borrower shall deliver any such amounts to the
Administrative Agent for application to the Obligations in accordance with the
terms of this Agreement.

 

2.18        Notes.  If so requested by any Lender by written notice to the
Borrowers (with a copy to the Administrative Agent), the Borrowers shall execute
and deliver to such Lender (and/or, if applicable and if so specified in such
notice, to any Person who is an assignee of such Lender pursuant to
Section 10.6) (promptly after the Borrowers’ receipt of such notice) a Note or
Notes to evidence such Lender’s Loans.

 

2.19        Increase in Commitments.

 

(a)           Increases Generally.            Provided that no Default or Event
of Default then exists or would arise therefrom, upon notice to the
Administrative Agent (which shall promptly notify the Lenders), the Borrowers
may on a one-time basis, request an increase in the Total Revolving Commitments
by an amount not exceeding $15,000,000 (the “Revolving Commitment Increase”). 
At the time of sending such notice, the Borrower (in consultation with the
Administrative Agent) shall specify the time period within which each Revolving
Lender is requested to respond (which shall in no event be less than ten
(10) Business Days from the date of delivery of such notice to the Revolving
Lenders).

 

(b)           Revolving Lender Elections to Increase.  Each Revolving Lender
shall notify the Administrative Agent within such time period whether or not it
agrees to increase its Revolving Commitment and, if so, whether by an amount
equal to, greater than, or less than its Revolving Percentage of such requested
increase.  Any Revolving Lender not responding within such time period shall be
deemed to have declined to increase its Revolving Commitment.

 

(c)           Notification by Administrative Agent; Additional Revolving
Commitment Lenders.  The Administrative Agent shall notify the Borrowers and
each Revolving Lender of the Revolving Lenders’ responses to each request made
hereunder.  To achieve the full amount of a requested increase and subject to
the approval of the Administrative Agent, the Issuing Lender, and Swingline
Lender (which approvals shall not be unreasonably withheld or delayed), to the
extent that the existing Revolving Lenders decline to increase their Revolving
Commitments, or decline to increase their Revolving Commitments to the amount
requested by the Borrowers, the Administrative Agent, in consultation with the
Borrowers, will use its reasonable efforts to arrange for other Eligible
Assignees to become a Revolving Lender hereunder and to issue commitments in an
amount equal to the amount of the increase in the Total Revolving Commitments
requested by the Borrowers and not accepted by the existing

 

50

--------------------------------------------------------------------------------


 

Revolving Lenders (each such Person issuing, or Revolving Lender increasing, its
Revolving Commitment, an “Additional Revolving Commitment Lender”); provided,
however, that (i) no Revolving Lender shall be obligated to provide a Revolving
Commitment Increase as a result of any such request by the Borrowers, and
(ii) without the consent of the Administrative Agent, at no time shall the
Revolving Commitment of any Additional Revolving Commitment Lender be less than
$15,000,000.

 

(d)           Effective Date and Allocations.  If the Total Revolving
Commitments are increased in accordance with this Section 2.19, the
Administrative Agent and the Borrowers shall determine the effective date (the
“Revolving Commitment Increase Effective Date”) and the final allocation of such
Revolving Commitment Increase.  The Administrative Agent shall promptly notify
the Borrowers and the Revolving Lenders of the final allocation of such
Revolving Commitment Increase and the Revolving Commitment Increase Effective
Date and, on the Revolving Commitment Increase Effective Date, (i) the Total
Revolving Commitments under, and for all purposes of, this Agreement shall be
increased by the aggregate amount of such Revolving Commitment Increase, and
(ii) Schedule 1.1A shall be deemed modified, without further action, to reflect
the revised Revolving Commitments and Revolving Percentages of the Revolving
Lenders.

 

(e)           Conditions to Effectiveness of Revolving Commitment Increase.  As
a condition precedent to such Revolving Commitment Increase: (i) the Borrowers
shall deliver to the Administrative Agent a certificate of the Borrowers dated
as of the Revolving Commitment Increase Effective Date (in sufficient copies for
each Revolving Lender), signed by a Responsible Officer of the Borrowers,
(A) certifying and attaching the resolutions adopted by the Borrowers approving
or consenting to such increase, and (B) certifying that, before and after giving
effect to such increase, the representations and warranties contained in
Section 4 and the other Loan Documents are true and correct on and as of the
Revolving Commitment Increase Effective Date, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct as of such earlier date; (ii) the Borrowers, the
Administrative Agent, and any Additional Revolving Commitment Lender shall have
executed and delivered a joinder to the Loan Documents in such form as the
Administrative Agent shall reasonably require; (iii) the Borrowers shall have
paid such fees and other compensation to the Additional Revolving Commitment
Lenders, as the Borrowers and such Additional Revolving Commitment Lenders shall
agree; (iv) the Borrowers shall have paid such arrangement fees to the
Administrative Agent as the Borrowers and the Administrative Agent may agree;
(v) the Borrowers shall deliver to the Administrative Agent and the Lenders an
opinion or opinions, in form and substance reasonably satisfactory to the
Administrative Agent, from counsel to the Borrowers reasonably satisfactory to
the Administrative Agent and dated such date; (vi) to the extent requested by
any Additional Revolving Commitment Lender, a Revolving Loan Note evidencing the
Revolving Loans, will be issued at the Borrowers’ expense, to each such
Additional Revolving Commitment Lender; (vii) the Borrowers and the Additional
Revolving Commitment Lender shall have delivered such other instruments,
documents and agreements as the Administrative Agent may reasonably have
requested; (viii) no Default exists; and (ix) no Material Adverse Effect shall
have occurred.  The Borrowers shall prepay any Revolving Loans outstanding on
the Revolving Commitment Increase Effective Date, to the extent necessary to
keep the outstanding Revolving Loans ratable with any revised Revolving

 

51

--------------------------------------------------------------------------------


 

Percentages arising from any nonratable increase in the Revolving Commitments
under this Section 2.19.

 

SECTION 3
LETTERS OF CREDIT

 

3.1          L/C Commitment.

 

(a)           Subject to the terms and conditions hereof, the Issuing Lender
agrees to issue letters of credit (“Letters of Credit”) for the account of the
Borrowers on any Business Day during the Letter of Credit Availability Period in
such form as may reasonably be approved from time to time by the Issuing Lender;
provided that the Issuing Lender shall have no obligation to issue any Letter of
Credit if, after giving effect to such issuance, the L/C Exposure would exceed
either the Total L/C Commitments or the Available Revolving Commitment at such
time.  Each Letter of Credit shall (i) be denominated in Dollars or another
currency approved by the Administrative Agent and the Issuing Lender in their
discretion and (ii) expire no later than the earlier of (x) the first
anniversary of its date of issuance and (y) the Letter of Credit Maturity Date;
provided that any Letter of Credit with a one-year term may provide for the
renewal thereof for additional one-year periods (which shall in no event extend
beyond the date referred to in clause (y) above).

 

(b)           The Issuing Lender shall not at any time be obligated to issue any
Letter of Credit if:

 

(i)            such issuance would conflict with, or cause the Issuing Lender or
any L/C Lender to exceed any limits imposed by, any applicable Requirement of
Law;

 

(ii)           any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the Issuing Lender
from issuing, amending or reinstating such Letter of Credit, or any law, rule or
regulation applicable to the Issuing Lender or any request, guideline or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the Issuing Lender shall prohibit, or request
that the Issuing Lender refrain from, the issuance, amendment, renewal or
reinstatement of letters of credit generally or such Letter of Credit in
particular or shall impose upon the Issuing Lender with respect to such Letter
of Credit any restriction, reserve or capital requirement (for which the Issuing
Lender is not otherwise compensated) not in effect on the Closing Date, or shall
impose upon the Issuing Lender any unreimbursed loss, cost or expense which was
not applicable on the Closing Date and which the Issuing Lender in good faith
deems material to it;

 

(iii)          the Issuing Lender has received written notice from any Lender,
the Administrative Agent or the Borrowers, at least one (1) Business Day prior
to the requested date of issuance, amendment, renewal or reinstatement of such
Letter of Credit, that one or more of the applicable conditions contained in
Section 5.2 shall not then be satisfied;

 

(iv)          any requested Letter of Credit is not in form and substance
acceptable to the Issuing Lender, or the issuance, amendment or renewal of a
Letter of Credit shall violate any applicable laws or regulations or any
applicable policies of the Issuing Lender;

 

52

--------------------------------------------------------------------------------


 

(v)           such Letter of Credit contains any provisions providing for
automatic reinstatement of the stated amount after any drawing thereunder;

 

(vi)          except as otherwise agreed by the Administrative Agent and the
Issuing Lender, such Letter of Credit is in an initial face amount less than
$50,000; or

 

(vii)         any Lender is at that time a Defaulting Lender, unless the Issuing
Lender has entered into arrangements, including the delivery of Cash Collateral
pursuant to Section 3.10, satisfactory to the Issuing Lender (in its sole
discretion) with the Borrowers or such Defaulting Lender to eliminate the
Issuing Lender’s actual or potential Fronting Exposure (after giving effect to
Section 2.16(a)(iv)) with respect to the Defaulting Lender arising from either
the Letter of Credit then proposed to be issued or such Letter of Credit and all
other L/C Exposure as to which the Issuing Lender has actual or potential
Fronting Exposure, as it may elect in its sole discretion.

 

3.2          Procedure for Issuance of Letters of Credit.  The Borrowers may
from time to time request that the Issuing Lender issue a Letter of Credit for
the account of the Borrowers by delivering to the Issuing Lender at its address
for notices specified herein an Application therefor, completed to the
satisfaction of the Issuing Lender, and such other certificates, documents and
other papers and information as the Issuing Lender may request.  Upon receipt of
any Application, the Issuing Lender will process such Application and the
certificates, documents and other papers and information delivered to it in
connection therewith in accordance with its customary procedures and shall
promptly issue the Letter of Credit requested thereby (but in no event shall the
Issuing Lender be required to issue any Letter of Credit earlier than three
(3) Business Days after its receipt of the Application therefor and all such
other certificates, documents and other papers and information relating thereto)
by issuing the original of such Letter of Credit to the beneficiary thereof or
as otherwise may be agreed to by the Issuing Lender and the Borrowers.  The
Issuing Lender shall furnish a copy of such Letter of Credit to the Borrowers
promptly following the issuance thereof.  The Issuing Lender shall promptly
furnish to the Administrative Agent, which shall in turn promptly furnish to the
Lenders, notice of the issuance of each Letter of Credit (including the amount
thereof).

 

3.3          Fees and Other Charges.

 

(a)           The Borrowers agree to pay, with respect to each outstanding
Letter of Credit (other than any Existing Letter of Credit) issued for the
account of (or at the request of) the Borrowers, (i) a fronting fee of 0.125%
per annum on the drawable amount of such Letter of Credit to the Issuing Lender,
and (ii) a fee of 2.00% per annum on the drawable amount of such Letter of
Credit (the “L/C Fee”) to the Administrative Agent for the ratable account of
the L/C Lenders (determined in accordance with their respective L/C
Percentages), in each case payable quarterly in arrears on the last Business Day
of March, June, September and December of each year and on the Letter of Credit
Maturity Date (each, an “L/C Fee Payment Date”) after the issuance date of such
Letter of Credit, as well as the Issuing Lender’s standard and reasonable fees
with respect to the issuance, amendment, renewal or extension of any Letter of
Credit issued for the account of (or at the request of) the Borrowers or
processing of drawings thereunder (the L/C Fee and the other fees in this
Section 3.3, collectively, the “Issuing Lender Fees”); provided that, until such
time as each Existing Letter of Credit shall have expired or been returned

 

53

--------------------------------------------------------------------------------


 

undrawn, the Borrowers shall continue to pay the fees set forth in the Existing
Credit Agreement with respect to each Existing Letter of Credit.  All Issuing
Lender Fees shall be computed on the basis of the actual number of days elapsed
in a 365- (or 366-, as the case may be) day year.

 

(b)           In addition to the foregoing fees, the Borrowers shall pay or
reimburse the Issuing Lender for such normal and customary costs and expenses as
are incurred or charged by the Issuing Lender in issuing, negotiating, effecting
payment under, amending or otherwise administering any Letter of Credit.

 

(c)           The Borrowers shall furnish to the Issuing Lender and the
Administrative Agent such other documents and information pertaining to any
requested Letter of Credit issuance, amendment or renewal, including any
L/C-Related Documents, as the Issuing Lender or the Administrative Agent may
require.  This Agreement shall control in the event of any conflict with any
L/C-Related Document (other than any Letter of Credit).

 

(d)           Any letter of credit fees otherwise payable for the account of a
Defaulting Lender with respect to any Letter of Credit as to which such
Defaulting Lender has not provided Cash Collateral satisfactory to the Issuing
Lender pursuant to Section 3.10 shall be payable, to the maximum extent
permitted by applicable law, to the other L/C Lenders in accordance with the
upward adjustments in their respective L/C Percentages allocable to such Letter
of Credit pursuant to Section 2.16(a)(iv), with the balance of such fee, if any,
payable to the Issuing Lender for its own account.

 

(e)           At any time that an Event of Default exists, the amount of the L/C
Fee set forth in clause (ii) of Section 3.3(a) shall be increased by adding
2.00% per annum thereto.

 

3.4          L/C Participations; Existing Letters of Credit.

 

(a)           L/C Participations.  The Issuing Lender irrevocably agrees to
grant and hereby grants to each L/C Lender, and, to induce the Issuing Lender to
issue Letters of Credit, each L/C Lender irrevocably agrees to accept and
purchase and hereby accepts and purchases from the Issuing Lender, on the terms
and conditions set forth below, for such L/C Lender’s own account and risk an
undivided interest equal to such L/C Lender’s L/C Percentage in the Issuing
Lender’s obligations and rights under and in respect of each Letter of Credit
and the amount of each draft paid by the Issuing Lender thereunder.  Each L/C
Lender agrees with the Issuing Lender that, if a draft is paid under any Letter
of Credit for which the Issuing Lender is not reimbursed in full by the
Borrowers pursuant to Section 3.5(a), such L/C Lender shall pay to the Issuing
Lender upon demand at the Issuing Lender’s address for notices specified herein
an amount equal to such L/C Lender’s L/C Percentage of the amount of such draft,
or any part thereof, that is not so reimbursed.  Each L/C Lender’s obligation to
pay such amount shall be absolute and unconditional and shall not be affected by
any circumstance, including (i) any setoff, counterclaim, recoupment, defense or
other right that such L/C Lender may have against the Issuing Lender, any
Borrower or any other Person for any reason whatsoever, (ii) the occurrence of a
Default or an Event of Default or the failure to satisfy any of the other
conditions specified in Section 5.2, (iii) any adverse change in the condition
(financial or otherwise) of any Borrower, (iv) any breach of this Agreement or
any other Loan Document by any Borrower, any

 

54

--------------------------------------------------------------------------------


 

other Loan Party or any other L/C Lender, or (v) any other circumstance,
happening or event whatsoever, whether or not similar to any of the foregoing.

 

(b)           Existing Letters of Credit.  On and after the Closing Date, the
Existing Letters of Credit shall be deemed for all purposes, including for
purposes of the fees to be collected pursuant to Sections 3.3(a) and (b),
reimbursement of costs and expenses to the extent provided herein and for
purposes of being secured by the Collateral, a Letter of Credit outstanding
under this Agreement and entitled to the benefits of this Agreement and the
other Loan Documents, and shall be governed by the applications and agreements
pertaining thereto and by this Agreement (which shall control in the event of a
conflict).

 

3.5          Reimbursement.

 

(a)           If the Issuing Lender shall make any L/C Disbursement in respect
of a Letter of Credit, the Issuing Lender shall notify the Borrowers and the
Administrative Agent thereof, and the Borrowers shall pay or cause to be paid to
the Issuing Lender an amount equal to the entire amount of such L/C Disbursement
not later than the immediately following Business Day.  Each such payment shall
be made to the Issuing Lender at its address for notices referred to herein in
Dollars and in immediately available funds.

 

(b)           If the Issuing Lender shall not have received from the Borrowers
the payment that it is required to make pursuant to Section 3.5(a) with respect
to a Letter of Credit within the time specified in such Section, the Issuing
Lender will promptly notify the Administrative Agent of the L/C Disbursement and
the Administrative Agent will promptly notify each L/C Lender of such L/C
Disbursement and its L/C Percentage thereof, and each L/C Lender shall pay to
the Issuing Lender upon demand at the Issuing Lender’s address for notices
specified herein an amount equal to such L/C Lender’s L/C Percentage of such L/C
Disbursement (and the Administrative Agent may apply Cash Collateral provided
for this purpose); upon such payment pursuant to this paragraph to reimburse the
Issuing Lender for any L/C Disbursement, the Borrowers shall be required to
reimburse the L/C Lenders for such payments (including interest accrued thereon
from the date of such payment until the date of such reimbursement at the rate
applicable to Revolving Loans plus 2% per annum) on demand; provided that, if at
the time of and after giving effect to such payment by the L/C Lenders, the
conditions to borrowings and Revolving Loan Conversions set forth in Section 5.2
are satisfied, the Borrowers may, by written notice to the Administrative Agent
certifying that such conditions are satisfied and that all interest owing under
this paragraph has been paid, request that such payments by the L/C Lenders be
converted into Revolving Loans (a “Revolving Loan Conversion”), in which case,
if such conditions are in fact satisfied, the L/C Lenders shall be deemed to
have extended, and the Borrowers shall be deemed to have accepted, a Revolving
Loan in the aggregate principal amount of such payment without further action on
the part of any party, and the Total L/C Commitments shall be permanently
reduced by such amount; any amount so paid pursuant to this paragraph shall, on
and after the payment date thereof, be deemed to be Revolving Loans for all
purposes hereunder; provided that the Issuing Lender, at its option, may
effectuate a Revolving Loan Conversion regardless of whether the conditions to
borrowings and Revolving Loan Conversions set forth in Section 5.2 are
satisfied.

 

55

--------------------------------------------------------------------------------


 

3.6          Obligations Absolute.  The Borrowers’ obligations under this
Section 3 shall be absolute and unconditional under any and all circumstances
and irrespective of any setoff, counterclaim or defense to payment that any
Borrower may have or have had against the Issuing Lender, any beneficiary of a
Letter of Credit or any other Person.  The Borrowers also agree with the Issuing
Lender that the Issuing Lender shall not be responsible for, and the Borrowers’
obligations hereunder shall not be affected by, among other things, the validity
or genuineness of documents or of any endorsements thereon, even though such
documents shall in fact prove to be invalid, fraudulent or forged, or any
dispute between or among any Borrower and any beneficiary of any Letter of
Credit or any other party to which such Letter of Credit may be transferred or
any claims whatsoever of any Borrower against any beneficiary of such Letter of
Credit or any such transferee.  The Issuing Lender shall not be liable for any
error, omission, interruption or delay in transmission, dispatch or delivery of
any message or advice, however transmitted, in connection with any Letter of
Credit, except for errors or omissions found by a final and nonappealable
decision of a court of competent jurisdiction to have resulted from the gross
negligence or willful misconduct of the Issuing Lender.  The Borrowers agree
that any action taken or omitted by the Issuing Lender under or in connection
with any Letter of Credit or the related drafts or documents, if done in the
absence of gross negligence or willful misconduct, shall be binding on the
Borrowers and shall not result in any liability of the Issuing Lender to the
Borrowers.

 

In addition to amounts payable as elsewhere provided in the Agreement, the
Borrowers hereby agree to pay and to protect, indemnify, and save Issuing Lender
harmless from and against any and all claims, demands, liabilities, damages,
losses, costs, charges and expenses (including reasonable attorneys’ fees and
allocated costs of internal counsel) that the Issuing Lender may incur or be
subject to as a consequence, direct or indirect, of (A) the issuance of any
Letter of Credit, or (B) the failure of the Issuing Lender or of any L/C Lender
to honor a demand for payment under any Letter of Credit thereof as a result of
any act or omission, whether rightful or wrongful, of any present or future de
jure or de facto government or Governmental Authority, in each case other than
to the extent solely as a result of the gross negligence or willful misconduct
of the Issuing Lender or such L/C Lender (as finally determined by a court of
competent jurisdiction).

 

3.7          Letter of Credit Payments.  If any draft shall be presented for
payment under any Letter of Credit, the Issuing Lender shall promptly notify the
Borrowers and the Administrative Agent of the date and amount thereof.  The
responsibility of the Issuing Lender to the Borrowers in connection with any
draft presented for payment under any Letter of Credit shall, in addition to any
payment obligation expressly provided for in such Letter of Credit, be limited
to determining that the documents (including each draft) delivered under such
Letter of Credit in connection with such presentment are substantially in
conformity with such Letter of Credit.

 

3.8          Applications.  To the extent that any provision of any Application
related to any Letter of Credit is inconsistent with the provisions of this
Section 3, the provisions of this Section 3 shall apply.

 

3.9          Interim Interest.  If the Issuing Lender shall make any L/C
Disbursement in respect of a Letter of Credit, then, unless either the Borrowers
shall have reimbursed such L/C

 

56

--------------------------------------------------------------------------------


 

Disbursement in full within the time period specified in Section 3.5(a) or the
L/C Lenders shall have reimbursed such L/C Disbursement in full on such date as
provided in Section 3.5(b), in each case the unpaid amount thereof shall bear
interest for the account of the Issuing Lender, for each day from and including
the date of such L/C Disbursement to but excluding the earlier of the date of
payment by the Borrowers, at the rate per annum that would apply to such amount
if such amount were a Revolving Loan; provided that the provisions of
Section 2.9(b) shall be applicable to any such amounts not paid when due.

 

3.10        Cash Collateral.

 

(a)           Certain Credit Support Events.  Upon the request of the
Administrative Agent or the Issuing Lender (i) if the Issuing Lender has honored
any full or partial drawing request under any Letter of Credit and such drawing
has resulted in an L/C Advance by all the L/C Lenders that is not reimbursed by
the Borrowers or converted into a Revolving Loan pursuant to Section 3.5(b), or
(ii) if, as of the Letter of Credit Maturity Date, any L/C Exposure for any
reason remains outstanding, the Borrowers shall, in each case, immediately Cash
Collateralize the then effective amount of all L/C Exposure.  At any time that
there shall exist a Defaulting Lender, immediately upon the request of the
Administrative Agent or the Issuing Lender, the Borrowers shall deliver to the
Administrative Agent Cash Collateral in an amount sufficient to cover all
Fronting Exposure (after giving effect to Section 2.16(a)(iv) and any Cash
Collateral provided by the Defaulting Lender).

 

(b)           Grant of Security Interest.  All Cash Collateral (other than
credit support not constituting funds subject to deposit) shall be maintained in
a separate blocked deposit account with the Administrative Agent.  Each
Borrower, and to the extent provided by any Lender, such Lender, hereby grants
to (and subjects to the control of) the Administrative Agent, for the benefit of
the Administrative Agent, the Issuing Lender and the L/C Lenders, and agrees to
maintain, a first priority security interest in all such cash, deposit accounts
and all balances therein, and all other property so provided as collateral
pursuant hereto, and in all proceeds of the foregoing, all as security for the
obligations to which such Cash Collateral may be applied pursuant to
Section 3.10(c).  If at any time the Administrative Agent determines that Cash
Collateral is subject to any right or claim of any Person other than the
Administrative Agent as herein provided, or that the total amount of such Cash
Collateral is less than the applicable Fronting Exposure and other obligations
secured thereby, the Borrowers or the relevant Defaulting Lender will, promptly
upon demand by the Administrative Agent, pay or provide to the Administrative
Agent additional Cash Collateral in an amount sufficient to eliminate such
deficiency.

 

(c)           Application.  Notwithstanding anything to the contrary contained
in this Agreement, Cash Collateral provided under any of this Section 3.10,
Section 2.16 or otherwise in respect of Letters of Credit shall be held and
applied to the satisfaction of the specific L/C Exposure, obligations to fund
participations therein (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation) and other
obligations for which the Cash Collateral was so provided, prior to any other
application of such property as may be provided for herein.

 

57

--------------------------------------------------------------------------------


 

(d)           Release.  Cash Collateral (or the appropriate portion thereof)
provided to reduce Fronting Exposure or other obligations shall be released
promptly following (i) the elimination of the applicable Fronting Exposure or
other obligations giving rise thereto (including by the termination of
Defaulting Lender status of the applicable Lender), or (ii) the Administrative
Agent’s good faith determination that there exists excess Cash Collateral;
provided, however, (A) that Cash Collateral furnished by or on behalf of a Loan
Party shall not be released during the continuance of an Event of Default, and
(B) the Person providing Cash Collateral and the Issuing Lender may agree that
Cash Collateral shall not be released but instead held to support future
anticipated Fronting Exposure or other obligations.

 

3.11        Additional Issuing Lenders.  The Borrowers may, at any time and from
time to time with the consent of the Administrative Agent (which consent shall
not be unreasonably withheld) and such Lender, designate one or more additional
Lenders to act as an issuing bank under the terms of this Agreement.  Any Lender
designated as an issuing bank pursuant to this paragraph shall be deemed to be
an “Issuing Lender” (in addition to being a Lender) in respect of Letters of
Credit issued or to be issued by such Lender, and, with respect to such Letters
of Credit, such term shall thereafter apply to the other Issuing Lender and such
Lender.

 

3.12        Resignation of the Issuing Lender.  The Issuing Lender may resign at
any time by giving at least 30 days’ prior written notice to the Administrative
Agent, the Lenders and the Borrowers.  Subject to the next succeeding paragraph,
upon the acceptance of any appointment as the Issuing Lender hereunder by a
Lender that shall agree to serve as successor Issuing Lender, such successor
shall succeed to and become vested with all the interests, rights and
obligations of the retiring Issuing Lender and the retiring Issuing Lender shall
be discharged from its obligations to issue additional Letters of Credit
hereunder without affecting its rights and obligations with respect to Letters
of Credit previously issued by it.  At the time such resignation shall become
effective, the Borrowers shall pay all accrued and unpaid fees pursuant to
Section 3.3.  The acceptance of any appointment as the Issuing Lender hereunder
by a successor Lender shall be evidenced by an agreement entered into by such
successor, in a form satisfactory to the Borrowers and the Administrative Agent,
and, from and after the effective date of such agreement, (i) such successor
Lender shall have all the rights and obligations of the previous Issuing Lender
under this Agreement and the other Loan Documents and (ii) references herein and
in the other Loan Documents to the term “Issuing Lender” shall be deemed to
refer to such successor or to any previous Issuing Lender, or to such successor
and all previous Issuing Lenders, as the context shall require.  After the
resignation of the Issuing Lender hereunder, the retiring Issuing Lender shall
remain a party hereto and shall continue to have all the rights and obligations
of an Issuing Lender under this Agreement and the other Loan Documents with
respect to Letters of Credit issued by it prior to such resignation, but shall
not be required to issue additional Letters of Credit.

 

3.13        Applicability of UCP and ISP.  Unless otherwise expressly agreed by
the Issuing Lender and the Borrowers when a Letter of Credit is issued and
subject to applicable laws, the Letters of Credit shall be governed by and
subject to (a) with respect to standby Letters of Credit, the rules of the ISP,
and (b) with respect to commercial Letters of Credit, the rules of the Uniform
Customs and Practice for Documentary Credits, as published in its most recent
version by the International Chamber of Commerce on the date any commercial
Letter of Credit is issued.

 

58

--------------------------------------------------------------------------------


 

SECTION 4
REPRESENTATIONS AND WARRANTIES

 

To induce the Administrative Agent and the Lenders to enter into this Agreement
and to make the Loans and issue the Letters of Credit, the Borrowers hereby
jointly and severally represent and warrant to the Administrative Agent and each
Lender, as to themselves and each of their respective Subsidiaries, that:

 

4.1          Financial Condition.  The audited consolidated balance sheets of
the Borrowers and their Subsidiaries as of December 31, 2009 and December 31,
2010, and the related consolidated statements of income and of cash flows for
the fiscal years ended on such dates, reported on by and accompanied by an
unqualified report from McGladrey & Co., present fairly in all material respects
the consolidated financial condition of the Borrowers and their Subsidiaries as
at such dates, and the consolidated results of its operations and its
consolidated cash flows for the fiscal years then ended.  The unaudited
consolidated balance sheet of the Borrowers and their Subsidiaries as at
February 28, 2011, and the related unaudited consolidated statements of income
and cash flows for the one-month period ended on such date, present fairly in
all material respects the consolidated financial condition of the Borrowers and
their Subsidiaries as at such date, and the consolidated results of its
operations and its consolidated cash flows for the three-month period then ended
(subject to normal year-end audit adjustments).  All such financial statements,
including the related schedules and notes thereto, have been prepared in
accordance with GAAP applied consistently throughout the periods involved
(except as approved by the aforementioned firm of accountants and disclosed
therein).  No Group Member has, as of the Closing Date, any material Guarantee
Obligations, contingent liabilities and liabilities for taxes, or any long-term
leases or unusual forward or long-term commitments, including any interest rate
or foreign currency swap or exchange transaction or other obligation in respect
of derivatives, that are not reflected in the most recent financial statements
referred to in this paragraph.

 

4.2          No Change.  Since December 31, 2010, there has been no development
or event that has had or could reasonably be expected to have a Material Adverse
Effect.

 

4.3          Existence; Compliance with Law.  Each Group Member (a) is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, (b) has the power and authority, and the legal
right, to own and operate its property, to lease the property it operates as
lessee and to conduct the business in which it is currently engaged, (c) is duly
qualified as a foreign corporation or other organization and in good standing
under the laws of each jurisdiction where the failure to be so qualified could
reasonably be expected to have a Material Adverse Effect and (d) is in material
compliance with all Requirements of Law, except in such instances in which
(i) such Requirement of Law is being contested in good faith by appropriate
proceedings diligently conducted and the prosecution of such contest would not
reasonably be expected to result in a Material Adverse Effect, or (ii) the
failure to comply therewith, either individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect.

 

4.4          Power, Authorization; Enforceable Obligations.  Each Loan Party has
the power and authority, and the legal right, to make, deliver and perform the
Loan Documents to

 

59

--------------------------------------------------------------------------------


 

which it is a party and, in the case of the Borrowers, to obtain extensions of
credit hereunder.  Each Loan Party has taken all necessary organizational action
to authorize the execution, delivery and performance of the Loan Documents to
which it is a party and, in the case of the Borrowers, to authorize the
extensions of credit on the terms and conditions of this Agreement.  No
Governmental Approval or consent or authorization of, filing with, notice to or
other act by or in respect of, any other Person is required in connection with
the extensions of credit hereunder or with the execution, delivery, performance,
validity or enforceability of this Agreement or any of the Loan Documents,
except (i) Governmental Approvals, consents, authorizations, filings and notices
described in Schedule 4.4, which Governmental Approvals, consents,
authorizations, filings and notices have been obtained or made and are in full
force and effect, and (ii) the filings referred to in Section 4.19.  Each Loan
Document has been duly executed and delivered on behalf of each Loan Party party
thereto.  This Agreement constitutes, and each other Loan Document upon
execution will constitute, a legal, valid and binding obligation of each Loan
Party party thereto, enforceable against each such Loan Party in accordance with
its terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the enforcement
of creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).

 

4.5          No Legal Bar.  The execution, delivery and performance of this
Agreement and the other Loan Documents, the issuance of Letters of Credit, the
borrowings hereunder and the use of the proceeds thereof will not violate any
Requirement of Law (except as set forth in Schedule 4.5) or any material
Contractual Obligation of any Group Member and will not result in, or require,
the creation or imposition of any Lien on any of their respective properties or
revenues pursuant to any Requirement of Law or any such Contractual Obligation
(other than the Liens created by the Security Documents).  No Requirement of Law
or Contractual Obligation applicable to the Borrowers or any of their respective
Subsidiaries could reasonably be expected to have a Material Adverse Effect. 
The absence of obtaining the Governmental Approvals described in Schedule 4.4
and the violations of Requirements of Law referenced in Schedule 4.5 shall not
have an adverse effect on any rights of the Lenders, the Administrative Agent
pursuant to the Loan Documents.

 

4.6          Litigation.  Except as set forth on Schedule 4.6, no litigation,
investigation or proceeding of or before any arbitrator or Governmental
Authority is pending or, to the knowledge of the Borrowers, threatened by or
against any Group Member or against any of their respective properties or
revenues (a) with respect to any of the Loan Documents or any of the
transactions contemplated hereby or thereby, or (b) that could reasonably be
expected to have a Material Adverse Effect.

 

4.7          No Default.  No Group Member is in default under or with respect to
any of its Contractual Obligations in any respect that could reasonably be
expected to have a Material Adverse Effect.  No Default or Event of Default has
occurred and is continuing, nor shall either result from the making of a
requested Credit Extension.

 

4.8          Ownership of Property; Liens; Investments.  Each Group Member has
title in fee simple to, or a valid leasehold interest in, all of its real
property, and good title to, or a valid leasehold interest in, all of its other
property, and none of such property is subject to any Lien

 

60

--------------------------------------------------------------------------------


 

except as permitted by Section 7.3.  No Loan Party owns any Investment except as
permitted by Section 7.7.  The Collateral Information Certificate sets forth a
complete and accurate list of (i) all real property owned by each Loan Party as
of the date hereof, if any, and (ii) all leases of real property under which any
Loan Party is the lessee as of the date hereof.

 

4.9          Intellectual Property.  Each Group Member owns, or is licensed to
use, all Intellectual Property necessary for the conduct of its business as
currently conducted.  No claim has been asserted and is pending by any Person
challenging or questioning any Group Member’s use of any Intellectual Property
or the validity or effectiveness of any Group Member’s Intellectual Property,
nor do the Borrowers know of any valid basis for any such claim, unless such
claim could not reasonably be expected to have a Material Adverse Effect.  The
use of Intellectual Property by each Group Member, and the conduct of such Group
Member’s business, as currently conducted, does not infringe on or otherwise
violate the rights of any Person, unless such infringement could not reasonably
be expected to have a Material Adverse Effect, and there are no claims pending
or, to the knowledge of the Borrowers, threatened to such effect.

 

4.10        Taxes.  Each Group Member has filed or caused to be filed all
Federal, state, provincial and other material tax returns that are required to
be filed and has paid all taxes shown to be due and payable on said returns or
on any assessments made against it or any of its property and all other taxes,
fees or other charges imposed on it or any of its property by any Governmental
Authority (other than any the amount or validity of which are currently being
contested in good faith by appropriate proceedings and with respect to which
reserves in conformity with GAAP have been provided on the books of the relevant
Group Member); no tax Lien has been filed, and, to the knowledge of the
Borrowers, no claim is being asserted, with respect to any such tax, fee or
other charge.

 

4.11        Federal Regulations.  No part of the proceeds of any Loans, and no
other extensions of credit hereunder, will be used (a) for “buying” or
“carrying” any “margin stock” within the respective meanings of each of the
quoted terms under Regulation U as now and from time to time hereafter in effect
for any purpose that violates the provisions of the Regulations of the Board or
(b) for any purpose that violates the provisions of the Regulations of the
Board.  If requested by any Lender or the Administrative Agent, the Borrowers
will furnish to the Administrative Agent and each Lender a statement to the
foregoing effect in conformity with the requirements of FR Form G-3 or FR
Form U-1, as applicable, referred to in Regulation U.

 

4.12        Labor Matters.  Except as, in the aggregate, could not reasonably be
expected to have a Material Adverse Effect:  (a) there are no strikes or other
labor disputes against any Group Member pending or, to the knowledge of the
Borrowers, threatened; (b) hours worked by and payment made to employees of each
Group Member have not been in violation of the Fair Labor Standards Act or any
other applicable Requirement of Law dealing with such matters; and (c) all
payments due from any Group Member on account of employee health and welfare
insurance have been paid or accrued as a liability on the books of the relevant
Group Member.

 

61

--------------------------------------------------------------------------------


 

4.13        ERISA.

 

(a)           Schedule 4.13 is a complete and accurate list of all Plans
maintained or sponsored by any Borrower or any ERISA Affiliate or to which any
Borrower or any ERISA Affiliate contributes as of the Closing Date;

 

(b)           each Borrower and its ERISA Affiliates are in compliance in all
material respects with all applicable provisions and requirements of ERISA with
respect to each Plan, and have performed all their obligations under each Plan;

 

(c)           no ERISA Event has occurred or is reasonably expected to occur;

 

(d)           each Borrower and each of its ERISA Affiliates have met all
applicable requirements under the ERISA Funding Rules with respect to each
Pension Plan, and no waiver of the minimum funding standards under the ERISA
Funding Rules has been applied for or obtained;

 

(e)           as of the most recent valuation date for any Pension Plan, the
funding target attainment percentage (as defined in Section 430(d)(2) of the
Code) is at least 60%, and neither any Borrower nor any of its ERISA Affiliates
knows of any facts or circumstances that could reasonably be expected to cause
the funding target attainment percentage to fall below 60% as of the most recent
valuation date;

 

(f)            except to the extent required under Section 4980B of the Code, or
as described on Schedule 4.13, no Plan provides health or welfare benefits
(through the purchase of insurance or otherwise) for any retired or former
employee of the Borrower or any of its ERISA Affiliates;

 

(g)           as of the most recent valuation date for any Pension Plan, the
amount of outstanding benefit liabilities (as defined in Section 4001(a)(18) of
ERISA), individually or in the aggregate for all Pension Plans (excluding for
purposes of such computation any Pension Plans with respect to which assets
exceed benefit liabilities), does not exceed $100,000;

 

(h)           the execution and delivery of this Agreement and the consummation
of the transactions contemplated hereunder will not involve any transaction that
is subject to the prohibitions of Section 406 of ERISA or in connection with
which taxes could be imposed pursuant to Section 4975(c)(1)(A)-(D) of the Code;

 

(i)            all liabilities under each Plan are (i) funded to at least the
minimum level required by law or, if higher, to the level required by the terms
governing the Plans, (ii) insured with a reputable insurance company,
(iii) provided for or recognized in the financial statements most recently
delivered to the Administrative Agent and the Lenders pursuant hereto or
(iv) estimated in the formal notes to the financial statements most recently
delivered to the Administrative Agent and the Lenders pursuant hereto;

 

(j)            there are no circumstances which may give rise to a liability in
relation to any Plan which is not funded, insured, provided for, recognized or
estimated in the manner described in clause (g); and

 

62

--------------------------------------------------------------------------------


 

(k)           (i) no Borrower is or will be a “plan” within the meaning of
Section 4975(e) of the Code; (ii) no assets of any Borrower do or will
constitute “plan assets” within the meaning of the United States Department of
Labor Regulations set forth in 29 C.F.R. §2510.3-101; (iii) no Borrower is or
will be a “governmental plan” within the meaning of Section 3(32) of ERISA; and
(iv) transactions by or with any Borrower are not and will not be subject to
state statutes applicable to such Borrower regulating investments of fiduciaries
with respect to governmental plans.

 

4.14        Investment Company Act; Other Regulations.  No Loan Party is an
“investment company”, or a company “controlled” by an “investment company”,
within the meaning of the Investment Company Act of 1940, as amended.  Except as
set forth in Schedule 4.5, no Loan Party is subject to regulation under any
Requirement of Law (other than Regulation X of the Board) that limits its
ability to incur Indebtedness.  No Loan Party is subject to regulation under the
Public Utility Holding Company Act of 2005 or the Federal Power Act or under any
other federal or state statute or regulation which may limit its ability to
incur Indebtedness or which may otherwise render all or any portion of the
Obligations unenforceable.

 

4.15        Subsidiaries.  Except as disclosed to the Administrative Agent by
the Borrowers in writing from time to time after the Closing Date, (a) Schedule
4.15 sets forth the name and jurisdiction of organization of each Subsidiary of
the Borrowers and, as to each such Subsidiary, the percentage of each class of
Capital Stock owned by any Loan Party, and (b) except for warrants from time to
time issued to the former holders of Satcon Technology’s Series C Preferred
Stock in accordance with the terms of the agreements pursuant to which such
Series C Preferred Stock was issued, there are no outstanding subscriptions,
options, warrants, calls, rights or other agreements or commitments (other than
stock options granted to employees or directors and directors’ qualifying
shares) of any nature relating to any Capital Stock of the Borrowers or any of
their respective Subsidiaries.

 

4.16        Use of Proceeds.  The proceeds of the Loans and the Letters of
Credit shall be used to refinance the obligations of the Borrowers outstanding
under the Existing Credit Agreement, to repay certain related fees and expenses
and for ongoing working capital and general corporate purposes.

 

4.17        Environmental Matters.  Except as, in the aggregate, could not
reasonably be expected to have a Material Adverse Effect:

 

(a)           Except as disclosed on Schedule 4.17, the facilities and
properties owned, leased or operated by any Group Member (the “Properties”) do
not contain, and have not previously contained, any Materials of Environmental
Concern in amounts or concentrations or under circumstances that constitute or
have constituted a violation of, or could give rise to liability under, any
Environmental Law;

 

(b)           no Group Member has received or is aware of any notice of
violation, alleged violation, non-compliance, liability or potential liability
regarding environmental matters or compliance with Environmental Laws with
regard to any of the Properties or the business operated by any Group Member
(the “Business”), nor do the Borrowers have knowledge or reason to believe that
any such notice will be received or is being threatened;

 

63

--------------------------------------------------------------------------------


 

(c)           no Group Member has transported or disposed of Materials of
Environmental Concern from the Properties in violation of, or in a manner or to
a location that could give rise to liability under, any Environmental Law, nor
has any Group Member generated, treated, stored or disposed of Materials of
Environmental Concern at, on or under any of the Properties in violation of, or
in a manner that could give rise to liability under, any applicable
Environmental Law;

 

(d)           no judicial proceeding or governmental or administrative action is
pending or, to the knowledge of the Borrowers, threatened, under any
Environmental Law to which any Group Member is or will be named as a party with
respect to the Properties or the Business, nor are there any consent decrees or
other decrees, consent orders, administrative orders or other orders, or other
administrative or judicial requirements outstanding under any Environmental Law
with respect to the Properties or the Business;

 

(e)           there has been no release or threat of release of Materials of
Environmental Concern at or from the Properties arising from or related to the
operations of any Group Member or otherwise in connection with the Business, in
violation of or in amounts or in a manner that could give rise to liability
under Environmental Laws;

 

(f)            the Properties and all operations of the Group Members at the
Properties are in compliance, and have in the last five years been in
compliance, with all applicable Environmental Laws, and except as set forth on
Schedule 4.17, to the knowledge of the Borrowers, there is no contamination at,
under or about the Properties or violation of any Environmental Law with respect
to the Properties or the Business; and

 

(g)           no Group Member has assumed any liability of any other Person
under Environmental Laws.

 

4.18        Accuracy of Information, etc.  No statement or information contained
in this Agreement, any other Loan Document or any other document, certificate or
statement furnished by or on behalf of any Loan Party to the Administrative
Agent or the Lenders, or any of them, for use in connection with the
transactions contemplated by this Agreement or the other Loan Documents,
contained as of the date such statement, information, document or certificate
was so furnished, any untrue statement of a material fact or omitted to state a
material fact necessary to make the statements contained herein or therein not
misleading.  The projections and pro forma financial information contained in
the materials referenced above are based upon good faith estimates and
assumptions believed by management of the Borrowers to be reasonable at the time
made, it being recognized by the Lenders that such financial information as it
relates to future events is not to be viewed as fact and that actual results
during the period or periods covered by such financial information may differ
from the projected results set forth therein by a material amount.  There is no
fact known to any Loan Party that could reasonably be expected to have a
Material Adverse Effect that has not been expressly disclosed herein, in the
other Loan Documents or in any other documents, certificates and statements
furnished to the Administrative Agent and the Lenders for use in connection with
the transactions contemplated hereby and by the other Loan Documents.

 

64

--------------------------------------------------------------------------------


 

4.19        Security Documents.

 

(a)           The Guarantee and Collateral Agreement and the Canadian Security
Agreement are effective to create in favor of the Administrative Agent, for the
benefit of the Secured Parties, a legal, valid and enforceable security interest
in the Collateral described therein and proceeds thereof.  In the case of the
Pledged Stock described in the Guarantee and Collateral Agreement and the
Canadian Security Agreement that are securities represented by stock
certificates or otherwise constituting certificated securities within the
meaning of Section 8-102(a)(4) of the Massachusetts UCC or Section 1(1) of the
PPSA or the corresponding code or statute of any other applicable jurisdiction
(“Certificated Securities”), when certificates representing such Pledged Stock
are delivered to the Administrative Agent, and in the case of the other
Collateral constituting personal property described in the Guarantee and
Collateral Agreement and the Canadian Security Agreement, when financing
statements and other filings specified on Schedule 4.19(a) in appropriate form
are filed in the offices specified on Schedule 4.19(a), the Administrative
Agent, for the benefit of the Secured Parties, shall have a fully perfected Lien
on, and security interest in, all right, title and interest of the Loan Parties
in such Collateral and the proceeds thereof, as security for the Obligations, in
each case prior and superior in right to any other Person (except, in the case
of Collateral other than Pledged Stock, Liens permitted by Section 7.3).  As of
the Closing Date, neither any of the Borrowers nor any Guarantor that is a
limited liability company or partnership has any Capital Stock that is a not
Certificated Security.

 

(b)           Each of the Mortgages delivered after the Closing Date (if any)
will be, upon execution, effective to create in favor of the Administrative
Agent, for the benefit of the Secured Parties, a legal, valid and enforceable
Lien on the Mortgaged Properties described therein and proceeds thereof, and
when the Mortgages are filed in the offices for the applicable jurisdictions in
which the Mortgaged Properties are located, each such Mortgage shall constitute
a fully perfected Lien on, and security interest in, all right, title and
interest of the Loan Parties in the Mortgaged Properties and the proceeds
thereof, as security for the Obligations (as defined in the relevant Mortgage),
in each case prior and superior in right to any other Person.

 

4.20        Solvency.  Each Loan Party is, and after giving effect to the
incurrence of all Indebtedness and obligations being incurred in connection
herewith will be and will continue to be, Solvent.

 

4.21        Regulation H.  No Mortgage encumbers improved real property that is
located in an area that has been identified by the Secretary of Housing and
Urban Development as an area having special flood hazards and in which flood
insurance has not been made available under the National Flood Insurance Act of
1968.

 

4.22        Designated Senior Indebtedness.  The Loan Documents and all of the
Obligations have been deemed “Designated Senior Indebtedness” or a similar
concept thereto, if applicable, for purposes of any other Indebtedness of the
Loan Parties.

 

4.23        Insurance.  All insurance maintained by the Loan Parties is in full
force and effect, all premiums have been duly paid, no Loan Party has received
notice of violation or cancellation thereof, and there exists no default under
any requirement of such insurance.  Each Loan Party maintains insurance with
financially sound and reputable insurance companies insurance on all its
property (and also with respect to its foreign receivables) in at least such

 

65

--------------------------------------------------------------------------------


 

amounts and against at least such risks (but including in any event public
liability, product liability and business interruption) as are usually insured
against in the same general area by companies engaged in the same or a similar
business.

 

4.24        No Casualty.  No Loan Party has received any notice of, nor does any
Loan Party have any knowledge of, the occurrence or pendency or contemplation of
any Casualty Event affecting all or any material portion of its property.

 

4.25        Accounts Receivable.

 

(a)           To the extent any Account is designated in any Transaction Report
as an “Eligible Account”, such Account constitutes an Eligible Account as of the
date of such Transaction Report.

 

(b)           All statements made and all unpaid balances appearing in all
invoices, instruments and other documents evidencing the Accounts are and shall
be true and correct and all such invoices, instruments and other documents, and
all of the Borrowers’ books and records are genuine and in all respects what
they purport to be.  All sales and other transactions underlying or giving rise
to each Account shall comply in all material respects with all applicable laws
and governmental rules and regulations.  To the best of the Borrowers’
knowledge, all signatures and endorsements on all documents, instruments, and
agreements relating to all Accounts are genuine, and all such documents,
instruments and agreements are legally enforceable in accordance with their
terms.

 

4.26        Capitalization.  Schedule 4.26 sets forth the beneficial owners of
all Capital Stock of each Borrower and its Subsidiaries, and the amount of
Capital Stock held by each such owner, as of the Closing Date.

 

4.27        Status of Canadian Plans.

 

(a)           Each Canadian Plan has been established, registered, qualified,
amended, funded, administered and invested in material compliance (provided that
any non-compliance could not reasonably be expected to result in a Material
Adverse Effect) with Requirements of Law.

 

(b)           All material obligations of the Borrowers (including fiduciary,
funding, investment and administration obligations) required to be performed in
connection with the Canadian Plans or the funding agreements therefor have been
performed in a timely fashion.  There are no outstanding disputes concerning the
assets held pursuant to any such funding agreement which, if determined
adversely, could reasonably be expected to have a Material Adverse Effect.

 

(c)           All contributions or premiums required to be made by the Borrowers
to the Canadian Plans have been made in a timely fashion in accordance with
Requirements of Law.

 

66

--------------------------------------------------------------------------------


 

(d)           All employee contributions to the Canadian Plans required to be
made by way of authorized payroll deduction have been properly withheld by the
Borrowers and fully paid into the Canadian Plans in a timely fashion.

 

(e)           Except as set forth on Schedule 4.27(e), no amount is owing by any
of the Canadian Plans under the Income Tax Act (Canada) or any provincial
taxation statute.

 

(f)            No Canadian Plan which is a registered pension plan and provides
pensions on a defined benefit basis has an unfunded liability both on an ongoing
basis and on a solvency basis (using actuarial assumptions and methods which are
consistent with the valuations last filed with the applicable Governmental
Authorities and which are consistent with generally accepted actuarial
principles in an amount that could reasonably be expected to result in a
Material Adverse Effect).

 

SECTION 5
CONDITIONS PRECEDENT

 

5.1          Conditions to Initial Extension of Credit.  The effectiveness of
this Agreement and the obligation of each Lender to make its initial extension
of credit hereunder shall be subject to the satisfaction, prior to or
concurrently with the making of such extension of credit on the Closing Date, of
the following conditions precedent:

 

(a)           Loan Documents.  The Administrative Agent shall have received each
of the following, each of which shall be in form and substance satisfactory to
the Administrative Agent:

 

(i)            this Agreement, executed and delivered by the Administrative
Agent, the Borrowers and each Lender listed on Schedule 1.1A;

 

(ii)           the Collateral Information Certificate, executed by a Responsible
Officer;

 

(iii)          if required by any Revolving Lender, a Revolving Loan Note
executed by the Borrowers in favor of such Lender;

 

(iv)          if required by the Swingline Lender, the Swingline Loan Note
executed by the Borrowers in favor of such Lender;

 

(v)           the Velocity Subordination Agreement and the Horizon Subordination
Agreement, executed and delivered by each of the parties thereto;

 

(vi)          the Guarantee and Collateral Agreement, executed and delivered by
each Grantor named therein;

 

(vii)         the Canadian Security Agreement executed and delivered by Satcon
Canada;

 

67

--------------------------------------------------------------------------------


 

(viii)        each Intellectual Property Security Agreement, executed and
delivered by each Grantor named therein;

 

(ix)           a Deposit Account Control Agreement, executed by the Borrowers,
SVB and the Administrative Agent;

 

(x)            Securities Account Control Agreements, executed by the Borrowers,
SVB, the Administrative Agent and each of SVB Securities and SVB Asset
Management; and

 

(xi)           each other Security Document, executed and delivered by the
applicable Loan Party party thereto.

 

(b)           Projections.  The Administrative Agent shall have received on or
before such date, forecasts prepared by management of the Borrowers, in form and
substance satisfactory to the Lenders, of balance sheets, income statements and
cash flow statements on a quarterly basis for the first year following the
Closing Date and on an annual basis for each year thereafter during the term of
this Agreement, in each case giving effect to the consummation of the Facility.

 

(c)           Approvals.  Except for the Governmental Approvals described in
Schedule 4.4, all Governmental Approvals and consents and approvals of, or
notices to, any other Person (including the holders of any Capital Stock issued
by any Loan Party) required in connection with the execution and performance of
the Loan Documents and the consummation of the transactions contemplated hereby,
shall have been obtained and be in full force and effect.  The absence of
obtaining the Governmental Approvals described in Schedule 4.4 shall not have an
adverse effect on any rights of the Lenders or the Administrative Agent pursuant
to the Loan Documents.

 

(d)           Secretary’s Certificate; Certified Certificate of Organization;
Good Standing Certificates.  The Administrative Agent shall have received (i) a
certificate of each Loan Party, dated the Closing Date and executed by the
Secretary or equivalent officer of such Loan Party, substantially in the form of
Exhibit C, with appropriate insertions and attachments, including the
certificate of incorporation or other similar organizational document of each
Loan Party certified by the relevant authority of the jurisdiction of
organization of such Loan Party, the bylaws or other similar organizational
document of each Loan Party and the relevant board resolutions or written
consents of each Loan Party, and (ii) a long form good standing certificate for
each Loan Party from its jurisdiction of organization.

 

(e)           Patriot Act.  The Administrative Agent shall have received, prior
to the Closing Date, all documentation and other information required by
Governmental Authorities under applicable “know your customer” and
anti-money-laundering rules and regulations, including the Patriot Act.

 

(f)            Due Diligence Investigation.  The Administrative Agent shall have
completed a due diligence investigation of the Borrowers and their respective
Subsidiaries in scope, and with results, satisfactory to the Administrative
Agent and shall have been given such access to the management, records, books of
account, contracts and properties of the Borrowers

 

68

--------------------------------------------------------------------------------


 

and their respective Subsidiaries and shall have received such financial,
business and other information regarding each of the foregoing Persons and
businesses as it shall have requested.

 

(g)           Reports.  The Administrative Agent shall have received, in form
and substance satisfactory to it, all asset appraisals, field audits, and such
other reports and certifications, as it has reasonably requested.

 

(h)           Collateral Matters.

 

(i)            Lien Searches.  The Administrative Agent shall have received the
results of recent lien searches in each of the jurisdictions where any of the
Loan Parties is formed or organized, and such searches shall reveal no liens on
any of the assets of the Loan Parties except for Liens permitted by Section 7.3,
Liens to be discharged on or prior to the Closing Date, or Liens securing
obligations of the Loan Parties under the Existing Credit Agreement, which Liens
shall be discharged substantially contemporaneously with the Closing Date
pursuant to documentation satisfactory to the Administrative Agent.

 

(ii)           Intellectual Property Searches.  The Administrative Agent shall
have received the results of recent intellectual property searches (including
searches with the United States Patent and Trademark Office and Copyright Office
and the Canadian Intellectual Property Office) with respect to each of the
Borrowers, with the results of such searches to be satisfactory to the
Administrative Agent.

 

(iii)          Pledged Stock; Stock Powers; Pledged Notes.  The Administrative
Agent shall have received original copies of (A) the certificates representing
the shares of Capital Stock pledged to the Administrative Agent (for the ratable
benefit of the Secured Parties) pursuant to the Guarantee and Collateral
Agreement, together with an undated stock power for each such certificate
executed in blank by a duly authorized officer of the pledgor thereof, and (B)
each promissory note (if any) pledged to the Administrative Agent (for the
ratable benefit of the Secured Parties) pursuant to the Guarantee and Collateral
Agreement, endorsed (without recourse) in blank (or accompanied by an executed
transfer form in blank) by the pledgor thereof.

 

(iv)          Filings, Registrations, Recordings, Agreements, Etc.   Each
document (including any UCC or PPSA financing statements, Intellectual Property
Security Agreements, Deposit Account Control Agreements and Securities Account
Control Agreements, and landlord access agreements and/or bailee waivers)
required by the Security Documents or under law or reasonably requested by the
Administrative Agent to be filed, registered or recorded to create in favor of
the Administrative Agent (for the ratable benefit of the Secured Parties), a
perfected Lien on the Collateral described therein, prior and superior in right
and priority to any Lien in the Collateral held by any other Person (other than
with respect to Liens expressly permitted by Section 7.3), shall have been
executed and delivered to the Administrative Agent or, as applicable, be in
proper form for filing, registration or recordation.

 

(i)            Insurance.  The Administrative Agent shall have received
insurance certificates satisfying the requirements of Section 6.6 hereof and
Section 5.2(b) of the Guarantee and Collateral Agreement, in form and substance
satisfactory to the Administrative Agent.

 

69

--------------------------------------------------------------------------------


 

(j)            Fees and Expenses.  The Lenders and the Administrative Agent
shall have received all fees required to be paid on or prior to the Closing Date
(including pursuant to the Fee Letter), and all reasonable and documented fees
and expenses for which invoices have been presented (including the reasonable
and documented fees and expenses of legal counsel to the Administrative Agent)
for payment on or before the Closing Date.  All such amounts will be paid with
proceeds of Loans made on the Closing Date and will be reflected in the funding
instructions given by the Borrower to the Administrative Agent on or before the
Closing Date.

 

(k)           Legal Opinions.  The Administrative Agent shall have received the
executed legal opinion of U.S. and Canadian counsel to the Loan Parties, in form
and substance reasonably satisfactory to the Administrative Agent.  Such legal
opinions shall cover such matters incident to the transactions contemplated by
this Agreement as the Administrative Agent may reasonably require.

 

(l)            Sufficiency of Facilities Amounts; Opening Availability.  The
Administrative Agent shall be satisfied that the amounts of the Facilities
available to the Borrower shall be sufficient to meet the ongoing financial
needs of the Borrower.  After giving effect to the Revolving Extensions of
Credit to be made hereunder, the Available Revolving Commitment as of the
Closing Date shall be not less than $15,000,000.

 

(m)          Borrowing Notices.  The Administrative Agent shall have received a
completed Notice of Borrowing executed by the Borrowers and otherwise complying
with the requirements of Section 2.2.

 

(n)           Solvency Certificate.  The Administrative Agent shall have
received a solvency certificate from the chief financial officer or treasurer of
the Borrowers, substantially in the form of Exhibit D, certifying that each of
the Loan Parties, after giving effect to the transactions contemplated hereby
(including the making of the initial Revolving Extensions of Credit on the
Closing Date), is Solvent.

 

(o)           No Material Adverse Effect.  There shall not have occurred since
December 31, 2010 any event or condition that has had or could be reasonably
expected to have, individually or in the aggregate, a Material Adverse Effect.

 

(p)           No Litigation.  No litigation, investigation or proceeding of or
before any arbitrator or Governmental Authority is pending or, to the knowledge
of any Group Member, threatened, that could reasonably be expected to have a
Material Adverse Effect.

 

For purposes of determining compliance with the conditions specified in this
Section 5.1, each Lender that has executed this Agreement shall be deemed to
have consented to, approved or accepted or to be satisfied with, each document
or other matter either sent (or made available) by the Administrative Agent to
such Lender for consent, approval, acceptance or satisfaction, or required
thereunder to be consented to or approved by or acceptable or satisfactory to
such Lender, unless an officer of the Administrative Agent responsible for the
transactions contemplated by the Loan Documents shall have received notice from
such Lender prior to the Closing Date specifying such Lender’s objection thereto
and either such objection shall not have been withdrawn by notice to the
Administrative Agent to that effect on or prior to the Closing

 

70

--------------------------------------------------------------------------------


 

Date or, if any extension of credit on the Closing Date has been requested, such
Lender shall not have made available to the Administrative Agent on or prior to
the Closing Date such Lender’s Revolving Percentage of such requested extension
of credit.

 

5.2          Conditions to Each Extension of Credit.  The agreement of each
Lender to make any extension of credit requested to be made by it on any date
(including its initial extension of credit) is subject to the satisfaction of
the following conditions precedent:

 

(a)           Representations and Warranties.  Each of the representations and
warranties made by each Loan Party in or pursuant to any Loan Document (i) that
is qualified by materiality shall be true and correct in all respects, and (ii)
that is not qualified by materiality, shall be true and correct in all material
respects, in each case, on and as of such date as if made on and as of such
date, except to the extent any such representation and warranty expressly
relates to an earlier date, in which case such representation and warranty shall
have been true and correct in all respects or in all material respects, as
applicable, as of such earlier date.

 

(b)           Transaction Report.  The Borrowers shall have delivered to the
Administrative Agent a duly executed original Transaction Report reflecting
information concerning the Borrowing Base as of a date not more than two (2)
days prior to the requested Borrowing Date.

 

(c)           Availability.  After giving effect to any requested Revolving
Extension of Credit, the availability and borrowing limitations specified in
Section 2.1 shall be complied with.

 

(d)           Notices of Borrowing.  The Administrative Agent shall have
received a Notice of Borrowing in connection with any such request for extension
of credit which complies with the requirements hereof.

 

(e)           No Default.  No Default or Event of Default shall have occurred as
of or on such date or after giving effect to the extensions of credit requested
to be made on such date.

 

(f)            No Material Adverse Effect.  There shall not have occurred any
event of condition that has had or could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

 

Each borrowing by and issuance of a Letter of Credit on behalf of the Borrowers
hereunder and each Revolving Loan Conversion shall constitute a representation
and warranty by the Borrowers as of the date of such extension of credit or
Revolving Loan Conversion, as applicable, that the conditions contained in this
Section 5.2 have been satisfied.

 

SECTION 6
AFFIRMATIVE COVENANTS

 

The Borrowers hereby jointly and severally agree that, until all Revolving
Commitments have been terminated and the principal of and interest on each Loan,
all fees and all other expenses or amounts payable under any Loan Document shall
have been paid in full (other than inchoate indemnification obligations and
other than obligations under or in respect of Specified Swap Agreements, to the
extent no default or termination event shall have occurred and be

 

71

--------------------------------------------------------------------------------


 

continuing thereunder) and all Letters of Credit have been canceled or have
expired and all amounts drawn thereunder have been reimbursed in full, or
otherwise Cash Collateralized to the satisfaction of the Administrative Agent
and the Issuing Lender, each of the Borrowers shall, and, where applicable,
shall cause each of its Subsidiaries to:

 

6.1          Financial Statements.  Furnish to the Administrative Agent, with
sufficient copies for distribution to each Lender:

 

(a)           as soon as available, but in any event within one hundred twenty
(120) days after the end of each fiscal year of the Borrowers, a copy of the
audited consolidated balance sheet of the Borrowers and their consolidated
Subsidiaries as at the end of such year and the related audited consolidated
statements of income and of cash flows for such year, setting forth in each case
in comparative form the figures for the previous year, reported on without a
“going concern” or like qualification or exception, or qualification arising out
of the scope of the audit, by McGladrey & Co. or other independent certified
public accountants of nationally recognized standing and reasonably acceptable
to the Administrative Agent;

 

(b)           as soon as available, but in any event not later than thirty (30)
days after the end of each month occurring during each fiscal year of the
Borrowers, the unaudited consolidated and consolidating balance sheet of the
Borrowers and their consolidated Subsidiaries as at the end of such month and
the related unaudited consolidated and consolidating statements of income and of
cash flows for such month and the portion of the fiscal year through the end of
such month, setting forth in each case in comparative form the figures for the
previous year, certified by a Responsible Officer as being fairly stated in all
material respects (subject to normal year-end audit adjustments).

 

All such financial statements shall be complete and correct in all material
respects and shall be prepared in reasonable detail and in accordance with GAAP
applied (except as approved by such accountants or officer, as the case may be,
and disclosed in reasonable detail therein) consistently throughout the periods
reflected therein and with prior periods.

 

6.2          Certificates; Reports; Other Information.  Furnish (or, in the case
of clause (a), use best efforts to furnish) to the Administrative Agent, for
distribution to each Lender (or, in the case of clause (i), to the relevant
Lender):

 

(a)           [Reserved];

 

(b)           concurrently with the delivery of any financial statements
pursuant to Section 6.1, (i) a certificate of a Responsible Officer stating
that, to the best of such Responsible Officer’s knowledge, each Loan Party
during such period has observed or performed all of its covenants and other
agreements, and satisfied every condition contained in this Agreement and the
other Loan Documents to which it is a party to be observed, performed or
satisfied by it, and that such Responsible Officer has obtained no knowledge of
any Default or Event of Default except as specified in such certificate, (ii) a
Compliance Certificate containing all information and calculations necessary for
determining compliance by each Group Member with the provisions of this
Agreement referred to therein as of the last day of the month or fiscal year of
the Borrowers, as the case may be, and (iii) to the extent not previously
disclosed to the

 

72

--------------------------------------------------------------------------------


 

Administrative Agent, a description of any change in the jurisdiction of
organization of any Loan Party and a list of any Intellectual Property issued to
or acquired by any Loan Party since the date of the most recent report delivered
pursuant to this clause (iii) (or, in the case of the first such report so
delivered, since the Closing Date);

 

(c)           as soon as available, and in any event no later than thirty (30)
days after the end of each fiscal year of the Borrowers, a detailed consolidated
budget for the following fiscal year (including a projected consolidated balance
sheet of the Borrowers and their Subsidiaries as of the end of each fiscal
quarter of such fiscal year, the related consolidated statements of projected
cash flow, projected changes in financial position and projected income and a
description of the underlying assumptions applicable thereto), and, as soon as
available, significant revisions, if any, of such budget and projections with
respect to such fiscal year (collectively, the “Projections”), which Projections
shall in each case be accompanied by a certificate of a Responsible Officer
stating that such Projections are based on reasonable estimates, information and
assumptions and that such Responsible Officer has no reason to believe that such
Projections are incorrect or misleading in any material respect;

 

(d)           promptly, and in any event within five (5) Business Days after
receipt thereof by any Loan Party or any Subsidiary thereof, copies of each
notice or other correspondence received from the SEC (or comparable agency in
any applicable non-U.S. jurisdiction) concerning any investigation or possible
investigation or other inquiry by such agency regarding financial or other
operational results of any Loan Party or any Subsidiary thereof (other than
routine comment letters from the staff of the SEC relating to the Borrowers’
filings with the SEC);

 

(e)           within five (5) days after the same are sent, copies of each
annual report, proxy or financial statement or other material report that any
Borrower sends to the holders of any class of such Borrower’s debt securities or
public equity securities;

 

(f)            upon request by the Administrative Agent, within five (5) days
after the same are sent or received, copies of all correspondence, reports,
documents and other filings with any Governmental Authority regarding compliance
with or maintenance of Governmental Approvals or Requirements of Law or that
could reasonably be expected to have a material effect on any of the
Governmental Approvals or otherwise on the operations of the Group Members;

 

(g)           (i) monthly, within fifteen (15) days after the end of each month,
and (ii) prior to any borrowing of Revolving Loans, a Transaction Report,
accompanied by such supporting detail and documentation as shall be requested by
the Administrative Agent in its reasonable discretion; provided that, upon the
occurrence and during the continuance of any Liquidity Event, such Transaction
Report shall be delivered bi-weekly, within five (5) days after the end of the
applicable week, and upon each request for a Revolving Loan;

 

(h)           as soon as available, but in any event not later than fifteen (15)
days after the end of each month, (i) accounts receivable agings, aged by
invoice date, (ii) accounts payable agings, aged by invoice date, and
outstanding or held check registers, if any, (iii) reconciliations of accounts
receivable agings (aged by invoice date), transactions reports and general
ledger, (iv) monthly perpetual inventory reports for Inventory valued on a
first-in, first-out basis at the lower

 

73

--------------------------------------------------------------------------------


 

of cost or market (in accordance with GAAP) or such other inventory reports as
are requested by the Administrative Agent in its good faith business judgment,
and (v) monthly booking reports in form and substance satisfactory to the
Administrative Agent;

 

(i)            not later than fifteen (15) days after the end of each month
occurring during each fiscal year of the Borrowers, and at any other times
requested by the Administrative Agent, a Liquidity Report;

 

(j)            concurrently with the delivery of the financial statements
referred to in Section 6.1(a), a report of a reputable insurance broker with
respect to the insurance coverage required to be maintained pursuant to Section
6.6, together with any supplemental reports with respect thereto which the
Administrative Agent may reasonably request; and

 

(k)           promptly, such additional financial and other information as any
Lender may from time to time reasonably request.

 

6.3          Accounts Receivable.

 

(a)           Schedules and Documents Relating to Accounts.  The Borrowers shall
deliver to the Administrative Agent Transaction Reports and schedules of
collections, as provided in Section 6.2, on the Administrative Agent’s standard
forms.  If requested by the Administrative Agent, the Borrowers shall furnish
the Administrative Agent with copies of all contracts, orders, invoices, and
other similar documents, and all shipping instructions, delivery receipts, bills
of lading, and other evidence of delivery, for any goods the sale or disposition
of which gave rise to such Accounts.  In addition, the Borrowers shall deliver
to the Administrative Agent, on its request, the originals of all instruments,
chattel paper, security agreements, guarantees and other documents and property
evidencing or securing any Accounts, in the same form as received, with all
necessary endorsements, and copies of all credit memos.

 

(b)           Disputes.  The Borrowers shall promptly notify the Administrative
Agent of all disputes or claims relating to Accounts which allege or involve an
amount in excess of $100,000.  The Borrowers may forgive (completely or
partially), compromise, or settle any Account for less than payment in full, or
agree to do any of the foregoing at any time so long as (i) the Borrowers do so
in good faith, in a commercially reasonable manner, in the ordinary course of
business, in arm’s-length transactions, and reports the same to the
Administrative Agent in the regular reports provided to the Administrative
Agent; (ii) no Default or Event of Default has occurred and is continuing at
such time; and (iii) after taking into account all such discounts, settlements
and forgiveness, the aggregate amount of aggregate Revolving Extensions of
Credit then outstanding will not exceed the Available Revolving Commitments in
effect at such time.

 

(c)           Collection of Accounts.  The Borrowers shall hold all payments on,
and proceeds of, its Accounts in trust for the Administrative Agent, and the
Borrowers shall immediately deliver all such payments and proceeds to the
Administrative Agent in their original form, duly endorsed, and the
Administrative Agent may, in its good faith business judgment, require that all
proceeds of such Accounts be deposited by the Borrowers into one or more lockbox
accounts, or such other “blocked accounts” as the Administrative Agent may
specify, in

 

74

--------------------------------------------------------------------------------


 

each case pursuant to a blocked account agreement in such form as the
Administrative Agent may specify in its good faith business judgment.  Any such
amounts actually paid to or collected by the Administrative Agent pursuant to
this Section 6.3(c) shall be applied by the Administrative Agent, (x) at any
time when no Default or Event of Default has occurred and is continuing, to the
Revolving Loans then outstanding in accordance with Section 2.11(k), and (y) at
any time during which a Default or an Event of Default has occurred and is
continuing, as otherwise provided by the terms of this Agreement.   To the
extent that (A) any amount of such payments or collections remains after the
application by the Administrative Agent thereof to the payment in full of the
Revolving Loans then outstanding, (B) no Event of Default then exists, (C) such
remaining amount is not otherwise required to be applied to the Obligations
pursuant to any other Section of this Agreement, and (D) the Required Lenders
have not otherwise requested that such remaining amount be applied to the
Obligations then outstanding, then such remaining amount shall be returned by
the Administrative Agent to the Borrowers.

 

(d)           Returns.  Upon the request of the Administrative Agent, the
Borrowers shall promptly provide the Administrative Agent with an Inventory
return history.

 

(e)           Verification.  The Administrative Agent may, from time to time,
verify directly with the respective Account Debtors the validity, amount and
other matters relating to the Accounts, either in the name of a Borrower or the
Administrative Agent or such other name as the Administrative Agent may choose.

 

(f)            No Liability.  The Administrative Agent shall not be responsible
or liable for any shortage or discrepancy in, damage to, or loss or destruction
of, any goods, the sale or other disposition of which gives rise to an Account,
or for any error, act, omission, or delay of any kind occurring in the
settlement, failure to settle, collection or failure to collect any Account, or
for settling any Account in good faith for less than the full amount thereof,
nor shall the Administrative Agent be deemed to be responsible for any
Borrower’s obligations under any contract or agreement giving rise to an
Account.  Nothing herein shall, however, relieve the Administrative Agent from
liability for its own gross negligence or willful misconduct.

 

6.4          Payment of Obligations.  Pay, discharge or otherwise satisfy at or
before maturity or before they become delinquent, as the case may be, all its
material obligations of whatever nature, except where the amount or validity
thereof is currently being contested in good faith by appropriate proceedings
and reserves in conformity with GAAP with respect thereto have been provided on
the books of the relevant Group Member.

 

6.5          Maintenance of Existence; Compliance.  (a)(i) Preserve, renew and
keep in full force and effect its organizational existence and (ii) take all
reasonable action to maintain or obtain all Governmental Approvals and all other
rights, privileges and franchises necessary or desirable in the normal conduct
of its business, except, in each case, as otherwise permitted by Section 7.4 and
except, in the case of clause (ii) above, to the extent that failure to do so
could not reasonably be expected to have a Material Adverse Effect; (b) comply
with all Contractual Obligations (including with respect to leasehold interests
of the Borrowers) and Requirements of Law except to the extent that failure to
comply therewith could not, in the aggregate, reasonably be expected to have a
Material Adverse Effect; and (c) comply with all Governmental Approvals, and any
term, condition, rule, filing or fee obligation, or other requirement related

 

75

--------------------------------------------------------------------------------


 

thereto, except to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect.  Without limiting the generality of
the foregoing, each Borrower shall, and shall cause each of its ERISA Affiliates
to: (1) maintain each Plan in compliance in all material respects with the
applicable provisions of ERISA, the Code or other Federal or state law;
(2) cause each Qualified Plan to maintain its qualified status under
Section 401(a) of the Code; (3) make all required contributions to any Plan; (4)
not become a party to any Multiemployer Plan; (5) ensure that all liabilities
under each Plan are either (x) funded to at least the minimum level required by
law or, if higher, to the level required by the terms governing such Plan;
(y) insured with a reputable insurance company; or (z) provided for or
recognized in the financial statements most recently delivered to the
Administrative Agent and the Lenders pursuant hereto; and (6) ensure that the
contributions or premium payments to or in respect of each Plan are and continue
to be promptly paid at no less than the rates required under the rules of such
Plan and in accordance with the most recent actuarial advice received in
relation to such Plan and applicable law.

 

6.6          Maintenance of Property; Insurance.  (a)  Keep all property useful
and necessary in its business in good working order and condition, ordinary wear
and tear excepted and (b) maintain with financially sound and reputable
insurance companies insurance on all its property (and also with respect to its
foreign receivables) in at least such amounts and against at least such risks
(but including in any event public liability, product liability and business
interruption) as are usually insured against in the same general area by
companies engaged in the same or a similar business.

 

6.7          Inspection of Property; Books and Records; Discussions.  (a) Keep
proper books of records and account in which full, true and correct entries in
conformity with GAAP and all Requirements of Law shall be made of all dealings
and transactions in relation to its business and activities and (b) permit
representatives and independent contractors of the Administrative Agent and any
Lender to visit and inspect any of its properties and examine and make abstracts
from any of its books and records at any reasonable time and as often as may
reasonably be desired and to discuss the business, operations, properties and
financial and other condition of the Group Members with officers, directors and
employees of the Group Members and with their independent certified public
accountants.

 

6.8          Notices.  Give prompt written notice to each of the Administrative
Agent and each Lender of:

 

(a)           the occurrence of any Default or Event of Default;

 

(b)           any (i) default or event of default under any Contractual
Obligation of any Group Member or (ii) litigation, investigation or proceeding
that may exist at any time between any Group Member and any Governmental
Authority, that in either case, if not cured or if adversely determined, as the
case may be, could reasonably be expected to have a Material Adverse Effect;

 

(c)           any litigation or proceeding affecting any Group Member (i) in
which the amount involved is $500,000 or more and not covered by insurance, (ii)
in which injunctive or similar relief is sought against any Group Member or
(iii) which relates to any Loan Document;

 

76

--------------------------------------------------------------------------------


 

(d)           promptly after any Borrower has knowledge or becomes aware of the
occurrence of any of the following ERISA Events affecting such Borrower or any
ERISA Affiliate (but in no event more than ten days after such event), the
occurrence of any of the following ERISA Events, and shall provide the
Administrative Agent with a copy of any notice with respect to such event that
may be required to be filed with a Governmental Authority and any notice
delivered by a Governmental Authority to such Borrower or any ERISA Affiliate
with respect to such event:  (i) an ERISA Event, (ii) the adoption of any new
Pension Plan by such Borrower or any ERISA Affiliate, (iii) the adoption of any
amendment to a Pension Plan, if such amendment will result in a material
increase in benefits or unfunded benefit liabilities (as defined in Section
4001(a)(18) of ERISA), or (iv) the commencement of contributions by such
Borrower or any ERISA Affiliate to any Plan that is subject to Title IV of ERISA
or Section 412 of the Code; and

 

(e)           (i) promptly after the giving, sending or filing thereof, or the
receipt thereof, copies of (A) each Schedule B (Actuarial Information) to the
annual report (Form 5500 Series) filed by any Borrower or any of its ERISA
Affiliates with the IRS with respect to each Pension Plan, (B) all notices
received by such Borrower or any of its ERISA Affiliates from a Multiemployer
Plan sponsor concerning an ERISA Event, and (C) copies of such other documents
or governmental reports or filings relating to any Plan as the Administrative
Agent shall reasonably request; and (ii) without limiting the generality of the
foregoing, such certifications or other evidence of compliance with the
provisions of Sections 4.13 and 7.8 as any Lender (through the Administrative
Agent) may from time to time reasonably request;

 

(f)            any material change in accounting policies or financial reporting
practices by any Loan Party;

 

(g)           the occurrence of a Liquidity Event; and

 

(h)           any development or event that has had or could reasonably be
expected to have a Material Adverse Effect.

 

Each notice pursuant to this Section 6.8 shall be accompanied by a statement of
a Responsible Officer setting forth details of the occurrence referred to
therein and stating what action the relevant Group Member proposes to take with
respect thereto.

 

6.9          Environmental Laws.

 

(a)           Comply in all material respects with, and ensure compliance in all
material respects by all tenants and subtenants, if any, with, all applicable
Environmental Laws, and obtain and comply in all material respects with and
maintain, and ensure that all tenants and subtenants obtain and comply in all
material respects with and maintain, any and all licenses, approvals,
notifications, registrations or permits required by applicable Environmental
Laws.

 

(b)           Conduct and complete all investigations, studies, sampling and
testing, and all remedial, removal and other actions required under
Environmental Laws and promptly comply in all material respects with all lawful
orders and directives of all Governmental Authorities regarding Environmental
Laws.

 

77

--------------------------------------------------------------------------------


 

6.10        Operating Accounts.  Maintain the Borrowers’ and their Subsidiaries’
primary depository and operating accounts and securities accounts with SVB or
with SVB’s Affiliates, which accounts shall represent at least 80% of the dollar
value of the Borrowers’ and their Subsidiaries’ accounts at all financial
institutions.

 

6.11        Audits and Appraisals.

 

(a)           At reasonable times, on two (2) Business Day’s notice (provided
that no notice is required if an Event of Default has occurred and is
continuing), the Administrative Agent, or its agents, shall have the right to
inspect the Collateral and the right to audit and copy any and all of any Loan
Party’s books and records including ledgers, federal, state and provincial tax
returns, records regarding assets or liabilities, the Collateral, business
operations or financial condition, and all computer programs or storage or any
equipment containing such information.  The foregoing inspections and audits
shall be at the Borrowers’ expense, and the charge therefor shall be $850 per
person per day (or such higher amount as shall represent the Administrative
Agent’s then-current standard charge for the same), plus reasonable
out-of-pocket expenses.  Such inspections and audits shall not be undertaken
more frequently than twice per year, unless an Event of Default has occurred and
is continuing.

 

(b)           Within fifteen (15) days after the Closing Date, the Borrowers
shall have delivered to the Administrative Agent an Inventory appraisal, in form
and substance satisfactory to the Administrative Agent, completed by a third
party appraiser acceptable to the Administrative Agent.  The Borrowers shall pay
the fees and expenses of the Administrative Agent and the appraiser with respect
to such appraisal.  It is hereby acknowledged, as of the Closing Date, that the
Administrative Agent has received the Inventory appraisal required pursuant to
this Section (b).

 

6.12        Additional Collateral, etc.

 

(a)           With respect to any property (to the extent included in the
definition of Collateral) acquired after the Closing Date by any Loan Party
(other than (x) any property described in paragraph (b), (c) or (d) below, and
(y) any property subject to a Lien expressly permitted by Section 7.3(g)) as to
which the Administrative Agent, for the benefit of the Secured Parties, does not
have a perfected Lien, promptly (and in any event within three (3) Business
Days) (i) execute and deliver to the Administrative Agent such amendments to the
Guarantee and Collateral Agreement, the Canadian Security Agreement or such
other documents as the Administrative Agent deems necessary or advisable to
evidence that such Loan Party is a Guarantor and to grant to the Administrative
Agent, for the ratable benefit of the Secured Parties, a security interest in
such property and (ii) take all actions necessary or advisable in the opinion of
the Administrative Agent to grant to the Administrative Agent, for the ratable
benefit of the Secured Parties, a perfected first priority (except as expressly
permitted by Section 7.3) security interest and Lien in such property, including
the filing of Uniform Commercial Code or PPSA financing statements in such
jurisdictions as may be required by the Guarantee and Collateral Agreement, the
Canadian Security Agreement or by law or as may be requested by the
Administrative Agent.

 

78

--------------------------------------------------------------------------------


 

(b)                                 With respect to any fee interest in any real
property having a value (together with improvements thereof) of at least
$1,000,000 acquired after the Closing Date by any Loan Party (other than any
such real property subject to a Lien expressly permitted by Section 7.3(g)),
promptly, to the extent requested by the Administrative Agent, (i) execute and
deliver a first priority Mortgage, in favor of the Administrative Agent, for the
ratable benefit of the Secured Parties, covering such real property, (ii) if
requested by the Administrative Agent, provide the Lenders with (x) title and
extended coverage insurance covering such real property in an amount at least
equal to the purchase price of such real property (or such other amount as shall
be reasonably specified by the Administrative Agent) as well as a current ALTA
survey thereof, together with a surveyor’s certificate, and (y) any consents or
estoppels reasonably deemed necessary or advisable by the Administrative Agent
in connection with such Mortgage, each of the foregoing in form and substance
reasonably satisfactory to the Administrative Agent and (iii) if requested by
the Administrative Agent, deliver to the Administrative Agent legal opinions
relating to the matters described above, which opinions shall be in form and
substance, and from counsel, reasonably satisfactory to the Administrative
Agent.

 

(c)                                  With respect to any new direct or indirect
Domestic Subsidiary created or acquired after the Closing Date by any Loan Party
or any Domestic Subsidiary that ceases to be an Immaterial Subsidiary at any
time after the Closing Date, promptly (i) execute and deliver to the
Administrative Agent such amendments to the Guarantee and Collateral Agreement
and/or the Canadian Security Agreement, as applicable, as the Administrative
Agent deems necessary or advisable to grant to the Administrative Agent, for the
ratable benefit of the Secured Parties, a perfected first priority security
interest in the Capital Stock of such Domestic Subsidiary that is owned directly
or indirectly by such Loan Party, (ii) deliver to the Administrative Agent such
documents and instruments as may be required to grant, perfect, protect and
ensure the priority of such security interest, including, but not limited to,
the certificates representing such Capital Stock, together with undated stock
powers, in blank, executed and delivered by a duly authorized officer of the
relevant Loan Party, (iii) cause such Domestic Subsidiary (A) to become a party
to the Guarantee and Collateral Agreement and/or the Canadian Security
Agreement, as applicable, (B) to take such actions as are necessary or advisable
in the opinion of the Administrative Agent to grant to the Administrative Agent
for the benefit of the Secured Parties a perfected first priority security
interest in the Collateral described in the Guarantee and Collateral Agreement
and/or the Canadian Security Agreement, as applicable, with respect to such
Domestic Subsidiary, including the filing of Uniform Commercial Code or PPSA
financing statements in such jurisdictions as may be required by the Guarantee
and Collateral Agreement, the Canadian Security Agreement or by law or as may be
requested by the Administrative Agent and (C) to deliver to the Administrative
Agent a certificate of such Domestic Subsidiary, in a form reasonably
satisfactory to the Administrative Agent, with appropriate insertions and
attachments, and (iv) if requested by the Administrative Agent, deliver to the
Administrative Agent legal opinions relating to the matters described above,
which opinions shall be in form and substance, and from counsel, reasonably
satisfactory to the Administrative Agent.

 

(d)                                 With respect to any new First Tier Foreign
Subsidiary created or acquired after the Closing Date by any Loan Party,
promptly (i) execute and deliver to the Administrative Agent such amendments to
the Guarantee and Collateral Agreement, as the Administrative Agent deems
necessary or advisable to grant to the Administrative Agent, for the benefit of
the Secured Parties, a perfected first priority security interest in the Capital
Stock of such new First

 

79

--------------------------------------------------------------------------------


 

Tier Foreign Subsidiary that is owned by any such Loan Party (provided that in
no event shall more than 66% of the total outstanding voting Capital Stock of
any such new First Tier Foreign Subsidiary be required to be so pledged),
(ii) deliver to the Administrative Agent the certificates representing such
Capital Stock, together with undated stock powers, in blank, executed and
delivered by a duly authorized officer of the relevant Loan Party, and take such
other action as may be necessary or, in the opinion of the Administrative Agent,
desirable to perfect the Administrative Agent’s security interest therein, and
(iii) if reasonably requested by the Administrative Agent, deliver to the
Administrative Agent legal opinions relating to the matters described above,
which opinions shall be in form and substance, and from counsel, reasonably
satisfactory to the Administrative Agent.

 

(e)                                  At the request of the Administrative Agent,
each Loan Party shall use commercially reasonable efforts to obtain a landlord’s
agreement or bailee letter, as applicable, from the lessor of each leased
property or bailee with respect to any warehouse, processor or converter
facility or other location where Collateral is stored or located, which
agreement or letter shall contain a waiver or subordination of all Liens or
claims that the landlord or bailee may assert against the Collateral at that
location, and shall otherwise be reasonably satisfactory in form and substance
to the Administrative Agent.  After the Closing Date, no real property or
warehouse space shall be leased by any Loan Party, without the prior written
consent of the Administrative Agent (which consent, in the Administrative
Agent’s discretion, may be conditioned upon the establishment of Reserves
acceptable to the Administrative Agent) or unless and until a reasonably
satisfactory landlord agreement or bailee letter, as appropriate, shall first
have been obtained with respect to such location.  Each Loan Party shall pay and
perform its material obligations under all leases and other agreements with
respect to each leased location or public warehouse where any Collateral is or
may be located.

 

6.13                        Use of Proceeds.  Use the proceeds of each Credit
Extension only for the purposes specified in Section 4.16.

 

6.14                        Designated Senior Indebtedness.  Cause the Loan
Documents and all of the Obligations to be deemed “Designated Senior
Indebtedness” or a similar concept thereto, if applicable, for purposes of any
Indebtedness of the Loan Parties.

 

6.15                        Operation of Canadian Plans.

 

(a)                                  The Borrowers shall administer the Canadian
Plans in accordance with Requirements of Law.

 

(b)                                 The Borrowers shall not accept payment of
any amount from any of the Canadian Plans without the prior written consent of
the Administrative Agent, unless such payment could not reasonably be expected
to result in a Material Adverse Effect.

 

(c)                                  Without the prior written consent of the
Administrative Agent, the Borrowers shall not terminate, or cause (unless
ordered by a Governmental Authority) to be terminated, any of the Canadian
Plans, if such termination could reasonably be expected to result in the
Borrowers owing an amount to a Canadian Plan that has or could reasonably be
expected to have a Material Adverse Effect.

 

80

--------------------------------------------------------------------------------


 

(d)                                 The Borrowers shall promptly provide the
Administrative Agent with any documentation relating to any of the Canadian
Plans as the Administrative Agent or any Lender may request.  The Borrowers
shall notify the Administrative Agent within thirty (30) days of (i) a material
increase in the amounts payable to any of the Canadian Plans, (ii) the
establishment of a new registered pension plan, or (iii) commencing payment of
contributions to a Canadian Plan to which the Borrowers had not previously been
contributing.

 

6.16                        Further Assurances.  Execute any further instruments
and take such further action as the Administrative Agent reasonably deems
necessary to perfect, protect, ensure the priority of or continue the
Administrative Agent’s Lien on the Collateral or to effect the purposes of this
Agreement.

 

SECTION 7
NEGATIVE COVENANTS

 

The Borrowers hereby jointly and severally agree that, until all Revolving
Commitments have been terminated and the principal of and interest on each Loan,
all fees and all other expenses or amounts payable under any Loan Document shall
have been paid in full (other than inchoate indemnification obligations and
other than obligations under or in respect of Specified Swap Agreements, to the
extent no default or termination event shall have occurred and be continuing
thereunder) and all Letters of Credit have been canceled or have expired and all
amounts drawn thereunder have been reimbursed in full, or otherwise Cash
Collateralized to the satisfaction of the Administrative Agent and the Issuing
Lender, neither the Borrowers shall, nor shall the Borrowers permit any of their
respective Subsidiaries to, directly or indirectly:

 

7.1                               Financial Condition Covenants.  The Borrowers
shall be required to provide calculations for the following financial condition
covenants for each applicable period in the Compliance Certificate delivered
pursuant to Section 6.2(b); provided however, such financial covenants shall not
be tested until such time as a Liquidity Event has occurred and is continuing. 
Upon the occurrence of a Liquidity Event, the Borrowers shall be required to
demonstrate compliance with (x) the Adjusted EBITDA covenant set forth in
Section 7.1(a) for the fiscal quarter immediately preceding the occurrence of
such Liquidity Event, and (y) the Liquidity covenant set forth in
Section 7.1(b) at the time that such Liquidity Event occurred.  Upon the
occurrence of a Liquidity Event, the Borrowers shall also be required to
demonstrate compliance with the Adjusted EBITDA covenant and the Liquidity
covenant on a pro-forma basis after giving effect to any requested Loans
hereunder.

 

(a)                                  Adjusted EBITDA.  During the continuance of
a Liquidity Event, permit Consolidated EBITDA minus Consolidated Capital
Expenditures, measured as of the end of each of the following fiscal quarters on
a trailing two fiscal quarter basis, to be less than the following:

 

Period

 

Minimum Consolidated
EBITDA

 

 

 

 

 

Fiscal quarter ending March 31, 2011

 

$

(2,000,000

)

 

 

 

 

Fiscal quarter ending June 30, 2011

 

$

(2,500,000

)

 

 

 

 

Fiscal quarter ending September 30, 2011

 

$

5,000,000

 

 

 

 

 

Fiscal quarter ending December 31, 2011

 

$

5,000,000

 

 

 

 

 

Fiscal quarter ending March 31, 2012 and each fiscal quarter ending thereafter

 

$

7,500,000

 

 

81

--------------------------------------------------------------------------------


 

(b)                                 Minimum Liquidity.  During the continuance
of a Liquidity Event, permit Liquidity, determined at any time during any fiscal
month of the Borrowers, to be less than $10,000,000.

 

7.2                               Indebtedness.  Create, issue, incur, assume,
become liable in respect of or suffer to exist any Indebtedness, except:

 

(a)                                  Indebtedness of any Loan Party pursuant to
any Loan Document;

 

(b)                                 Indebtedness of (i) any Loan Party to any
other Loan Party, and (ii) any Subsidiary (which is not a Loan Party) to any
other Subsidiary (which is not a Loan Party);

 

(c)                                  Guarantee Obligations incurred in the
ordinary course of business by the Borrowers or their respective Subsidiaries of
obligations of any Wholly Owned Guarantor;

 

(d)                                 Indebtedness outstanding on the date hereof
and listed on Schedule 7.2(d) and any refinancings, refundings, renewals or
extensions thereof (which do not shorten the maturity thereof or increase the
principal amount thereof);

 

(e)                                  Indebtedness (including, without
limitation, Capital Lease Obligations) secured by Liens permitted by
Section 7.3(g) in an aggregate principal amount not to exceed $2,250,000 at any
one time outstanding and any refinancings, refundings, renewals or extensions
thereof (which do not shorten the maturity thereof or increase the principal
amount thereof);

 

(f)                                    Subordinated Indebtedness;

 

(g)                                 unsecured Indebtedness of the Borrowers and
their respective Subsidiaries in an aggregate principal amount, for all such
Indebtedness taken together, not to exceed $100,000 at any one time outstanding;
and

 

(h)                                 obligations (contingent or otherwise) of the
Borrowers or any of their respective Subsidiaries existing or arising under any
Specified Swap Agreement, provided that such obligations are (or were) entered
into by such Person in accordance with Section 7.12 and not for purposes of
speculation.

 

7.3                               Liens.  Create, incur, assume or suffer to
exist any Lien upon any of its property, whether now owned or hereafter
acquired, except for the following (“Permitted Liens”):

 

(a)                                  Liens for taxes not yet due or that are
being contested in good faith by appropriate proceedings; provided that adequate
reserves with respect thereto are maintained on the books of the applicable
Group Member in conformity with GAAP;

 

82

--------------------------------------------------------------------------------


 

(b)                                 carriers’, warehousemen’s, landlord’s,
mechanics’, materialmen’s, repairmen’s or other like Liens arising in the
ordinary course of business that are not overdue for a period of more than 30
days or that are being contested in good faith by appropriate proceedings;

 

(c)                                  pledges or deposits in connection with
workers’ compensation, unemployment insurance, employment insurance and other
social security legislation;

 

(d)                                 deposits to secure the performance of bids,
trade contracts (other than for borrowed money), leases, statutory obligations,
surety and appeal bonds, performance bonds and other obligations of a like
nature incurred in the ordinary course of business (other than for indebtedness
or any Liens arising under ERISA);

 

(e)                                  easements, rights-of-way, restrictions and
other similar encumbrances incurred in the ordinary course of business that, in
the aggregate, are not substantial in amount and that do not in any case
materially detract from the value of the property subject thereto or materially
interfere with the ordinary conduct of the business of the applicable Group
Member;

 

(f)                                    Liens in existence on the Closing Date
listed on Schedule 7.3(f), securing Indebtedness permitted by Section 7.2(d);
provided that (i) no such Lien is spread to cover any additional property after
the Closing Date, (ii) the amount of Indebtedness secured or benefitted thereby
is not increased, (iii) the direct or any contingent obligor with respect
thereto is not changed, and (iv) any renewal or extension of the obligations
secured thereby is permitted by Section 7.2(d);

 

(g)                                 Liens securing Indebtedness incurred
pursuant to Section 7.2(e) to finance the acquisition of fixed or capital
assets; provided that (i) such Liens shall be created substantially
simultaneously with the acquisition of such fixed or capital assets, (ii) such
Liens do not at any time encumber any property other than the property financed
by such Indebtedness, and (iii) the amount of Indebtedness secured thereby is
not increased;

 

(h)                                 Liens created pursuant to the Security
Documents;

 

(i)                                     any interest or title of a lessor or
licensor under any lease or license entered into by a Group Member in the
ordinary course of its business and covering only the assets so leased or
licensed;

 

(j)                                     judgment Liens that do not constitute a
Default or an Event of Default under Section 8.1(h) of this Agreement;

 

(k)                                  bankers’ Liens, rights of setoff and other
similar Liens existing solely with respect to cash, Cash Equivalents,
securities, commodities and other funds on deposit in one or more accounts
maintained by a Group Member, in each case arising in the ordinary course of
business in favor of banks, other depositary institutions, securities or
commodities intermediaries or brokerages with which such accounts are maintained
securing amounts owing to such banks or financial institutions with respect to
cash management and operating account management or are arising under
Section 4-208 or 4-210 of the UCC on items in the course of collection;

 

83

--------------------------------------------------------------------------------


 

(l)                                     Liens securing Specified Swap
Obligations permitted by Section 7.2(h);

 

(m)                               Liens on property of a Person existing at the
time such Person is acquired by, merged into or consolidated with a Group Member
or becomes a Subsidiary of a Group Member or acquired by a Group Member;
provided that (i) such Liens were not created in contemplation of such
acquisition, merger, consolidation or Investment, (ii) such Liens do not extend
to any assets other than those of such Person, and (iii) the applicable
Indebtedness secured by such Lien is permitted under Section 7.2;

 

(n)                                 the replacement, extension or renewal of any
Lien permitted by clause (m) above upon or in the same property theretofore
subject thereto or the replacement, extension or renewal (without increase in
the amount or change in any direct or contingent obligor) of the Indebtedness
secured thereby;

 

(o)                                 (i) Liens in favor of Horizon, which Liens
are expressly subordinated to the Lien of the Administrative Agent pursuant to
the terms of the Horizon Subordination Agreement, and (ii) Liens in favor of
Velocity, which Liens are expressly subordination to the Lien of the
Administrative Agent pursuant to the terms of the Velocity Subordination
Agreement; and

 

(p)                                 Liens not otherwise permitted by this
Section 7.3 so long as neither (i) the aggregate outstanding principal amount of
the obligations secured thereby nor (ii) the aggregate fair market value
(determined as of the date such Lien is incurred) of the assets subject thereto
exceeds (as to all Group Members) $100,000 at any one time.

 

7.4                               Fundamental Changes.  Enter into any merger,
consolidation or amalgamation, or liquidate, wind up or dissolve itself (or
suffer any liquidation or dissolution), or Dispose of all or substantially all
of its property or business, except that:

 

(a)                                  any Subsidiary of a Borrower may be merged,
consolidated or amalgamated with or into a Borrower (provided that a Borrower
shall be the continuing or surviving corporation) or with or into any Wholly
Owned Guarantor (provided that such Wholly Owned Guarantor shall be the
continuing or surviving corporation);

 

(b)                                 any Subsidiary of a Borrower may Dispose of
any or all of its assets (i) to a Borrower or any Wholly Owned Guarantor (upon
voluntary liquidation or otherwise) or (ii) pursuant to a Disposition permitted
by Section 7.5; and

 

(c)                                  any Investment expressly permitted by
Section 7.7 may be structured as a merger, consolidation or amalgamation.

 

7.5                               Disposition of Property.  Dispose of any of
its property, whether now owned or hereafter acquired, or, in the case of any
Subsidiary of the Borrowers, issue or sell any shares of such Subsidiary’s
Capital Stock to any Person, except:

 

(a)                                  Dispositions of obsolete or worn out
property in the ordinary course of business;

 

84

--------------------------------------------------------------------------------


 

(b)                                 Dispositions of Inventory in the ordinary
course of business;

 

(c)                                  Dispositions permitted by clause (i) of
Section 7.4(b);

 

(d)                                 the sale or issuance of the Capital Stock of
any Subsidiary of a Borrower to a Borrower or to any Wholly Owned Guarantor;

 

(e)                                  the use or transfer of money or Cash
Equivalents in a manner that is not prohibited by the terms of this Agreement or
the other Loan Documents;

 

(f)                                    the non-exclusive licensing of patents,
trademarks, copyrights, and other Intellectual Property rights in the ordinary
course of business;

 

(g)                                 the Disposition of property (i) from any
Loan Party to any other Loan Party, and (ii) from any Subsidiary that is not a
Loan Party to any Subsidiary that is not a Loan Party;

 

(h)                                 leases or subleases of Real Property;

 

(i)                                     the sale or discount without recourse of
accounts receivable arising in the ordinary course of business in connection
with the compromise or collection thereof; provided that any such sale or
discount is undertaken in accordance with Section 6.3(b); and

 

(j)                                     any abandonment, cancellation,
non-renewal or discontinuance of use or maintenance of Intellectual Property (or
rights relating thereto) of any Group Member that the Borrowers determine in
good faith is desirable in the conduct of its business and not materially
disadvantageous to the interests of the Lenders; and

 

provided, however, that any Disposition made pursuant to this Section 7.5 shall
be made in good faith on an arm’s length basis for fair value.

 

7.6                               Restricted Payments.  Make any payment or
prepayment of principal of, premium, if any, or interest on, or redemption,
purchase, retirement, defeasance (including in-substance or legal defeasance),
sinking fund or similar payment with respect to, any Subordinated Indebtedness
except as otherwise expressly permitted pursuant to Section 7.20, declare or pay
any dividend (other than dividends payable solely in common stock of the Person
making such dividend) on, or make any payment on account of, or set apart assets
for a sinking or other analogous fund for, the purchase, redemption, defeasance,
retirement or other acquisition of, any Capital Stock of any Group Member,
whether now or hereafter outstanding, or make any other distribution in respect
thereof, either directly or indirectly, whether in cash or property or in
obligations of any Group Member (collectively, “Restricted Payments”), except
that, so long as no Event of Default shall have occurred and be continuing at
the time of any action described below or would result therefrom:

 

(a)                                  any Subsidiary of any Group Member may make
Restricted Payments to any Loan Party; and

 

85

--------------------------------------------------------------------------------


 

(b)                                 the Borrowers may: (i) purchase common stock
or common stock options from present or former officers or employees of any
Group Member upon the death, disability or termination of employment of such
officer or employee, provided that the aggregate amount of payments made under
this clause (i) shall not exceed $100,000 during any fiscal year of the
Borrowers; and (ii) declare and make dividend payments or other distributions
payable solely in the common stock or other common Capital Stock of the
Borrowers.

 

7.7                               Investments.  Make any advance, loan,
extension of credit (by way of guarantee or otherwise) or capital contribution
to, or purchase any Capital Stock, bonds, notes, debentures or other debt
securities of, or any assets constituting a business unit of, or make any other
investment in, any Person (all of the foregoing, “Investments”), except:

 

(a)                                  extensions of trade credit in the ordinary
course of business;

 

(b)                                 Investments in cash and Cash Equivalents;

 

(c)                                  Guarantee Obligations permitted by
Section 7.2;

 

(d)                                 loans and advances to employees of any Group
Member in the ordinary course of business (including for travel, entertainment
and relocation expenses) in an aggregate amount for all Group Members not to
exceed $100,000 at any one time outstanding;

 

(e)                                  intercompany Investments by (i) any Loan
Party and its Subsidiaries in any Loan Party, or (ii) Subsidiaries of the Loan
Parties that are not Loan Parties in other Subsidiaries that are not Loan
Parties;

 

(f)                                    Investments in the ordinary course of
business consisting of endorsements of negotiable instruments for collection or
deposit;

 

(g)                                 Investments received in settlement of
amounts due to any Group Member effected in the ordinary course of business or
owing to such Group Member as a result of Insolvency Proceedings involving an
account debtor or upon the foreclosure or enforcement of any Lien in favor of
such Group Member; and

 

(h)                                 deposits made to secure the performance of
leases, licenses or contracts in the ordinary course of business, and other
deposits made in connection with the incurrence of Liens permitted under
Section 7.3.

 

7.8                               ERISA.  No Borrower shall, and shall not
permit any of its ERISA Affiliates to:  (a) terminate any Pension Plan so as to
result in any material liability to such Borrower or any ERISA Affiliate;
(b) permit to exist any ERISA Event, or any other event or condition, which
presents the risk of a material liability to any ERISA Affiliate; (c) make a
complete or partial withdrawal (within the meaning of ERISA Section 4201) from
any Multiemployer Plan so as to result in any material liability to such
Borrower or any ERISA Affiliate; (d) enter into any new Plan or modify any
existing Plan so as to increase its obligations thereunder which could result in
any material liability to any ERISA Affiliate; (e) permit the present value of
all nonforfeitable accrued benefits under any Plan (using the actuarial
assumptions utilized by the PBGC upon termination of a Plan) materially to
exceed the fair market value of Plan assets allocable to such

 

86

--------------------------------------------------------------------------------


 

benefits, all determined as of the most recent valuation date for each such
Plan; or (f) engage in any transaction which would cause any obligation, or
action taken or to be taken, hereunder (or the exercise by the Administrative
Agent or any Lender of any of its rights under this Agreement, any Note or the
other Loan Documents) to be a non-exempt (under a statutory or administrative
class exemption) prohibited transaction under ERISA or Section 4975 of the Code.

 

7.9                               Modifications of Certain Preferred Stock and
Debt Instruments.  (a)  Amend, modify, waive or otherwise change, or consent or
agree to any amendment, modification, waiver or other change to, any of the
terms of the Preferred Stock (i) that would move to an earlier date the
scheduled redemption date or increase the amount of any scheduled redemption
payment or increase the rate or move to an earlier date any date for payment of
dividends thereon or (ii) that would be otherwise materially adverse to any
Lender or any other Secured Party; or (b) amend, modify, waive or otherwise
change, or consent or agree to any amendment, modification, waiver or other
change to, any of the terms of any Indebtedness permitted by Section 7.2 (other
than Indebtedness pursuant to any Loan Document) that would shorten the maturity
or increase the amount of any payment of principal thereof or the rate of
interest thereon or shorten any date for payment of interest thereon or that
would be otherwise materially adverse to any Lender or any other Secured Party.

 

7.10                        Transactions with Affiliates.  Enter into any
transaction, including any purchase, sale, lease or exchange of property, the
rendering of any service or the payment of any management, advisory or similar
fees, with any Affiliate (other than the Borrowers or any Wholly Owned
Guarantor) unless such transaction is (a) otherwise permitted under this
Agreement, (b) in the ordinary course of business of the relevant Group Member,
and (c) upon fair and reasonable terms no less favorable to the relevant Group
Member than it would obtain in a comparable arm’s length transaction with a
Person that is not an Affiliate.

 

7.11                        Sale Leaseback Transactions.  Enter into any Sale
Leaseback Transaction.

 

7.12                        Swap Agreements.  Enter into any Swap Agreement,
except Specified Swap Agreements which are entered into by a Group Member to (a)
hedge or mitigate risks to which such Group Member has actual exposure (other
than those in respect of Capital Stock), or (b) effectively cap, collar or
exchange interest rates (from fixed to floating rates, from one floating rate to
another floating rate or otherwise) with respect to any interest-bearing
liability or investment of such Group Member.

 

7.13                        Accounting Changes.  Make any change in its (a)
accounting policies or reporting practices, except as required by GAAP, or (b)
fiscal year.

 

7.14                        Negative Pledge Clauses.  Enter into or suffer to
exist or become effective any agreement that prohibits or limits the ability of
any Loan Party to create, incur, assume or suffer to exist any Lien upon any of
its property or revenues, whether now owned or hereafter acquired, to secure its
Obligations under the Loan Documents to which it is a party, other than (a) this
Agreement and the other Loan Documents, (b) any Subordinated Debt Document, (c)
any agreements governing any purchase money Liens or Capital Lease Obligations
otherwise permitted hereby (in which case, any prohibition or limitation shall
only be effective against the

 

87

--------------------------------------------------------------------------------


 

assets financed thereby), and (d) customary restrictions on the assignment of
leases, licenses and other agreements.

 

7.15                        Clauses Restricting Subsidiary Distributions.  Enter
into or suffer to exist or become effective any consensual encumbrance or
restriction on the ability of any Subsidiary of a Borrower to (a) make
Restricted Payments in respect of any Capital Stock of such Subsidiary held by,
or pay any Indebtedness owed to, any other Group Member, (b) make loans or
advances to, or other Investments in, any other Group Member, or (c) transfer
any of its assets to any other Group Member, except for such encumbrances or
restrictions existing under or by reason of (i) any restrictions existing under
the Loan Documents, (ii) any restrictions with respect to a Subsidiary imposed
pursuant to an agreement that has been entered into in connection with a
Disposition permitted hereby of all or substantially all of the Capital Stock or
assets of such Subsidiary, (iii) customary restrictions on the assignment of
leases, licenses and other agreements, or (iv) restrictions of the nature
referred to in clause (c) above under agreements governing purchase money liens
or Capital Lease Obligations otherwise permitted hereby which restrictions are
only effective against the assets financed thereby.

 

7.16                        Lines of Business.  Enter into any business, either
directly or through any Subsidiary, except for those businesses in which the
Borrowers and their respective Subsidiaries are engaged on the date of this
Agreement or that are reasonably related, ancillary or incidental thereto.

 

7.17                        Designation of other Indebtedness.  Designate any
Indebtedness or indebtedness other than the Obligations as “Designated Senior
Indebtedness” or a similar concept thereto, if applicable.

 

7.18                        Amendments to Organizational Agreements and Material
Contracts.  (a) Amend or permit any amendments to any Loan Party’s
organizational documents; or (b) amend or permit any amendments to, or terminate
or waive any provision of, any material Contractual Obligation if such
amendment, termination, or waiver would be adverse to Administrative Agent or
the Lenders in any material respect.

 

7.19                        Use of Proceeds.  Use the proceeds of any extension
of credit hereunder, whether directly or indirectly, and whether immediately,
incidentally or ultimately, to (a) purchase or carry margin stock (within the
meaning of Regulation U of the Board) or to extend credit to others for the
purpose of purchasing or carrying margin stock or to refund indebtedness
originally incurred for such purpose, in each case in violation of, or for a
purpose which violates, or would be inconsistent with, Regulation T, U or X of
the Board.

 

7.20                        Subordinated Indebtedness.

 

(a)                                  Amendments. Amend, modify, supplement,
waive compliance with, or consent to noncompliance with, any Subordinated Debt
Document, unless the amendment, modification, supplement, waiver or consent (i)
does not adversely affect the Borrowers’ ability to pay and perform each of its
Obligations at the time and in the manner set forth herein and in the other Loan
Documents and is not otherwise adverse to the Administrative Agent and the
Lenders, and (ii) is in compliance with the subordination provisions therein and
any

 

88

--------------------------------------------------------------------------------


 

subordination agreement with respect thereto in favor of the Administrative
Agent and the Lenders.

 

(b)                                 Payments.  Make any voluntary or optional
payment, prepayment or repayment on, redemption, exchange or acquisition for
value of, or any sinking fund or similar payment with respect to, any
Subordinated Indebtedness, except (i) with respect to the Horizon Indebtedness,
as expressly permitted pursuant to the terms of the Horizon Subordination
Agreement, (ii) with respect to the Velocity Indebtedness, as expressly
permitted pursuant to the terms of the Velocity Subordination Agreement, and
(iii) with respect to all other Subordinated Indebtedness, as permitted pursuant
to the subordination provisions in the applicable Subordinated Debt Documents
and any subordination agreement with respect thereto in favor of the
Administrative Agent and the Lenders.

 

SECTION 8
EVENTS OF DEFAULT

 

8.1                               Events of Default.  The occurrence of any of
the following shall constitute an Event of Default:

 

(a)                                  the Borrowers shall fail to pay any amount
of principal of any Loan when due in accordance with the terms hereof; or the
Borrowers shall fail to pay any amount of interest on any Loan, or any other
amount payable hereunder or under any other Loan Document, within three (3)
Business Days after any such interest or other amount becomes due in accordance
with the terms hereof; or

 

(b)                                 any representation or warranty made or
deemed made by any Loan Party herein or in any other Loan Document or that is
contained in any certificate, document or financial or other statement furnished
by it at any time under or in connection with this Agreement or any such other
Loan Document (i) if qualified by materiality, shall be incorrect or misleading
when made or deemed made, or (ii) if not qualified by materiality, shall be
incorrect or misleading in any material respect when made or deemed made; or

 

(c)                                  any Loan Party shall default in the
observance or performance of any agreement contained in Section 6.1, Section
6.2(b), Section 6.2(c), Section 6.2(f), Section 6.2(h), Section 6.2(i), Section
6.3(c), clause (i) or (ii) of Section 6.5(a), Section 6.8(a), Section 6.10 or
Section 7 of this Agreement; or

 

(d)                                 any Loan Party shall default in the
observance or performance of any other agreement contained in this Agreement or
any other Loan Document (other than as provided in paragraphs (a) through (c) of
this Section 8.1), and such default shall continue unremedied for a period of
thirty (30) days thereafter; or

 

(e)                                  any Group Member shall (i) default in
making any payment of any principal of any Indebtedness (including any Guarantee
Obligation, but excluding the Loans) on the scheduled or original due date with
respect thereto; or (ii) default in making any payment of any interest on any
such Indebtedness beyond the period of grace, if any, provided in the instrument
or agreement under which such Indebtedness was created; or (iii) default in the
observance or performance of any other agreement or condition relating to any
such

 

89

--------------------------------------------------------------------------------


 

Indebtedness or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event shall occur or condition exist, the effect
of which default or other event or condition is to (x) cause, or to permit the
holder or beneficiary of such Indebtedness (or a trustee or agent on behalf of
such holder or beneficiary) to cause, with the giving of notice if required,
such Indebtedness to become due prior to its stated maturity or (in the case of
any such Indebtedness constituting a Guarantee Obligation) to become payable or
(y) to cause, with the giving of notice if required, any Group Member to
purchase or redeem or make an offer to purchase or redeem such Indebtedness
prior to its stated maturity; provided that a default, event or condition
described in clause (i), (ii) or (iii) of this paragraph (e) shall not at any
time constitute an Event of Default unless, at such time, one or more defaults,
events or conditions of the type described in clauses (i), (ii) and (iii) of
this paragraph (e) shall have occurred with respect to Indebtedness the
outstanding principal amount of which exceeds in the aggregate $200,000; or

 

(f)                                    (i)  any Group Member shall commence any
case, proceeding or other action (a) under the Bankruptcy Code or any other
existing or future law of any jurisdiction, domestic or foreign, relating to
bankruptcy, insolvency, reorganization or relief of debtors, seeking to have an
order for relief entered with respect to it, or seeking to adjudicate it a
bankrupt or insolvent, or seeking reorganization, arrangement, adjustment,
winding-up, liquidation, dissolution, composition or other relief with respect
to it or its debts, or (b) seeking appointment of a receiver, trustee,
custodian, conservator or other similar official for it or for all or any
substantial part of its assets, or any Group Member shall make a general
assignment for the benefit of its creditors; or (ii) there shall be commenced
against any Group Member any case, proceeding or other action of a nature
referred to in clause (i) above that (a) results in the entry of an order for
relief or any such adjudication or appointment or (b) remains undismissed,
undischarged or unbonded for a period of thirty (30) days; or (iii) there shall
be commenced against any Group Member any case, proceeding or other action
seeking issuance of a warrant of attachment, execution, distraint or similar
process against all or any substantial part of its assets that results in the
entry of an order for any such relief that shall not have been vacated,
discharged, or stayed or bonded pending appeal within thirty (30) days from the
entry thereof; or (iv) any Group Member shall take any action in furtherance of,
or indicating its consent to, approval of, or acquiescence in, any of the acts
set forth in clause (i), (ii), or (iii) above; or (v) any Group Member shall
generally not, or shall be unable to, or shall admit in writing its inability
to, pay its debts as they become due; or

 

(g)                                 There shall occur one or more ERISA Events
which individually or in the aggregate results in or otherwise is associated
with liability of any Loan Party or any ERISA Affiliate thereof in excess of
$100,000 during the term of this Agreement; or there exists, an amount of
unfunded benefit liabilities (as defined in Section 4001(a)(18) of ERISA),
individually or in the aggregate for all Pension Plans (excluding for purposes
of such computation any Pension Plans with respect to which assets exceed
benefit liabilities) which exceeds $100,000; or

 

(h)                                 There is entered against any Group Member
(i) one or more final judgments or orders for the payment of money involving in
the aggregate a liability (not paid or fully covered by insurance as to which
the relevant insurance company has acknowledged coverage) of $200,000 or more,
or (ii) one or more non-monetary final judgments that have, or could reasonably
be expected to have, individually or in the aggregate, a Material Adverse Effect

 

90

--------------------------------------------------------------------------------


 

and, in either case, (A) enforcement proceedings are commenced by any creditor
upon such judgment or order, or (B) all such judgments or decrees shall not have
been vacated, discharged, stayed or bonded pending appeal within thirty (30)
days from the entry thereof; or

 

(i)                                     (A) any of the Security Documents shall
cease, for any reason, to be in full force and effect (other than pursuant to
the terms thereof), or any Loan Party shall so assert, or any Lien created by
any of the Security Documents shall cease to be enforceable and of the same
effect and priority purported to be created thereby; or

 

(B)(1) any Person shall seek to serve process to attach, by trustee or similar
process, any funds of a Loan Party or of any other entity under the control of a
Loan Party (including a Subsidiary) in excess of $100,000 on deposit with the
Administrative Agent or any of its Affiliates, or (2) a notice of lien, levy, or
assessment shall be filed against any of a Loan Party’s assets by a Governmental
Authority, and any of the same under clauses (1) or (2) hereof shall not, within
ten days after the occurrence thereof, be discharged or stayed (whether through
the posting of a bond or otherwise); provided, however, that no Loans or other
extensions of credit shall be made hereunder during any such ten day cure
period; or

 

(C)(1) any material portion of a Loan Party’s assets is attached, seized, levied
on, or comes into possession of a trustee or receiver, or (2) any court order
enjoins, restrains or prevents a Loan Party from conducting any part of its
business; or

 

(j)                                     the guarantee contained in Section 2 of
the Guarantee and Collateral Agreement shall cease, for any reason, to be in
full force and effect or any Loan Party shall so assert; or

 

(k)                                  a Change of Control shall occur; or

 

(l)                                     any of the Governmental Approvals shall
have been (i) revoked, rescinded, suspended, modified in an adverse manner or
not renewed in the ordinary course for a full term or (ii) subject to any
decision by a Governmental Authority that designates a hearing with respect to
any applications for renewal of any of the Governmental Approvals or that could
result in the Governmental Authority taking any of the actions described in
clause (i) above, and such decision or such revocation, rescission, suspension,
modification or nonrenewal (A) has, or could reasonably be expected to have, a
Material Adverse Effect, or (B) materially adversely affects the legal
qualifications of any Group Member to hold any material Governmental Approval in
any applicable jurisdiction and such revocation, rescission, suspension,
modification or nonrenewal could reasonably be expected to materially adversely
affect the status of or legal qualifications of any Group Member to hold any
material Governmental Approval in any other jurisdiction; or

 

(m)                               a Material Adverse Effect shall occur.

 

8.2                               Remedies Upon Event of Default.  If any Event
of Default occurs and is continuing, the Administrative Agent shall, at the
request of, or may, with the consent of, the Required Lenders, take any or all
of the following actions:

 

(a)                                  if such event is an Event of Default
specified in clause (i) or (ii) of Section

 

91

--------------------------------------------------------------------------------


 

8.1(f) with respect to any Borrower, the Revolving Commitments shall immediately
terminate automatically and the Loans (with accrued interest thereon) and all
other amounts owing under this Agreement and the other Loan Documents shall
automatically immediately become due and payable, and

 

(b)                                 if such event is any other Event of Default,
any of the following actions may be taken: (i) with the consent of the Required
Lenders, the Administrative Agent may, or upon the request of the Required
Lenders, the Administrative Agent shall, by notice to the Borrowers declare the
Revolving Commitments and the L/C Commitment to be terminated forthwith,
whereupon the Revolving Commitments and the L/C Commitments shall immediately
terminate; (ii) with the consent of the Required Lenders, the Administrative
Agent may, or upon the request of the Required Lenders, the Administrative Agent
shall, by notice to the Borrowers, declare the Loans (with accrued interest
thereon) and all other amounts owing under this Agreement and the other Loan
Documents to be due and payable forthwith, whereupon the same shall immediately
become due and payable; and (iii) exercise on behalf of itself, the Lenders and
the Issuing Lender all rights and remedies available to it, the Lenders and the
Issuing Lender under the Loan Documents.  With respect to all Letters of Credit
with respect to which presentment for honor shall not have occurred at the time
of an acceleration pursuant to this paragraph, the Borrowers shall Cash
Collateralize an amount equal to the aggregate then undrawn and unexpired amount
of such Letters of Credit.  Amounts so Cash Collateralized shall be applied by
the Administrative Agent to the payment of drafts drawn under such Letters of
Credit, and the unused portion thereof after all such Letters of Credit shall
have expired or been fully drawn upon, if any, shall be applied to repay other
obligations of the Borrowers hereunder and under the other Loan Documents in
accordance with Section 8.3.  After all such Letters of Credit shall have
expired or been fully drawn upon and all amounts drawn thereunder have been
reimbursed in full and all other Obligations of the Borrowers and the other Loan
Parties shall have been paid in full, the balance, if any, of the funds having
been so Cash Collateralized shall be returned to the Borrowers (or such other
Person as may be lawfully entitled thereto).  Except as expressly provided above
in this Section, presentment, demand, protest and all other notices of any kind
are hereby expressly waived by the Borrowers.

 

8.3                               Application of Funds.  After the exercise of
remedies provided for in Section 8.2, any amounts received by the Administrative
Agent on account of the Obligations shall be applied by the Administrative Agent
in the following order:

 

First, to the payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including any Collateral-Related
Expenses, fees, charges and disbursements of counsel to the Administrative Agent
and amounts payable under Sections 2.12 and 2.13) payable to the Administrative
Agent in its capacity as such (including interest thereon);

 

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the Issuing Lender (including reasonable
fees, charges and disbursements of counsel to the respective Lenders and the
Issuing Lender and amounts payable under Sections 2.12 and 2.13), ratably among
them in proportion to the respective amounts described in this clause Second
payable to them;

 

92

--------------------------------------------------------------------------------


 

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Issuing Lender Fees and interest on the Loans, L/C Disbursements which
have not yet been converted into Revolving Loans and other Obligations, ratably
among the Lenders and the Issuing Lender in proportion to the respective amounts
described in this clause Third payable to them;

 

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, L/C Disbursements which have not yet been converted into
Revolving Loans and other Obligations, ratably among the Lenders and the Issuing
Lender in proportion to the respective amounts described in this clause Fourth
held by them;

 

Fifth, to the Administrative Agent for the account of the Issuing Lender, to
Cash Collateralize that portion of the L/C Exposure comprised of the aggregate
undrawn amount of Letters of Credit pursuant to Section 3.10;

 

Sixth, to the payment of Obligations arising under any Specified Swap Agreement,
ratably among the Qualified Counterparties in proportion to the respective
amounts described in this clause Sixth held by them; and

 

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrowers or as otherwise required by Law.

 

Subject to Section 3.4, amounts used to Cash Collateralize the aggregate undrawn
amount of Letters of Credit pursuant to clause Fifth above shall be applied to
satisfy drawings under such Letters of Credit in accordance with Section 8.2(b)
as they occur.  Subject to Sections 3.4, 3.5 and 3.10, amounts used to Cash
Collateralize the aggregate undrawn amount of Letters of Credit pursuant to
clause Fifth above shall be applied to satisfy drawings under such Letters of
Credit as they occur.  If any amount remains on deposit as Cash Collateral after
all Letters of Credit have either been fully drawn or expired, such remaining
amount shall be applied to the other obligations, if any, in the order set forth
above.

 

SECTION 9
THE ADMINISTRATIVE AGENT

 

9.1                               Appointment and Authority.

 

(a)                                  Each of the Lenders hereby irrevocably
appoints SVB to act on its behalf as the Administrative Agent hereunder and
under the other Loan Documents and authorizes the Administrative Agent to take
such actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto.

 

(b)                                 The provisions of Section 9 are solely for
the benefit of the Administrative Agent, the Lenders and the Issuing Lender, and
neither any Borrower nor any other Loan Party shall have rights as a third party
beneficiary of any of such provisions.  Notwithstanding any provision to the
contrary elsewhere in this Agreement, the Administrative Agent shall not have
any duties or responsibilities to any Lender or any other Person, except those
expressly set forth herein, or any fiduciary relationship with any Lender, and
no implied covenants, functions,

 

93

--------------------------------------------------------------------------------


 

responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the
Administrative Agent.

 

(c)                                  The Administrative Agent shall also act as
the collateral agent under the Loan Documents, and each of the Lenders (in their
respective capacities as a Lender and, as applicable, Qualified Counterparty,
provider of Cash Management Services and FX Forward Contracts) hereby
irrevocably (i) authorizes the Administrative Agent to enter into all other Loan
Documents, as applicable, including the Guarantee and Collateral Agreement, and
(ii) appoints and authorizes the Administrative Agent to act as the agent of the
Secured Parties for purposes of acquiring, holding and enforcing any and all
Liens on Collateral granted by any of the Loan Parties to secure any of the
Obligations, together with such powers and discretion as are reasonably
incidental thereto.  The Administrative Agent, as collateral agent and any
co-agents, sub-agents and attorneys-in-fact appointed by the Administrative
Agent pursuant to Section 9.2 for purposes of holding or enforcing any Lien on
the Collateral (or any portion thereof) granted under the Security Documents, or
for exercising any rights and remedies thereunder at the direction of the
Administrative Agent), shall be entitled to the benefits of all provisions of
this Section 9 (including Section 9.7, as though such co-agents, sub-agents and
attorneys-in-fact were the collateral agent under the Loan Documents) and
Section 10 as if set forth in full herein with respect thereto.  Without
limiting the generality of the foregoing, the Administrative Agent is further
authorized on behalf of all the Lenders, without the necessity of any notice to
or further consent from the Lenders, from time to time to take any action, or
permit the any co-agents, sub-agents and attorneys-in-fact appointed by the
Administrative Agent to take any action, with respect to any Collateral or the
Loan Documents which may be necessary to perfect and maintain perfected the
Liens upon any Collateral granted pursuant to any Loan Document.

 

9.2                               Delegation of Duties.  The Administrative
Agent may perform any and all of its duties and exercise its rights and powers
hereunder or under any other Loan Document by or through any one or more
sub-agents appointed by the Administrative Agent.  The Administrative Agent and
any such sub-agent may perform any and all of its duties and exercise its rights
and powers by or through their respective Related Parties.  The exculpatory
provisions of this Section shall apply to any such sub-agent and to the Related
Parties of the Administrative Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as the Administrative
Agent.

 

9.3                               Exculpatory Provisions.  The Administrative
Agent shall have no duties or obligations except those expressly set forth
herein and in the other Loan Documents.  Without limiting the generality of the
foregoing, the Administrative Agent shall not:

 

(a)                                  be subject to any fiduciary or other
implied duties, regardless of whether any Default or any Event of Default has
occurred and is continuing;

 

(b)                                 have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents), as applicable;
provided that the

 

94

--------------------------------------------------------------------------------


 

Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law; and

 

(c)                                  except as expressly set forth herein and in
the other Loan Documents, have any duty to disclose, and the Administrative
Agent shall not be liable for the failure to disclose, any information relating
to any Borrower or any of its Affiliates that is communicated to or obtained by
any Person serving as the Administrative Agent or any of its Affiliates in any
capacity.

 

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Section 10.1), or (ii) in the absence of its own
gross negligence or willful misconduct.

 

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default or Event of Default,
(iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document or (v) the satisfaction of any condition set forth in Section 5.1,
Section 5.2 or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to the Administrative Agent.

 

9.4                               Reliance by Administrative Agent.  The
Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person.  The Administrative Agent also may rely upon any statement made
to it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon.  In determining
compliance with any condition hereunder to the making of a Loan, or the issuance
of a Letter of Credit, that by its terms must be fulfilled to the satisfaction
of a Lender, the Administrative Agent may presume that such condition is
satisfactory to such Lender unless the Administrative Agent shall have received
notice to the contrary from such Lender prior to the making of such Loan or the
issuance of such Letter of Credit.  The Administrative Agent may consult with
legal counsel (who may be counsel for any of the Loan Parties), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.  The Administrative Agent may deem and treat
the payee of any Note as the owner thereof for all purposes unless a written
notice of assignment, negotiation or transfer thereof shall have been filed with
the Administrative Agent.  The Administrative Agent shall be fully justified in
failing or refusing to take any action under this Agreement or any other Loan
Document unless it shall first receive such advice or concurrence of the
Required Lenders (or such other number or

 

95

--------------------------------------------------------------------------------


 

percentage of Lenders as shall be provided for herein or in the other Loan
Documents) as it deems appropriate or it shall first be indemnified to its
satisfaction by the Lenders against any and all liability and expense that may
be incurred by it by reason of taking or continuing to take any such action. 
The Administrative Agent shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement and the other Loan Documents in
accordance with a request of the Required Lenders (or such other number or
percentage of Lenders as shall be provided for herein or in the other Loan
Documents), and such request and any action taken or failure to act pursuant
thereto shall be binding upon the Lenders and all future holders of the Loans.

 

9.5                               Notice of Default.  The Administrative Agent
shall not be deemed to have knowledge or notice of the occurrence of any Default
or Event of Default unless the Administrative Agent has received notice from a
Lender or a Borrower referring to this Agreement, describing such Default or
Event of Default and stating that such notice is a “notice of default”.  In the
event that the Administrative Agent receives such a notice, the Administrative
Agent shall give notice thereof to the Lenders.  The Administrative Agent shall
take such action with respect to such Default or Event of Default as shall be
reasonably directed by the Required Lenders (or, if so specified by this
Agreement, all Lenders); provided that, unless and until the Administrative
Agent shall have received such directions, the Administrative Agent may (but
shall not be obligated to) take such action or refrain from taking such action
with respect to such Default or Event of Default as it shall deem advisable in
the best interests of the Lenders.

 

9.6                               Non-Reliance on Administrative Agent and Other
Lenders.  Each Lender expressly acknowledges that neither the Administrative
Agent nor any of its officers, directors, employees, agents, attorneys in fact
or affiliates has made any representations or warranties to it and that no act
by the Administrative Agent hereafter taken, including any review of the affairs
of a Group Member or any affiliate of a Group Member, shall be deemed to
constitute any representation or warranty by the Administrative Agent to any
Lender.  Each Lender represents to the Administrative Agent that it has,
independently and without reliance upon the Administrative Agent or any other
Lender, and based on such documents and information as it has deemed
appropriate, made its own appraisal of and investigation into the business,
operations, property, financial and other condition and creditworthiness of the
Group Members and their affiliates and made its own decision to make its Loans
hereunder and enter into this Agreement.  Each Lender also represents that it
will, independently and without reliance upon the Administrative Agent or any
other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit analysis, appraisals
and decisions in taking or not taking action under this Agreement and the other
Loan Documents, and to make such investigation as it deems necessary to inform
itself as to the business, operations, property, financial and other condition
and creditworthiness of the Group Members and their affiliates.  Except for
notices, reports and other documents expressly required to be furnished to the
Lenders by the Administrative Agent hereunder, the Administrative Agent shall
have no duty or responsibility to provide any Lender with any credit or other
information concerning the business, operations, property, condition (financial
or otherwise), prospects or creditworthiness of any Group Member or any
affiliate of a Group Member that may come into the possession of the
Administrative Agent or any of its officers, directors, employees, agents,
attorneys in fact or affiliates.

 

96

--------------------------------------------------------------------------------


 

9.7                               Indemnification.  Each of the Lenders agrees
to indemnify the Administrative Agent in its capacity as such (to the extent not
reimbursed by the Borrowers or any other Loan Party and without limiting the
obligation of the Borrowers or any other Loan Party to do so, according to its
Aggregate Exposure Percentage in effect on the date on which indemnification is
sought under this Section 9.7 (or, if indemnification is sought after the date
upon which the Revolving Commitments shall have terminated and the Loans shall
have been paid in full, in accordance with its Aggregate Exposure Percentage
immediately prior to such date), from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind whatsoever that may at any time (whether
before or after the payment of the Loans) be imposed on, incurred by or asserted
against the Administrative Agent in any way relating to or arising out of, the
Revolving Commitments, this Agreement, any of the other Loan Documents or any
documents contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby or any action taken or omitted by the
Administrative Agent under or in connection with any of the foregoing; provided
that no Lender shall be liable for the payment of any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements that are found by a final and nonappealable
decision of a court of competent jurisdiction to have resulted primarily from
the Administrative Agent’s gross negligence or willful misconduct.  The
agreements in this Section 9.7 shall survive the payment of the Loans and all
other amounts payable hereunder.

 

9.8                               Agent in Its Individual Capacity.  The Person
serving as the Administrative Agent hereunder shall have the same rights and
powers in its capacity as a Lender as any other Lender and may exercise the same
as though it were not the Administrative Agent and the term “Lender” or
“Lenders” shall, unless otherwise expressly indicated or unless the context
otherwise requires, include each such Person serving as the Administrative Agent
hereunder in its individual capacity.  Such Person and its Affiliates may accept
deposits from, lend money to, act as the financial advisor or in any other
advisory capacity for and generally engage in any kind of business with a
Borrower or any Subsidiary or other Affiliate thereof as if such Person were not
the Administrative Agent hereunder and without any duty to account therefor to
the Lenders.

 

9.9                               Successor Administrative Agent.  The
Administrative Agent may at any time give notice of its resignation to the
Lenders and the Borrowers.  Upon receipt of any such notice of resignation, the
Required Lenders shall have the right, in consultation with the Borrowers, to
appoint a successor, which shall be a bank with an office in the Commonwealth of
Massachusetts, or an Affiliate of any such bank with an office in the
Commonwealth of Massachusetts.  If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within thirty (30) days after the retiring Administrative Agent gives notice of
its resignation, then the retiring Agent may on behalf of the Lenders, appoint a
successor Administrative Agent meeting the qualifications set forth above;
provided that, if the retiring Administrative Agent shall notify the Borrowers
and the Lenders that no qualifying Person has accepted such appointment, then
such resignation shall nonetheless become effective in accordance with such
notice and (1) the retiring Agent shall be discharged from its duties and
obligations hereunder and under the other Loan Documents (except that in the
case of any collateral security held by the Administrative Agent on behalf of
the Secured Parties under any of the Loan Documents, the retiring Administrative
Agent shall continue to hold such collateral security until such time as a
successor Administrative Agent is appointed and such

 

97

--------------------------------------------------------------------------------


 

collateral security is assigned to such successor Administrative Agent) and
(2) all payments, communications and determinations provided to be made by, to
or through the Administrative Agent shall instead be made by or to each Lender
directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this paragraph.  Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or retired) Administrative Agent, and the
retiring Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this paragraph).  The fees payable by
the Borrowers to a successor Administrative Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Borrowers and
such successor.  After the retiring Administrative Agent’s resignation hereunder
and under the other Loan Documents, the provisions of Section 9 and Section 10.5
shall continue in effect for the benefit of such retiring Administrative Agent,
its sub-agents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them while the retiring Administrative
Agent was acting as the Administrative Agent.

 

9.10                        Collateral and Guaranty Matters.  The Lenders
irrevocably authorize the Administrative Agent, at its option and in its
discretion,

 

(a)                                  to release any Lien on any Collateral or
other property granted to or held by the Administrative Agent under any Loan
Document (i) upon termination of the Revolving Commitments and payment in full
of all Obligations (other than contingent indemnification obligations),
(ii) that is sold or to be sold as part of or in connection with any sale
permitted hereunder or under any other Loan Document, or (iii) subject to
Section 10.1, if approved, authorized or ratified in writing by the Required
Lenders;

 

(b)                                 to subordinate any Lien on any Collateral or
other property granted to or held by the Administrative Agent under any Loan
Document to the holder of any Lien on such property that is permitted by
Section 7.3(g); and

 

(c)                                  to release any Guarantor from its
obligations under the Guarantee and Collateral Agreement if such Person ceases
to be a Subsidiary as a result of a transaction permitted hereunder.

 

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guarantee and Collateral Agreement
pursuant to this Section 9.10.

 

9.11                        Proofs of Claim.  In case of the pendency of any
Insolvency Proceeding or any other judicial proceeding relative to any Loan
Party, the Administrative Agent (irrespective of whether the principal of any
Loan shall then be due and payable as herein expressed or by declaration or
otherwise and irrespective of whether the Administrative Agent shall have made
any demand on the Borrowers) shall be entitled and empowered, by intervention in
such proceeding or otherwise:

 

98

--------------------------------------------------------------------------------


 

(a)                                  to file and prove a claim for the whole
amount of the principal and interest owing and unpaid in respect of the Loans
and all other Obligations that are owing and unpaid and to file such other
documents as may be necessary or advisable to have the claims of the Lenders and
the Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders and the Administrative Agent
and their respective agents and counsel and all other amounts due the Lenders
and the Administrative Agent under Sections 2.6 and 10.5) allowed in such
judicial proceeding; and

 

(b)                                 to collect and receive any monies or other
property payable or deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.6 and 10.5.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender to authorize the Administrative Agent to
vote in respect of the claim of any Lender in any such proceeding.

 

SECTION 10
MISCELLANEOUS

 

10.1                        Amendments and Waivers.

 

(a)                                  Neither this Agreement, any other Loan
Document, nor any terms hereof or thereof may be amended, supplemented or
modified except in accordance with the provisions of this Section 10.1.  The
Required Lenders and each Loan Party party to the relevant Loan Document may,
or, with the written consent of the Required Lenders, the Administrative Agent
and each Loan Party party to the relevant Loan Document may, from time to time,
(i) enter into written amendments, supplements or modifications hereto and to
the other Loan Documents for the purpose of adding any provisions to this
Agreement or the other Loan Documents or changing in any manner the rights of
the Lenders or of the Loan Parties hereunder or thereunder or (ii) waive, on
such terms and conditions as the Required Lenders or the Administrative Agent,
as the case may be, may specify in such instrument, any of the requirements of
this Agreement or the other Loan Documents or any Default or Event of Default
and its consequences; provided that no such waiver and no such amendment,
supplement or modification shall: (A) forgive the principal amount or extend the
final scheduled date of maturity of any Loan, reduce the stated rate of any
interest or fee payable hereunder or extend the scheduled date of any payment
thereof, or increase the amount or extend the expiration date of any Lender’s
Revolving Commitment, in each case without the written consent of each Lender
directly affected thereby; (B) eliminate or reduce the voting rights of any
Lender under this Section 10.1 without the

 

99

--------------------------------------------------------------------------------


 

written consent of such Lender; (C) reduce any percentage specified in the
definition of Required Lenders, consent to the assignment or transfer by any
Borrower of any of its rights and obligations under this Agreement and the other
Loan Documents, release all or substantially all of the Collateral or release
all or substantially all of the Guarantors from their obligations under the
Guarantee and Collateral Agreement, in each case without the written consent of
all Lenders; (D) amend, modify or waive the pro rata requirements of
Section 2.11 in a manner that adversely affects the Lenders without the written
consent of each Lender; (E) amend, modify or waive any provision of Section 9
without the written consent of the Administrative Agent; (F) amend, modify or
waive any provision of Section 2.3 or 2.4 without the written consent of the
Swingline Lender; (G) amend, modify or waive any provision of Section 3 without
the written consent of the Issuing Lender; or (H) amend or modify the
application of prepayments set forth in Section 2.11(i) or the application of
payments set forth in Section 8.3 in a manner that adversely affects the Lenders
without the written consent of each Lender.  Any such waiver and any such
amendment, supplement or modification shall apply equally to each of the Lenders
and shall be binding upon the Loan Parties, the Lenders, the Administrative
Agent and all future holders of the Loans.  In the case of any waiver, the Loan
Parties, the Lenders and the Administrative Agent shall be restored to their
former position and rights hereunder and under the other Loan Documents, and any
Default or Event of Default waived shall be deemed to be cured during the period
such waiver is effective; but no such waiver shall extend to any subsequent or
other Default or Event of Default, or impair any right consequent thereon.

 

(b)                                 Notwithstanding anything to the contrary
contained in Section 10.1(a) above, in the event that the Borrowers request that
this Agreement or any of the other Loan Documents be amended or otherwise
modified in a manner which would require the consent of all of the Lenders and
such amendment or other modification is agreed to by the Borrowers, the Required
Lenders and the Administrative Agent, then, with the consent of the Borrowers,
the Administrative Agent and the Required Lenders, this Agreement or such other
Loan Document may be amended without the consent of the Lender or Lenders who
are unwilling to agree to such amendment or other modification (each, a
“Minority Lender”), to provide for:

 

(i)                                     the termination of the Revolving
Commitment of each such Minority Lender;

 

(ii)                                  the assumption of the Loans and Revolving
Commitment of each such Minority Lender by one or more Replacement Lenders
pursuant to the provisions of Section 2.15; and

 

(iii)                               the payment of all interest, fees and other
obligations payable or accrued in favor of each Minority Lender and such other
modifications to this Agreement or to such Loan Documents as the Borrowers, the
Administrative Agent and the Required Lenders may determine to be appropriate in
connection therewith.

 

(c)                                  Notwithstanding any provision herein to the
contrary, this Agreement may be amended (or amended and restated) with the
written consent of the Required Lenders, the Administrative Agent, and the
Borrowers, (i) to add one or more additional credit or term loan facilities to
this Agreement and to permit all such additional extensions of credit and all
related obligations and liabilities arising in connection therewith and from
time to time outstanding

 

100

--------------------------------------------------------------------------------


 

thereunder to share ratably (or on a basis subordinated to the existing
facilities hereunder) in the benefits of this Agreement and the other Loan
Documents with the obligations and liabilities from time to time outstanding in
respect of the existing facilities hereunder and (ii) in connection with the
foregoing, to permit, as deemed appropriate by the Administrative Agent and
approved by the Required Lenders, the Lenders providing such additional credit
facilities to participate in any required vote or action required to be approved
by the Required Lenders.

 

10.2                        Notices.  All notices, requests and demands to or
upon the respective parties hereto to be effective shall be in writing
(including by facsimile or electronic mail), and, unless otherwise expressly
provided herein, shall be deemed to have been duly given or made when delivered,
or three Business Days after being deposited in the mail, postage prepaid, or,
in the case of facsimile or electronic mail notice, when received, addressed as
follows in the case of the Borrowers and the Administrative Agent, and as set
forth in an administrative questionnaire delivered to the Administrative Agent
in the case of the Lenders, or to such other address as may be hereafter
notified by the respective parties hereto:

 

Borrowers:

 

Satcon Technology Corporation
Satcon Power Systems, Inc.
Satcon Electronics, Inc.
Satcon Power Systems Canada Ltd.
27 Drydock Avenue
Boston, Massachusetts 02210
Attention: Donald R. Peck, Chief
Financial Officer and Treasurer
Facsimile No.: (617) 897-2401
Telephone No.: (617) 897-2400
E-Mail: donald.peck@satcon.com

 

 

 

 

 

with a copy to:



Greenberg Traurig LLP
One International Place
Boston, Massachusetts 02108
Attention: Jonathan Bell, Esquire
Facsimile No.: (617) 310-9000
Email: jbell@gtlaw.com

 

 

 

Administrative Agent:

 

Silicon Valley Bank
275 Grove Street, Suite 2-200
Newton, Massachusetts 02466
Attention: Michael Quinn
Facsimile No.: (617) 529-0177
E-Mail: mquinn@svb.com

 

101

--------------------------------------------------------------------------------


 

 

 

with a copy to:



Riemer & Braunstein LLP
Three Center Plaza
Boston, Massachusetts 02108
Attention: Charles Stavros, Esquire
Facsimile No.: (617) 880-3456
Email: cstavros@riemerlaw.com

 

provided that any notice, request or demand to or upon the Administrative Agent
or the Lenders shall not be effective until received.

 

Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Section 2 unless otherwise agreed by the Administrative Agent and
the applicable Lender.  The Administrative Agent or the Borrowers may, in their
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.  Unless the Administrative Agent otherwise prescribes,
(a) notices and other communications sent to an email address shall be deemed
received upon the sender’s receipt of an acknowledgment from the intended
recipient (such as by the “return receipt requested” function, as available,
return email or other written acknowledgment); provided that, if such notice or
other communication is not sent during the normal business hours of the
recipient, such notice or communication shall be deemed to have been sent at the
opening of business on the next Business Day for the recipient, and (b) notices
or communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its email address
as described in the foregoing clause (a) of notification that such notice or
communication is available and identifying the website address therefor.

 

10.3                        No Waiver; Cumulative Remedies.  No failure to
exercise and no delay in exercising, on the part of the Administrative Agent or
any Lender, any right, remedy, power or privilege hereunder or under the other
Loan Documents shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege.  The rights, remedies, powers and privileges herein provided
are cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

 

10.4                        Survival of Representations and Warranties.  All
representations and warranties made hereunder, in the other Loan Documents and
in any document, certificate or statement delivered pursuant hereto or in
connection herewith shall survive the execution and delivery of this Agreement
and the making of the Loans and other extensions of credit hereunder.

 

10.5                        Payment of Expenses and Taxes.  The Borrowers
jointly and severally agree (a) to pay or reimburse the Administrative Agent for
all its reasonable and documented out of pocket costs and expenses incurred in
connection with the development, preparation and execution of,

 

102

--------------------------------------------------------------------------------


 

and any amendment, supplement or modification to, this Agreement and the other
Loan Documents and any other documents prepared in connection herewith or
therewith, and the consummation and administration of the transactions
contemplated hereby and thereby, including the reasonable and documented fees
and disbursements of counsel to the Administrative Agent and filing and
recording fees and expenses, with statements with respect to the foregoing to be
submitted to the Borrowers prior to the Closing Date (in the case of amounts to
be paid on the Closing Date, as applicable) and from time to time thereafter on
a quarterly basis or such other periodic basis as the Administrative Agent shall
deem appropriate, (b) to pay or reimburse each Lender and the Administrative
Agent for all its documented out-of-pocket costs and expenses incurred in
connection with the enforcement or preservation of any rights under this
Agreement, the other Loan Documents and any such other documents, including the
documented fees and disbursements of counsel (including the allocated fees and
expenses of in house counsel) to each Lender and of counsel to the
Administrative Agent, (c) to pay, indemnify, and hold each Lender and the
Administrative Agent harmless from, any and all recording and filing fees and
any and all liabilities with respect to, or resulting from any delay in paying,
stamp, excise and other taxes excluding net income taxes and franchise taxes
(imposed in lieu of net income taxes) which do not constitute Non-Excluded
Taxes, if any, that may be payable or determined to be payable in connection
with the execution and delivery of, or consummation or administration of any of
the transactions contemplated by, or any amendment, supplement or modification
of, or any waiver or consent under or in respect of, this Agreement, the other
Loan Documents and any such other documents, and (d) to pay, indemnify, and hold
each Lender and the Administrative Agent and their respective officers,
directors, employees, affiliates, agents and controlling persons (each, an
“Indemnitee”) harmless from and against any and all other liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever with respect to or
arising out of or in connection with the execution, delivery, enforcement,
performance and administration of this Agreement, the other Loan Documents and
any such other documents (regardless of whether any Indemnitee is a party hereto
and regardless or whether any such matter is initiated by a third party, any
Borrower, any other Loan Party or any other Person), including any of the
foregoing relating to the use of proceeds of the Loans or the violation of,
noncompliance with or liability under, any Environmental Law applicable to the
operations of any Group Member or any of the Properties and the reasonable and
documented fees and expenses of legal counsel in connection with claims, actions
or proceedings by any Indemnitee against any Loan Party under any Loan Document
(all the foregoing in this clause (d), collectively, the “Indemnified
Liabilities”); provided that the Borrowers shall have no obligation hereunder to
any Indemnitee with respect to Indemnified Liabilities to the extent such
Indemnified Liabilities are found by a final and nonappealable decision of a
court of competent jurisdiction to have resulted from the gross negligence or
willful misconduct of such Indemnitee.  Without limiting the foregoing, and to
the extent permitted by applicable law, each of the Borrowers agrees not to
assert and to cause their respective Subsidiaries not to assert, and hereby
waives and agrees to cause their respective Subsidiaries to waive, all rights
for contribution or any other rights of recovery with respect to all claims,
demands, penalties, fines, liabilities, settlements, damages, costs and expenses
of whatever kind or nature, under or related to Environmental Laws, that any of
them might have by statute or otherwise against any Indemnitee.  All amounts due
under this Section 10.5 shall be payable not later than 10 days after written
demand therefor.  Statements payable by the Borrowers pursuant to this
Section 10.5 shall be submitted to Donald R. Peck, Chief Financial

 

103

--------------------------------------------------------------------------------


 

Officer and Treasurer of Satcon Technology (Telecopy No. (617) 897-2401), at the
address of the Borrowers set forth in Section 10.2, or to such other Person or
address as may be hereafter designated by the Borrowers in a written notice to
the Administrative Agent.  The agreements in this Section 10.5 shall survive
repayment of the Loans and all other amounts payable hereunder.

 

10.6                        Successors and Assigns; Participations and
Assignments.

 

(a)                                  The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby (including any Affiliate of the Issuing
Lender that issues any Letter of Credit), except that no Borrower may assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of each Lender (and any attempted assignment or transfer by any
Borrower without such consent shall be null and void).

 

(b)                                 (i)                                    
Subject to the conditions set forth below in Section 10.6(b)(ii), any Lender may
assign to one or more Eligible Assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Revolving
Commitment and the Loans at the time owing to it) with the prior written consent
of:

 

(A)                              the Administrative Agent (such consent not to
be unreasonably withheld or delayed);

 

(B)                                with respect to any proposed assignment of
all or a portion of the Swingline Commitment, the Swingline Lender; and

 

(C)                                with respect to any proposed assignment of
all or a portion of the L/C Commitment, the Issuing Lender.

 

(ii)                                  Assignments shall be subject to the
following additional conditions:

 

(A)                              the consent of the Borrowers (such consent not
to be unreasonably withheld or delayed) shall be required unless (1) an Event of
Default has occurred and is continuing at the time of such assignment or (2)
such assignment is to a Lender, an Affiliate of a Lender or an Approved Fund;
provided that the Borrowers shall be deemed to have consented to any such
assignment unless they shall object thereto by written notice to the
Administrative Agent within five (5) Business Days after having received notice
thereof;

 

(B)                                the consent of the Administrative Agent (such
consent not to be unreasonably withheld or delayed) shall be required if such
assignment is to a Person that is not a Lender, an Affiliate of such Lender or
an Approved Fund with respect to such Lender;

 

(C)                                except in the case of an assignment to a
Lender, an affiliate of a Lender or an Approved Fund or an assignment of the
entire remaining amount of the assigning Lender’s Revolving Commitment or Loans,
the amount of the Revolving Commitment or Loans of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent) shall
not be less than $5,000,000 (provided that (x) simultaneous assignments to or by

 

104

--------------------------------------------------------------------------------


 

two or more Approved Funds will be treated as a single assignment for purposes
of determining whether such minimum amount has been met, and (y) simultaneous
assignments to members of an Assignee Group and concurrent assignments from
members of an Assignee Group to a single Eligible Assignee (or to an Eligible
Assignee and members of its Assignee Group) will be treated as a single
assignment for purposes of determining whether such minimum amount has been
met), unless each of the Borrowers and the Administrative Agent otherwise
consent; provided that no such consent of the Borrowers shall be required if an
Event of Default has occurred and is continuing;

 

(D)                               no such assignment shall be made to (1) a
Defaulting Lender or any of its Subsidiaries, (2) any Borrower or any of its
Subsidiaries or Affiliates, (3) a natural person, or (4) any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (D);

 

(E)                                 the parties to each assignment of all or a
portion of any Revolving Commitment shall (1) electronically execute and deliver
to the Administrative Agent an Assignment and Assumption via an electronic
settlement system acceptable to the Administrative Agent or (2) manually execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee of $3,500 (provided that the
Administrative Agent may, in its sole discretion, elect to waive such processing
and recordation fees in the case of any assignment), payable by the assigning or
assignee Lender as they shall mutually agree; and

 

(F)                                 the Eligible Assignee, if it shall not be a
Lender, shall deliver to the Administrative Agent an administrative
questionnaire.

 

For the purposes of this Section 10.6, the term “Approved Fund” means any Person
(other than a natural person) that is (or will be) engaged in making,
purchasing, holding or investing in commercial loans and similar extensions of
credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

 

(iii)                               In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrowers and the Administrative Agent, the
Defaulting Lender’s Revolving Percentage of Loans previously requested by the
Borrowers but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (A) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent or any Lender hereunder (and interest accrued thereon)
and (B) acquire (and fund as appropriate) its full Revolving Percentage of all
Loans, its L/C Percentage of participations in Letters of Credit, and its
Revolving Percentage of all participations in Swingline Loans.  Notwithstanding
the foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under applicable law without

 

105

--------------------------------------------------------------------------------


 

compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.

 

(iv)                              Subject to acceptance and recording thereof
pursuant to Section 10.6(b)(vi) below, from and after the effective date
specified in each Assignment and Assumption the Eligible Assignee thereunder
shall be a party hereto and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 2.13 and 10.5).  Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this Section 10.6 shall be treated for purposes of this Agreement as
a sale by such Lender of a participation in such rights and obligations in
accordance with Section 10.6(c).

 

(v)                                 The Administrative Agent, acting for this
purpose as an agent of the Borrowers (and such agency being solely for tax
purposes), shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Revolving Lenders, and the Revolving Commitments of, and
principal amount of the Revolving Loans owing to, each Revolving Lender pursuant
to the terms hereof from time to time, and the names and addresses of the L/C
Lenders, and the L/C Commitments of, and principal amounts owing to, each L/C
Lender pursuant to the terms hereof from time to time (the “Register”).  The
entries in the Register shall be conclusive, and the Borrowers, the
Administrative Agent, the Issuing Lender and the Lenders may treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary.  In addition, the Administrative Agent shall maintain on the Register
information regarding the designation, and revocation of designation, of any
Revolving Lender as a Defaulting Lender.  The Register shall be available for
inspection by the Borrowers, the Issuing Lender, the Administrative Agent and
any Lender, at any reasonable time and from time to time upon reasonable prior
notice.

 

(vi)                              Upon its receipt of a duly completed
Assignment and Assumption executed by an assigning Lender and an Eligible
Assignee, the Eligible Assignee’s completed administrative questionnaire (unless
the Eligible Assignee shall already be a Lender hereunder), the processing and
recordation fee referred to in Section 10.6(b) and any written consent to such
assignment required by Section 10.6(b) (in each case to the extent required),
the Administrative Agent shall accept such Assignment and Assumption and record
the information contained therein in the applicable Register.  No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the applicable Register as provided in this paragraph. This Section 10.6(b)(iv)
shall be construed so that the Loans are at all times maintained in “registered
form” within the meaning of Sections 163(f), 871(h)(2) and 881(c)(2) of the
Code.

 

(c)                                  (i)                                     Any
Lender may, without the consent of the Borrowers or the Administrative Agent,
sell participations to one or more banks or other entities (other than a

 

106

--------------------------------------------------------------------------------


 

Defaulting Lender, a natural person, any Borrower or any of its Subsidiaries or
Affiliates) (each, a “Participant”) in all or a portion of such Lender’s rights
and obligations under this Agreement (including all or a portion of its
Revolving Commitment and the Loans owing to it); provided that (A) such Lender’s
obligations under this Agreement shall remain unchanged, (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (C) the Borrowers, the Administrative Agent, the Issuing
Lender and the other Lenders shall continue to deal solely and directly with
such Lender in connection with such Lender’s rights and obligations under this
Agreement.  Any agreement pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement may provide that such Lender
will not, without the consent of the Participant, agree to any amendment,
modification or waiver that (1) requires the consent of each Lender directly
affected thereby pursuant to the proviso to the second sentence of Section 10.1
and (2) directly affects such Participant.  In no case shall a Participant have
the right to enforce any of the terms of any Loan Document.  Subject to
Section 10.6(c)(ii), the Borrowers agree that each Participant shall be entitled
to the benefits of Sections 2.12 and 2.13 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to Section 10.6(b);
provided that each Participant shall be subject to the terms and provisions of
Section 2.11(j) as if it were a Lender.  To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 10.7(b) as though
it were a Lender; provided that such Participant shall be subject to
Section 10.7(a) as though it were a Lender.

 

(ii)                                  A Participant shall not be entitled to
receive any greater payment under Section 2.13 than the applicable Lender would
have been entitled to receive with respect to the participation sold to such
Participant, unless the sale of the participation to such Participant is made
with the Borrowers’ prior written consent.  Any Participant that is a Non-U.S.
Lender shall not be entitled to the benefits of Section 2.13 unless such
Participant complies with Section 2.13(d).

 

(d)                                 Any Lender may at any time pledge or assign
a security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or Eligible Assignee for
such Lender as a party hereto.

 

(e)                                  The Borrowers, upon receipt by the
Borrowers of written notice from the relevant Lender, agrees to issue Notes to
any Lender requiring Notes to facilitate transactions of the type described in
Section 10.6(d) above.

 

(f)                                    Each Lender, upon execution and delivery
hereof or upon succeeding to an interest in a Revolving Commitment or Loans, as
the case may be, represents and warrants as of the Closing Date or as of the
effective date of the applicable Assignment and Assumption that: (i) it is an
Eligible Assignee; (ii) it has experience and expertise in the making of or
investing in commitments, loans or investments such as the Revolving Commitment
and Loans; and (iii) it will make or invest in its Revolving Commitment and
Loans for its own account in the ordinary course of its business and without a
view to distribution of such Revolving Commitment and

 

107

--------------------------------------------------------------------------------


 

Loans within the meaning of the Securities Act or the Securities Exchange Act of
1934, or other federal securities laws (it being understood that, subject to the
provisions of this Section 10.6, the disposition of such Revolving Commitment
and Loans or any interests therein shall at all times remain within its
exclusive control).

 

10.7                        Adjustments; Set-off.

 

(a)                                  Except to the extent that this Agreement
expressly provides for payments to be allocated to a particular Lender or to the
Lenders under a particular Facility, if any Lender (a “Benefitted Lender”)
shall, at any time after the Loans and other amounts payable hereunder shall
immediately become due and payable pursuant to Section 8.2, receive any payment
of all or part of the Obligations owing to it, or receive any collateral in
respect thereof (whether voluntarily or involuntarily, by set-off, pursuant to
events or proceedings of the nature referred to in Section 8.1(f), or
otherwise), in a greater proportion than any such payment to or collateral
received by any other Lender, if any, in respect of the Obligations owing to
such other Lender, such Benefitted Lender shall purchase for cash from the other
Lenders a participating interest in such portion of the Obligations owing to
each such other Lender, or shall provide such other Lenders with the benefits of
any such collateral, as shall be necessary to cause such Benefitted Lender to
share the excess payment or benefits of such collateral ratably with each of the
Lenders; provided that, if all or any portion of such excess payment or benefits
is thereafter recovered from such Benefitted Lender, such purchase shall be
rescinded, and the purchase price and benefits returned, to the extent of such
recovery, but without interest.

 

(b)                                 Upon (i) the occurrence and during the
continuance of any Event of Default and (ii) obtaining the prior written consent
of the Administrative Agent, each Lender hereby is authorized at any time and
from time to time, without prior notice to the Borrowers, any such notice being
expressly waived by the Borrowers to the extent permitted by applicable law, to
set off and appropriate and apply against such amount any and all deposits
(general or special, time or demand, provisional or final), in any currency, and
any other credits, indebtedness or claims, in any currency, in each case whether
direct or indirect, absolute or contingent, matured or unmatured, at any time
held or owing by such Lender or any branch or agency thereof to or for the
credit or the account of the Borrowers; provided that, in the event that any
Defaulting Lender shall exercise any such right of setoff, (x) all amounts so
set off shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 2.16 and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of the Administrative Agent and the
Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff. 
Each Lender agrees promptly to notify the Borrowers and the Administrative Agent
after any such setoff and application made by such Lender; provided that the
failure to give such notice shall not affect the validity of such setoff and
application.  The rights of each Lender under this Section 10.7 are in addition
to other rights and remedies (including other rights of set-off) which such
Lender may have.

 

10.8                        Payments Set Aside.  To the extent that any payment
by or on behalf of the Borrowers is made to the Administrative Agent or any
Lender, or the Administrative Agent or

 

108

--------------------------------------------------------------------------------


 

any Lender exercises its right of setoff, and such payment or the proceeds of
such setoff or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by the Administrative Agent or such Lender in its
discretion) to be repaid to a trustee, receiver or any other party, in
connection with any Insolvency Proceeding or otherwise, then (a) to the extent
of such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
severally agrees to pay to the Administrative Agent upon demand its applicable
share (without duplication) of any amount so recovered from or repaid by the
Administrative Agent, plus interest thereon from the date of such demand to the
date such payment is made at a rate per annum equal to the Federal Funds
Effective Rate from time to time in effect.  The obligations of the Lenders
under clause (b) of the preceding sentence shall survive the payment in full of
the Obligations and the termination of this Agreement.

 

10.9                        Interest Rate Limitation.  Notwithstanding anything
to the contrary contained in any Loan Document, the interest paid or agreed to
be paid under the Loan Documents shall not exceed the maximum rate of
non-usurious interest permitted by applicable law (the “Maximum Rate”).  If the
Administrative Agent or any Lender shall receive interest in an amount that
exceeds the Maximum Rate, the excess interest shall be applied to the principal
of the Loans or, if it exceeds such unpaid principal, refunded to the
Borrowers.  In determining whether the interest contracted for, charged, or
received by the Administrative Agent or a Lender exceeds the Maximum Rate, such
Person may, to the extent permitted by applicable law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and (c)
amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.

 

10.10                 Counterparts.  This Agreement may be executed by one or
more of the parties to this Agreement on any number of separate counterparts,
and all of said counterparts taken together shall be deemed to constitute one
and the same instrument.  Delivery of an executed signature page of this
Agreement by facsimile or electronic mail transmission shall be effective as
delivery of a manually executed counterpart hereof.  A set of the copies of this
Agreement signed by all the parties shall be lodged with the Borrowers and the
Administrative Agent.

 

10.11                 Severability.  Any provision of this Agreement that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.  Without limiting the
foregoing provisions of this Section 10.11, if and to the extent that the
enforceability of any provisions in this Agreement relating to Defaulting
Lenders shall be limited under or in connection with any Insolvency Proceeding,
as determined in good faith by the Administrative Agent or the Issuing Lender,
as applicable, then such provisions shall be deemed to be in effect only to the
extent not so limited.

 

10.12                 Integration.  This Agreement and the other Loan Documents
represent the entire agreement of the Borrowers, the other Loan Parties, the
Administrative Agent and the Lenders

 

109

--------------------------------------------------------------------------------


 

with respect to the subject matter hereof and thereof, and there are no
promises, undertakings, representations or warranties by the Administrative
Agent or any Lender relative to the subject matter hereof not expressly set
forth or referred to herein or in the other Loan Documents.

 

10.13                 GOVERNING LAW.  THIS AGREEMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE COMMONWEALTH OF
MASSACHUSETTS.

 

10.14                 Submission to Jurisdiction; Waivers.  Each of the
Borrowers hereby irrevocably and unconditionally:

 

(a)                                  submits to the exclusive jurisdiction of
the State and Federal courts in the District of Massachusetts; provided that
nothing in this Agreement shall be deemed to operate to preclude the
Administrative Agent or any Lender from bringing suit or taking other legal
action in any other jurisdiction to realize on the Collateral or any other
security for the Obligations, or to enforce a judgment or other court order in
favor of Administrative Agent or such Lender.  Each of the Borrowers expressly
submits and consents in advance to such jurisdiction in any action or suit
commenced in any such court, and each of the Borrowers hereby waives any
objection that it may have based upon lack of personal jurisdiction, improper
venue, or forum non conveniens and hereby consents to the granting of such legal
or equitable relief as is deemed appropriate by such court.  Each of the
Borrowers hereby waives personal service of the summons, complaints, and other
process issued in such action or suit and agrees that service of such summons,
complaints, and other process may be made by registered or certified mail
addressed to the Borrowers at the addresses set forth in Section 10.2 of this
Agreement and that service so made shall be deemed completed upon the earlier to
occur of the Borrowers’ actual receipt thereof or three (3) days after deposit
in the U.S. mails, proper postage prepaid;

 

(b)                                 WAIVES, TO THE EXTENT PERMITTED BY
APPLICABLE LAW, ITS RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION
ARISING OUT OF OR BASED UPON THIS AGREEMENT, THE OTHER LOAN DOCUMENTS OR ANY
CONTEMPLATED TRANSACTION, INCLUDING CONTRACT, TORT, BREACH OF DUTY AND ALL OTHER
CLAIMS.  THIS WAIVER IS A MATERIAL INDUCEMENT FOR THE PARTIES TO ENTER INTO THIS
AGREEMENT.  EACH PARTY HAS REVIEWED THIS WAIVER WITH ITS COUNSEL; and

 

(c)                                  waives, to the maximum extent not
prohibited by law, any right it may have to claim or recover in any legal action
or proceeding referred to in this Section 10.14 any special, exemplary, punitive
or consequential damages.

 

10.15                 Acknowledgements.  Each of the Borrowers hereby
acknowledges that:

 

(a)                                  it has been advised by counsel in the
negotiation, execution and delivery of this Agreement and the other Loan
Documents;

 

(b)                                 none of the Administrative Agent nor any
Lender has any fiduciary relationship with or duty to the Borrowers arising out
of or in connection with this Agreement or

 

110

--------------------------------------------------------------------------------


 

any of the other Loan Documents, and the relationship between the Administrative
Agent and Lenders, on one hand, and the Borrowers, on the other hand, in
connection herewith or therewith is solely that of debtor and creditor; and

 

(c)                                  no joint venture is created hereby or by
the other Loan Documents or otherwise exists by virtue of the transactions
contemplated hereby among the Lenders or among the Borrowers and the Lenders.

 

10.16                 Releases of Guarantees and Liens.

 

(a)                                  Notwithstanding anything to the contrary
contained herein or in any other Loan Document, the Administrative Agent is
hereby irrevocably authorized by each Lender (without requirement of notice to
or consent of any Lender except as expressly required by Section 10.1) to take
any action requested by the Borrowers having the effect of releasing any
Collateral or guarantee obligations (1) to the extent necessary to permit
consummation of any transaction not prohibited by any Loan Document or that has
been consented to in accordance with Section 10.1 or (2) under the circumstances
described in Section 10.16(b) below.

 

(b)                                 At such time as the Loans and the other
Obligations under the Loan Documents (other than inchoate indemnity obligations
and obligations under or in respect of Specified Swap Agreements, to the extent
no default or termination event shall have occurred thereunder) shall have been
paid in full, the Revolving Commitments have been terminated and no Letters of
Credit shall be outstanding, the Collateral shall be released from the Liens
created by the Security Documents, and the Security Documents and all
obligations (other than those expressly stated to survive such termination) of
the Administrative Agent and each Loan Party under the Security Documents shall
terminate, all without delivery of any instrument or performance of any act by
any Person.

 

10.17                 Confidentiality.  The Administrative Agent and each Lender
agree to keep confidential all non-public information provided to it by any Loan
Party, the Administrative Agent or any Lender pursuant to or in connection with
this Agreement that is designated by the provider thereof as confidential;
provided that nothing herein shall prevent the Administrative Agent or any
Lender from disclosing any such information (a) to the Administrative Agent, any
other Lender, subject to an agreement to comply with the provisions of this
Section, or any affiliate thereof, (b) subject to an agreement to comply with
the provisions of this Section 10.17, to any actual or prospective Transferee or
any direct or indirect counterparty to any Specified Swap Agreement (or any
professional advisor to such counterparty), (c) to its employees, directors,
agents, attorneys, accountants and other professional advisors or those of any
of its affiliates, (d) upon the request or demand of any Governmental Authority,
(e) in response to any order of any court or other Governmental Authority or as
may otherwise be required pursuant to any Requirement of Law, (f) if requested
or required to do so in connection with any litigation or similar proceeding,
(g) that has been publicly disclosed, (h) to the National Association of
Insurance Commissioners or any similar organization or any nationally recognized
rating agency that requires access to information about a Lender’s investment
portfolio in connection with ratings issued with respect to such Lender, or (i)
in connection with the exercise of any remedy hereunder or under any other Loan
Document.  Notwithstanding anything herein to the contrary, any party to this
Agreement (and any employee, representative, or other agent of any party to this

 

111

--------------------------------------------------------------------------------


 

Agreement) may disclose to any and all persons, without limitation of any kind,
the tax treatment and tax structure of the transactions contemplated by this
Agreement and all materials of any kind (including opinions or other tax
analyses) that are provided to it relating to such tax treatment and tax
structure.  However, any such information relating to the tax treatment or tax
structure is required to be kept confidential to the extent necessary to comply
with any applicable federal, state or provincial securities laws.

 

10.18                 Automatic Debits.  With respect to any principal,
interest, fee, or any other cost or expense (including attorney costs of the
Administrative Agent or any Lender payable by the Borrowers hereunder) due and
payable to the Administrative Agent or any Lender under the Loan Documents, the
Borrowers hereby irrevocably authorize the Administrative Agent to debit any
deposit account of the Borrowers maintained with the Administrative Agent in an
amount such that the aggregate amount debited from all such deposit accounts
does not exceed such principal, interest, fee or other cost or expense.  If
there are insufficient funds in such deposit accounts to cover the amount then
due, such debits will be reversed (in whole or in part, in the Administrative
Agent’s sole discretion) and such amount not debited shall be deemed to be
unpaid.  No such debit under this Section 10.18 shall be deemed a set-off.

 

10.19                 Patriot Act.  Each Lender and the Administrative Agent
(for itself and not on behalf of any other party) hereby notifies the Borrowers
that, pursuant to the requirements of the Patriot Act, it is required to obtain,
verify and record information that identifies the Borrowers, which information
includes the names and addresses and other information that will allow such
Lender or the Administrative Agent, as applicable, to identify the Borrowers in
accordance with the Patriot Act.  Each of the Borrowers will, and will cause
each of their respective Subsidiaries to, provide, to the extent commercially
reasonable or required by any Requirement of Law, such information and take such
actions as are reasonably requested by the Administrative Agent or any Lender to
assist the Administrative Agent and the Lenders in maintaining compliance with
the Patriot Act.

 

10.20                 Judgment Currency.  If for the purpose of obtaining
judgment in any court it is necessary to convert an amount due hereunder in the
currency in which it is due (the “Original Currency”) into another currency (the
“Second Currency”), the rate of exchange applied shall be that at which, in
accordance with normal banking procedures, the Administrative Agent could
purchase in the New York foreign exchange market, the Original Currency with the
Second Currency on the date two (2) Business Days preceding that on which
judgment is given.  The Loan Parties agree that their obligation in respect of
any Original Currency due from them hereunder shall, notwithstanding any
judgment or payment in such other currency, be discharged only to the extent
that, on the Business Day following the date the Administrative Agent receives
payment of any sum so adjudged to be due hereunder in the Second Currency, the
Administrative Agent may, in accordance with normal banking procedures,
purchase, in the New York foreign exchange market, the Original Currency with
the amount of the Second Currency so paid; and if the amount of the Original
Currency so purchased or could have been so purchased is less than the amount
originally due in the Original Currency, the Loan Parties agree as a separate
obligation and notwithstanding any such payment or judgment to indemnify the
Administrative Agent against such loss.  The term “rate of exchange” in this
Section 10.20 means the spot rate at which the Administrative Agent, in
accordance with normal practices, is able on the relevant date to purchase the
Original Currency with the Second Currency, and includes any premium and

 

112

--------------------------------------------------------------------------------


 

costs of exchange payable in connection with such purchase. Notwithstanding the
foregoing, if a judgment is obtained in an Ontario court, the Loan Parties and
Administrative Agent acknowledge that:

 

(a)                                  A judgment of an Ontario court may only be
awarded in Canadian currency; and

 

(b)                                 A judgment of an Ontario court may be based
on a rate of exchange determined in accordance with section 121 of the Courts of
Justice Act (Ontario), which rate of exchange may be the rate in existence on a
date other than the date of payment of such judgment.

 

10.21                 Existing Credit Agreement Amended and Restated.  Upon
satisfaction of the conditions precedent to the effectiveness of this Agreement,
(a) this Agreement shall amend and restate the Existing Credit Agreement in its
entirety (except to the extent that definitions from the Existing Credit
Agreement are incorporated herein by reference) and (b) the rights and
obligations of the parties under the Existing Credit Agreement shall be subsumed
within, and be governed by, this Agreement; provided, however, that the
Borrowers hereby agree that (i) the Existing Letters of Credit shall be Letters
of Credit hereunder, and (ii) all Obligations of the Borrowers under, and as
defined in, the Existing Credit Agreement shall remain outstanding, shall
constitute continuing Obligations secured by the Collateral, and this Agreement
shall not be deemed to evidence or result in a novation or repayment and
reborrowing of such obligations and other liabilities.

 

[Remainder of page left blank intentionally]

 

113

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement and all documents executed in connection
therewith, or relating thereto, have been negotiated, prepared and deemed to be
executed by proper and duly authorized officers of the parties in the United
States of America.  In addition, this Agreement is being executed as a sealed
instrument under the laws of the Commonwealth of Massachusetts as of the date
first above written.

 

 

BORROWERS:

 

 

 

SATCON TECHNOLOGY CORPORATION,

 

as a Borrower

 

 

 

 

 

By

/s/ Donald Peck

 

Name: Donald Peck

 

Title: Chief Financial Officer and Treasurer

 

 

 

 

 

SATCON POWER SYSTEMS, INC.,

 

as a Borrower

 

 

 

By

/s/ Donald Peck

 

Name: Donald Peck

 

Title: Chief Financial Officer and Treasurer

 

 

 

 

 

SATCON ELECTRONICS, INC.,

 

as a Borrower

 

 

 

By

/s/ Donald Peck

 

Name: Donald Peck

 

Title: Chief Financial Officer and Treasurer

 

 

 

 

 

SATCON POWER SYSTEMS CANADA LTD.,

 

as a Borrower

 

 

 

By

/s/ Donald Peck

 

Name: Donald Peck

 

Title: Chief Financial Officer and Treasurer

 

Signature Page 1 to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

ADMINISTRATIVE AGENT:

 

 

 

SILICON VALLEY BANK

 

as the Administrative Agent

 

 

 

 

 

By

/s/ Larisa B. Chilton

 

Name: Larisa B. Chilton

 

Title: Director

 

Signature Page 2 to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

LENDERS:

 

 

 

SILICON VALLEY BANK,

 

as Issuing Lender, Swingline Lender and as a Lender

 

 

 

 

 

By

/s/ Larisa B. Chilton

 

Name: Larisa B. Chilton

 

Title: Director

 

Signature Page 3 to Credit Agreement

 

--------------------------------------------------------------------------------


 

SCHEDULE 1.1A

 

COMMITMENTS
AND AGGREGATE EXPOSURE PERCENTAGES

 

REVOLVING COMMITMENTS

 

Lender

 

Revolving Commitment

 

Revolving Percentage

 

 

 

 

 

 

 

Silicon Valley Bank

 

$

35,000,000

 

100.000000000

%

 

L/C COMMITMENT

 

Lender

 

L/C Commitment

 

L/C Percentage

 

 

 

 

 

 

 

Silicon Valley Bank

 

$

10,000,000

 

100.000000000

%

 

SWINGLINE COMMITMENT

 

Lender

 

Swingline Commitment

 

Exposure Percentage

 

 

 

 

 

 

 

Silicon Valley Bank

 

$

5,000,000

 

100.000000000

%

 

--------------------------------------------------------------------------------